Exhibit 10.2

 

PRIMORIS SERVICES CORPORATION

 

$50,000,000

 

3.65% Senior Secured Notes, Series A, due December 28, 2022

 

$25,000,000

 

Private Shelf Facility

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated December 28, 2012

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

Section 1.

 

AUTHORIZATION OF NOTES

 

1

Section 1.1

 

Authorization of Issue of Series A Notes

 

1

Section 1.2

 

Authorization of Issue of Shelf Notes

 

1

Section 2.

 

SALE AND PURCHASE OF NOTES

 

2

Section 2.1

 

Sale and Purchase of Series A Notes

 

2

Section 2.2

 

Sale and Purchase of Shelf Notes

 

2

Section 3.

 

CLOSING

 

6

Section 3.1

 

Series A Closing

 

6

Section 3.2

 

Facility Closings

 

7

Section 3.3

 

Rescheduled Facility Closings

 

7

Section 4.

 

CONDITIONS TO CLOSING

 

8

Section 4.1

 

Representations and Warranties

 

8

Section 4.2

 

Performance; No Default; No Material Adverse Effect

 

8

Section 4.3

 

Certificates

 

8

Section 4.4

 

Opinions of Counsel

 

9

Section 4.5

 

Purchase Permitted By Applicable Law, etc.

 

9

Section 4.6

 

Sale of Other Notes

 

10

Section 4.7

 

Payment of Fees

 

10

Section 4.8

 

Private Placement Number

 

10

Section 4.9

 

Changes in Corporate Structure

 

10

Section 4.10

 

Funding Instructions

 

10

Section 4.11

 

Proceedings and Documents

 

11

Section 4.12

 

Certain Documents

 

11

Section 5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

12

Section 5.1

 

Organization; Power and Authority

 

12

Section 5.2

 

Authorization, etc.

 

13

Section 5.3

 

Disclosure

 

13

Section 5.4

 

Organization and Ownership of Shares of Subsidiaries; Affiliates

 

13

Section 5.5

 

Financial Statements; Material Liabilities

 

14

Section 5.6

 

Compliance with Laws, Other Instruments, etc.

 

14

Section 5.7

 

Governmental Authorizations, etc.

 

14

Section 5.8

 

Litigation; Observance of Agreements, Statutes and Orders

 

15

Section 5.9

 

Taxes

 

15

Section 5.10

 

Title to Property; Leases

 

15

Section 5.11

 

Licenses, Permits, etc.

 

16

Section 5.12

 

Compliance with ERISA

 

16

Section 5.13

 

Private Offering by the Company

 

17

Section 5.14

 

Use of Proceeds; Margin Regulations

 

17

Section 5.15

 

Existing Indebtedness; Future Liens

 

18

Section 5.16

 

Foreign Assets Control Regulations, etc.

 

18

Section 5.17

 

Status under Certain Statutes

 

20

Section 5.18

 

Environmental Matters

 

20

 

--------------------------------------------------------------------------------


 

Section 5.19

 

Hostile Tender Offers

 

21

Section 5.20

 

Real Property

 

21

Section 5.21

 

Labor Matters

 

21

Section 5.22

 

Subordinated Debt

 

22

Section 5.23

 

Solvency

 

22

Section 5.24

 

Insurance

 

22

Section 6.

 

REPRESENTATIONS OF THE PURCHASERS

 

23

Section 6.1

 

Purchase for Investment

 

23

Section 6.2

 

Source of Funds

 

23

Section 7.

 

INFORMATION AS TO COMPANY

 

24

Section 7.1

 

Financial and Business Information

 

24

Section 7.2

 

Officer’s Certificate

 

28

Section 7.3

 

Visitation Rights

 

29

Section 7.4

 

Electronic Delivery

 

29

Section 8.

 

PAYMENT AND PREPAYMENT OF THE NOTES

 

30

Section 8.1

 

Required Prepayments; Maturity

 

30

Section 8.2

 

Optional Prepayments with Make-Whole Amount

 

31

Section 8.3

 

Mandatory Prepayments

 

31

Section 8.4

 

Allocation of Partial Prepayments

 

34

Section 8.5

 

Maturity; Surrender, etc.

 

35

Section 8.6

 

Purchase of Notes

 

35

Section 8.7

 

Make-Whole Amount

 

35

Section 8.8

 

Payments Due on Non-Business Days

 

37

Section 9.

 

AFFIRMATIVE COVENANTS

 

37

Section 9.1

 

Compliance with Law

 

37

Section 9.2

 

Insurance

 

37

Section 9.3

 

Maintenance of Properties

 

39

Section 9.4

 

Payment of Taxes and Claims

 

39

Section 9.5

 

Corporate Existence, etc.

 

39

Section 9.6

 

Books and Records

 

39

Section 9.7

 

Collateral; Subsequently Acquired Subsidiaries

 

40

Section 9.8

 

Information Required by Rule 144A

 

41

Section 9.9

 

Covenant to Secure Notes Equally

 

41

Section 9.10

 

Notes and Guaranty Agreements to Rank Pari Passu

 

41

Section 9.11

 

ERISA

 

42

Section 9.12

 

Environmental Covenants

 

42

Section 9.13

 

Deposit Accounts

 

43

Section 9.14

 

Permissible Payments

 

43

Section 9.15

 

[Omitted]

 

43

Section 9.16

 

Further Assurances

 

43

Section 9.17

 

Post-Closing Requirements

 

43

Section 10.

 

NEGATIVE COVENANTS

 

43

Section 10.1

 

Indebtedness

 

43

Section 10.2

 

Liens

 

44

Section 10.3

 

Merger, Consolidation, etc.

 

45

Section 10.4

 

Modification of Organizational Documents

 

46

 

--------------------------------------------------------------------------------


 

Section 10.5

 

Transactions with Affiliates

 

46

Section 10.6

 

Dispositions

 

46

Section 10.7

 

Line of Business

 

47

Section 10.8

 

Investments

 

47

Section 10.9

 

Restriction of Amendments to Subordination Agreements

 

48

Section 10.10

 

Change of Fiscal Year

 

48

Section 10.11

 

Financial Covenants

 

48

Section 10.12

 

Cancellation of Debt

 

49

Section 10.13

 

Laws, Regulations

 

49

Section 10.14

 

Terrorism Sanctions Regulations

 

49

Section 10.15

 

Most Favored Lender Status

 

49

Section 10.16

 

Hedging Transactions

 

50

Section 10.17

 

Inconsistent Agreements

 

50

Section 11.

 

EVENTS OF DEFAULT

 

50

Section 12.

 

REMEDIES ON DEFAULT, ETC.

 

53

Section 12.1

 

Acceleration

 

53

Section 12.2

 

Other Remedies

 

54

Section 12.3

 

Rescission

 

54

Section 12.4

 

No Waivers or Election of Remedies, Expenses, etc.

 

54

Section 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

 

54

Section 13.1

 

Registration of Notes

 

54

Section 13.2

 

Transfer and Exchange of Notes

 

55

Section 13.3

 

Replacement of Notes

 

55

Section 14.

 

PAYMENTS ON NOTES

 

56

Section 14.1

 

Place of Payment

 

56

Section 14.2

 

Home Office Payment

 

56

Section 15.

 

EXPENSES, ETC.

 

56

Section 15.1

 

Transaction Expenses

 

56

Section 15.2

 

Indemnification

 

57

Section 15.3

 

Survival

 

58

Section 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

58

Section 17.

 

AMENDMENT AND WAIVER

 

59

Section 17.1

 

Requirements

 

59

Section 17.2

 

Solicitation of Holders of Notes

 

59

Section 17.3

 

Binding Effect, etc.

 

60

Section 17.4

 

Notes Held by Company, etc.

 

60

Section 18.

 

NOTICES

 

61

Section 19.

 

REPRODUCTION OF DOCUMENTS

 

62

Section 20.

 

CONFIDENTIAL INFORMATION

 

62

Section 21.

 

SUBSTITUTION OF PURCHASER

 

63

Section 22.

 

MISCELLANEOUS

 

64

Section 22.1

 

Successors and Assigns

 

64

Section 22.2

 

Accounting Terms

 

64

Section 22.3

 

Severability

 

64

Section 22.4

 

Construction, etc.

 

64

Section 22.5

 

Counterparts

 

65

Section 22.6

 

Governing Law

 

65

Section 22.7

 

Jurisdiction and Process; Waiver of Jury Trial

 

65

Section 22.8

 

Transaction References

 

66

 

--------------------------------------------------------------------------------


 

SCHEDULES AND EXHIBITS

 

INFORMATION SCHEDULE

SCHEDULE A

—

Series A Purchaser Schedule

SCHEDULE B

—

DEFINED TERMS

SCHEDULE 5.3

—

Disclosures

SCHEDULE 5.4(a)

—

Organization; Capital Securities

SCHEDULE 5.4(b)

—

Existing Liens on Capital Securities

SCHEDULE 5.4(c)

—

Certain Restrictions

SCHEDULE 5.12(c)

—

ERISA Matters

SCHEDULE 5.15(b)

—

Future Liens

SCHEDULE 5.15(c)

—

Restrictions on Indebtedness

SCHEDULE 5.20

—

Real Property

SCHEDULE 5.21

—

Labor Matters

SCHEDULE 5.24

—

Insurance Summary

SCHEDULE 9.2

—

Insurance Requirements

SCHEDULE 10.1(c)

—

Existing Indebtedness Permitted by Section 10.2(d)

SCHEDULE 10.1(g)

—

Existing Indebtedness

SCHEDULE 10.2(c)

—

Existing Liens

SCHEDULE 10.7

—

Line of Business

SCHEDULE 10.8(a)

—

Existing Investments in Subsidiaries

SCHEDULE 10.8(f)

—

Existing Investments

 

 

 

EXHIBIT 1-A

—

Form of Series A Note

EXHIBIT 1-B

—

Form of Shelf Note

EXHIBIT 2.2(d)

—

Form of Request for Purchase

EXHIBIT 2.2(f)

—

Form of Confirmation of Acceptance

EXHIBIT 4.4(a)

—

Form of General Counsel Opinion

EXHIBIT 4.4(b)

—

Form of Senior Agent Opinion

EXHIBIT 7.2

—

Form of Compliance Certificate

EXHIBIT B-1

—

Form of Guaranty Agreement

EXHIBIT B-2

—

Form of Intercreditor Agreement

EXHIBIT B-3

—

Form of Security Agreement

EXHIBIT B-4

—

Form of Subordination Agreement

 

--------------------------------------------------------------------------------


 

PRIMORIS SERVICES CORPORATION

2100 McKinney Ave., Suite 1500
Dallas, TX 75201

 

$50,000,000 3.65% Senior Secured Notes, Series A, due December 28, 2022

 

$25,000,000 Private Shelf Facility

 

December 28, 2012

 

To Each of the Purchasers Listed in

Schedule A hereto (each a “Series A Purchaser”)

 

To Prudential Investment Management, Inc. (“Prudential”)

 

To each other Prudential Affiliate which becomes

bound by this Agreement as hereinafter

provided (together with the Series A Purchasers, each,

a “Purchaser” and collectively, the “Purchasers”):

 

Ladies and Gentlemen:

 

PRIMORIS SERVICES CORPORATION, a Delaware corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.3, (the
“Company”), agrees with each of the Purchasers as follows:

 

Section 1.                                          AUTHORIZATION OF NOTES.

 

Section 1.1                                                          
Authorization of Issue of Series A Notes.

 

The Company will authorize the issue and sale of $50,000,000 aggregate principal
amount of its 3.65% Senior Secured Notes, Series A, due December 28, 2022 (as
amended, restated or otherwise modified from time to time pursuant to Section 17
and including any such notes issued in substitution therefor pursuant to Section
13, the “Series A Notes”).  The Series A Notes shall be substantially in the
form set out in Exhibit 1-A.  Certain capitalized and other terms used in this
Agreement are defined in Schedule B; and references to a “Schedule” or an
“Exhibit” are references to a Schedule or an Exhibit attached to this Agreement
unless otherwise specified.  References to a “Section” are references to a
Section of this Agreement unless otherwise specified.

 

Section 1.2                                                          
Authorization of Issue of Shelf Notes.

 

The Company will authorize the issue of its additional senior secured promissory
notes (the “Shelf Notes”, such term to include any such notes issued in
substitution thereof pursuant to Section 13) in the aggregate principal amount
of $25,000,000, to be

 

1

--------------------------------------------------------------------------------


 

dated the date of issue thereof, to mature, in the case of each Shelf Note so
issued, no more than 12 years after the date of original issuance thereof, to
have an average life, in the case of each Shelf Note so issued, of no more than
10 years after the date of original issuance thereof, to bear interest on the
unpaid balance thereof from the date thereof at the rate per annum, and to have
such other particular terms, as shall be set forth, in the case of each Shelf
Note so issued, in the Confirmation of Acceptance with respect to such Note
delivered pursuant to Section 2.2(f), and to be substantially in the form of
Exhibit 1-B attached hereto.  The terms “Note” and “Notes” as used herein shall
include each Series A Note and each Shelf Note delivered pursuant to any
provision of this Agreement and each Note delivered in substitution or exchange
for any such Note pursuant to any such provision.  Notes which have (i) the same
final maturity, (ii) the same principal prepayment dates, (iii) the same
principal prepayment amounts (as a percentage of the original principal amount
of each Note), (iv) the same interest rate, (v) the same interest payment
periods and (vi) the same date of issuance (which, in the case of a Note issued
in exchange for another Note, shall be deemed for these purposes the date on
which such Note’s ultimate predecessor Note was issued), are herein called a
“Series” of Notes.

 

Section 2.                                          SALE AND PURCHASE OF NOTES.

 

Section 2.1                                                           Sale and
Purchase of Series A Notes.

 

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Series A Purchaser and each Series A Purchaser will purchase
from the Company, at the Series A Closing provided for in Section 3.1, Series A
Notes in the principal amount specified opposite such Series A Purchaser’s name
in Schedule A at the purchase price of 100% of the principal amount thereof. 
The Purchasers’ obligations hereunder are several and not joint obligations and
no Purchaser shall have any liability to any Person for the performance or non-
performance of any obligation by any other Purchaser hereunder.

 

Section 2.2                                                           Sale and
Purchase of Shelf Notes.

 

(a)                                 Facility.  Prudential is willing to
consider, in its sole discretion and within limits which may be authorized for
purchase by Prudential Affiliates from time to time, the purchase of Shelf Notes
pursuant to this Agreement.  The willingness of Prudential to consider such
purchase of Shelf Notes is herein called the “Facility”.  At any time, the
aggregate principal amount of Shelf Notes stated in Section 1.2, minus the
aggregate principal amount of Shelf Notes purchased and sold pursuant to this
Agreement prior to such time, minus the aggregate principal amount of Accepted
Notes (as hereinafter defined) which have not yet been purchased and sold
hereunder prior to such time, is herein called the “Available Facility Amount”
at such time.  NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER
PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS AGREEMENT IS ENTERED
INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL
AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES,
OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF
SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY
PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Issuance Period.  Shelf Notes may be issued
and sold pursuant to this Agreement until the earlier of (i) the third
anniversary of the date of this Agreement (or if such anniversary date is not a
Business Day, the Business Day next preceding such anniversary) and (ii) the
thirtieth day after Prudential shall have given to the Company, or the Company
shall have given to Prudential, a written notice stating that it elects to
terminate the issuance and sale of Shelf Notes pursuant to this Agreement (or if
such thirtieth day is not a Business Day, the Business Day next preceding such
thirtieth day).  The period during which Shelf Notes may be issued and sold
pursuant to this Agreement is herein called the “Issuance Period”.

 

(c)                                  Periodic Spread Information.  Provided no
Default or Event of Default exists, not later than 9:30 A.M. (New York City
local time) on a Business Day during the Issuance Period if there is an
Available Facility Amount on such Business Day, the Company may request by
telecopier or telephone, and Prudential will, to the extent reasonably
practicable, provide to the Company on such Business Day (or, if such request is
received after 9:30 A.M. (New York City local time) on such Business Day, on the
following Business Day), information (by telecopier or telephone) with respect
to various spreads at which Prudential Affiliates might be interested in
purchasing Notes of different average lives; provided, however, that the Company
may not make such requests more frequently than once in every five Business Days
or such other period as shall be mutually agreed to by the Company and
Prudential.  The amount and content of information so provided shall be in the
sole discretion of Prudential but it is the intent of Prudential to provide
information which will be of use to the Company in determining whether to
initiate procedures for use of the Facility.  Information so provided shall not
constitute an offer to purchase Notes, and neither Prudential nor any Prudential
Affiliate shall be obligated to purchase Notes at the spreads specified. 
Information so provided shall be representative of potential interest only for
the period commencing on the day such information is provided and ending on the
earlier of the fifth Business Day after such day and the first day after such
day on which further spread information is provided.  Prudential may suspend or
terminate providing information pursuant to this Section 2.2(c) for any reason,
including its determination that the credit quality of the Company has declined
since the date of this Agreement.

 

(d)                                 Request for Purchase.  The Company may from
time to time during the Issuance Period make requests for purchases of Shelf
Notes (each such request being a “Request for Purchase”).  Each Request for
Purchase shall be made to Prudential by telecopier or overnight delivery
service, and shall (i) specify the aggregate principal amount of Shelf Notes
covered thereby, which shall not be less than $10,000,000 and not be greater
than the Available Facility Amount at the time such Request for Purchase is
made, (ii) specify the principal amounts, final maturities, principal prepayment
dates and amounts and interest payment periods (which shall be quarterly, with
interest being payable in arrears) of the Shelf Notes covered thereby, (iii)
specify the use of proceeds of

 

3

--------------------------------------------------------------------------------


 

such Shelf Notes, (iv) specify the proposed day for the closing of the purchase
and sale of such Shelf Notes, which shall be a Business Day during the Issuance
Period not less than 10 days and not more than 25 days after the making of such
Request for Purchase, (v) specify the number of the account and the name and
address of the depository institution to which the purchase prices of such Shelf
Notes are to be transferred on the Closing for such purchase and sale, (vi)
certify that the representations and warranties contained in Section 5 are true
on and as of the date of such Request for Purchase and that there exists on the
date of such Request for Purchase no Event of Default or Default, and (vii) be
substantially in the form of Exhibit 2.2(d) attached hereto.  Each Request for
Purchase shall be in writing signed by the Company and shall be deemed made when
received by Prudential.

 

(e)                                  Rate Quotes.  Not later than five Business
Days after the Company shall have given Prudential a Request for Purchase
pursuant to Section 2.2(d), Prudential may, but shall be under no obligation to,
provide to the Company by telephone or telecopier, in each case between 9:30
A.M. and 1:30 P.M. New York City local time (or such later time as Prudential
may elect) interest rate quotes for the several principal amounts, maturities,
principal prepayment schedules, and interest payment periods of Shelf Notes
specified in such Request for Purchase.  Each quote shall represent the interest
rate per annum payable on the outstanding principal balance of such Shelf Notes
at which a Prudential Affiliate would be willing to purchase such Shelf Notes at
100% of the principal amount thereof.

 

(f)                                   Acceptance.  Within the Acceptance Window
with respect to any interest rate quotes provided pursuant to Section 2.2(e),
the Company may, subject to Section 2.2(g), elect to accept such interest rate
quotes as to not less than $10,000,000 aggregate principal amount of the Shelf
Notes specified in the related Request for Purchase.  Such election shall be
made by an Authorized Officer of the Company notifying Prudential by telephone
or telecopier within the Acceptance Window that the Company elects to accept
such interest rate quotes, specifying the Shelf Notes (each such Shelf Note
being an “Accepted Note”) as to which such acceptance (an “Acceptance”)
relates.  The day the Company notifies Prudential of an Acceptance with respect
to any Accepted Notes is herein called the “Acceptance Day” for such Accepted
Notes.  Any interest rate quotes as to which Prudential does not receive an
Acceptance within the Acceptance Window shall expire, and no purchase or sale of
Shelf Notes hereunder shall be made based on such expired interest rate quotes. 
Subject to Section 2.2(g) and the other terms and conditions hereof, the Company
agrees to sell to a Prudential Affiliate, and Prudential agrees to cause the
purchase by a Prudential Affiliate of, the Accepted Notes at 100% of the
principal amount of such Notes.  As soon as practicable following the Acceptance
Day, the Company, Prudential and each Prudential Affiliate which is to purchase
any such Accepted Notes will execute a confirmation of such Acceptance
substantially in the form of Exhibit 2.2(f) attached hereto (a “Confirmation of
Acceptance”).  If the Company should fail to execute and return to Prudential
within three Business Days following the Company’s receipt thereof a
Confirmation of Acceptance with respect to any Accepted Notes, Prudential may at
its election at any time prior to Prudential’s receipt thereof cancel the
closing with respect to such Accepted Notes by so notifying the Company in
writing.

 

4

--------------------------------------------------------------------------------


 

(g)                                  Market Disruption.  Notwithstanding the
provisions of Section 2.2(f), if Prudential shall have provided interest rate
quotes pursuant to Section 2.2(e) and thereafter prior to the time an Acceptance
with respect to such quotes shall have been notified to Prudential in accordance
with Section 2.2(f) the domestic market for U.S. Treasury securities or
derivatives shall have closed or there shall have occurred a general suspension,
material limitation, or significant disruption of trading in securities
generally on the New York Stock Exchange, London, or in the domestic market for
U.S. Treasury securities or derivatives, then such interest rate quotes shall
expire, and no purchase or sale of Shelf Notes hereunder shall be made based on
such expired interest rate quotes.  If the Company thereafter notifies
Prudential of the Acceptance of any such interest rate quotes, such Acceptance
shall be ineffective for all purposes of this Agreement, and Prudential shall
promptly notify the Company that the provisions of this Section 2.2(g) are
applicable with respect to such Acceptance.

 

(h)                                 Fees.

 

(i)                                                             Structuring
Fee.  The Company will pay to Prudential in immediately available funds the fees
(the “Structuring Fee”) described in the fee letter dated the date hereof
between the Company and Prudential.

 

(ii)                                                          Issuance Fee.  The
Company will pay to each Purchaser in immediately available funds a fee (the
“Issuance Fee”) on each Closing Day occurring on or after January 1, 2013 in an
amount equal to 0.10% of the aggregate principal amount of Notes sold to such
Purchaser on such Closing Day.

 

(iii)                                                       Delayed Delivery
Fee.  If the closing of the purchase and sale of any Accepted Note is delayed
for any reason beyond the original Closing Day for such Accepted Note, the
Company will pay to each Purchaser which shall have agreed to purchase such
Accepted Note on the Cancellation Date or actual closing date of such purchase
and sale a fee (the “Delayed Delivery Fee”) calculated as follows:

 

(BEY - MMY) X DTS/360 X PA

 

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days for such Accepted
Note (a new alternative investment being selected by Prudential each time such
closing is delayed); “DTS” means Days to Settlement, i.e., the number of actual
days elapsed from and including the original Closing Day with respect to such
Accepted Note (in the case of the first such payment with respect to such
Accepted Note) or from and including the date of the next preceding payment (in
the case of any subsequent delayed delivery fee payment with respect to such
Accepted Note) to but excluding the date of such payment; and “PA” means
Principal Amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made.  In no case shall the Delayed Delivery Fee be less
than zero.  Nothing contained herein shall obligate any Purchaser to purchase
any Accepted Note on any day other than the Closing Day for such Accepted Note,
as the same may be rescheduled from time to time in compliance with Section 3.3.

 

5

--------------------------------------------------------------------------------


 

(iv)                                                      Cancellation Fee.  If
the Company at any time notifies Prudential in writing that the Company is
canceling the closing of the purchase and sale of any Accepted Note, or if
Prudential notifies the Company in writing under the circumstances set forth in
the last sentence of Section 2.2(f) or the penultimate sentence of Section 3.3
that the closing of the purchase and sale of such Accepted Note is to be
canceled, or if the closing of the purchase and sale of such Accepted Note is
not consummated on or prior to the last day of the Issuance Period (the date of
any such notification, or the last day of the Issuance Period, as the case may
be, being the “Cancellation Date”), the Company will pay to each Purchaser which
shall have agreed to purchase such Accepted Note no later than one day after the
Cancellation Date in immediately available funds an amount (the “Cancellation
Fee”) calculated as follows:

 

PI X PA

 

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning in Section 2.2(h)(iii).  The foregoing bid and ask prices shall be as
reported by TradeWeb LLC (or, if such data for any reason ceases to be available
through TradeWeb LLC, any publicly available source of similar market data). 
Each price shall be based on a U.S. Treasury security having a par value of
$100.00 and shall be rounded to the second decimal place.  In no case shall the
Cancellation Fee be less than zero.

 

Section 3.                                          CLOSING.

 

Section 3.1                                                           Series A
Closing.

 

The sale and purchase of the Series A Notes to be purchased by each Series A
Purchaser shall occur at the offices of Baker Botts L.L.P., 2001 Ross Avenue,
Dallas, TX 75201, at 10:00 a.m., Central time, at a closing (the “Series A
Closing”) on December 28, 2012 or on such other Business Day thereafter on or
prior to December 31, 2012 as may be agreed upon by the Company and the Series A
Purchasers (the day of the Series A Closing being the “Series A Closing Day”). 
At the Series A Closing the Company will deliver to each Series A Purchaser the
Series A Notes to be purchased by such Series A Purchaser in the form of a
single Series A Note (or such greater number of Series A Notes in denominations
of at least $100,000 as such Purchaser may request) dated the date of the Series
A Closing and registered in such Series A Purchaser’s name (or in the name of
its nominee), against delivery by such Series A Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 2208141 at Private Bank & Trust, 120 S. LaSalle
Street, Chicago, IL 60603,  

 

6

--------------------------------------------------------------------------------


 

ABA Number 071006486.  If at the Series A Closing the Company shall fail to
tender such Series A Notes to any Series A Purchaser as provided above in this
Section 3.1, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Series A Purchaser’s satisfaction, such Series A Purchaser
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Series A Purchaser may have
by reason of any of the conditions specified in Section 4 not having been
fulfilled to such Series A Purchaser’s satisfaction or such failure by the
Company to tender such Notes.  The Series A Closing and each Shelf Closing are
referred to as a “Closing”.

 

Section 3.2                                                           Facility
Closings.

 

Not later than 11:30 A.M. (New York City local time) on the Closing Day for any
Accepted Notes, the Company will deliver to each Purchaser listed in the
Confirmation of Acceptance relating thereto at the offices of Baker Botts
L.L.P., 2001 Ross Avenue, Dallas, TX 75201 or at such other place pursuant to
the directions of Prudential, the Accepted Notes to be purchased by such
Purchaser in the form of one or more Notes in authorized denominations as such
Purchaser may request for each Series of Accepted Notes to be purchased on such
Closing Day, dated the date of such Closing Day and registered in such
Purchaser’s name (or in the name of its nominee), against payment of the
purchase price thereof by transfer of immediately available funds for credit to
the Company’s account specified in the Request for Purchase of such Notes.

 

Section 3.3                                                          
Rescheduled Facility Closings.

 

If the Company fails to tender to any Purchaser the Accepted Notes to be
purchased by such Purchaser on the scheduled Closing Day for such Accepted Notes
as provided above in Section 3.2, or any of the conditions specified in Section
4 shall not have been fulfilled by the time required on such scheduled Closing
Day, the Company shall, prior to 1:00 P.M., New York City local time, on such
scheduled Closing Day notify Prudential (which notification shall be deemed
received by each Purchaser) in writing whether (i) such closing is to be
rescheduled (such rescheduled date to be a Business Day during the Issuance
Period not less than one Business Day and not more than 10 Business Days after
such scheduled Closing Day (the “Rescheduled Closing Day”)) and certify to
Prudential (which certification shall be for the benefit of each Purchaser) that
the Company reasonably believes that it will be able to comply with the
conditions set forth in Section 4 on such Rescheduled Closing Day and that the
Company will pay the Delayed Delivery Fee in accordance with Section 2.2(h)(iii)
or (ii) such closing is to be canceled.  In the event that the Company shall
fail to give such notice referred to in the preceding sentence, Prudential (on
behalf of each Purchaser) may at its election, at any time after 1:00 P.M., New
York City local time, on such scheduled Closing Day, notify the Company in
writing that such closing is to be canceled.  Notwithstanding anything to the
contrary appearing in this Agreement, the Company may not elect to reschedule a
closing with respect to any given Accepted Notes on more than one occasion,
unless Prudential shall have otherwise consented in writing.

 

7

--------------------------------------------------------------------------------


 

Section 4.                                          CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing for such Notes is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:

 

Section 4.1                                                          
Representations and Warranties.

 

The representations and warranties of the Company in this Agreement and of each
of the Note Parties in the other Note Documents shall be correct when made and
at the time of the applicable Closing (except to the extent of changes caused by
the transactions herein contemplated).

 

Section 4.2                                                          
Performance; No Default; No Material Adverse Effect.

 

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at such Closing.  Before and after giving effect to the issue and
sale of such Notes (and the application of the proceeds thereof as contemplated
by Section 5.14) no Default or Event of Default shall have occurred and be
continuing.  Neither the Company nor any Subsidiary shall have entered into any
transaction since December 31, 2011 that would have been prohibited by Section
10 had such Sections applied since such date.

 

Section 4.3                                                          
Certificates.

 

(a)                                 Officer’s Certificate.  The Company shall
have delivered to such Purchaser an Officer’s Certificate, dated the date of
such Closing, certifying that the conditions specified in Section 4.1, Section
4.2 and Section 4.9 have been fulfilled.

 

(b)                                 Secretary’s Certificate.  Each Note Party
shall have delivered to such Purchaser each of the following:

 

(i)                                                             copies of the
resolutions of the board of directors or equivalent governing body of each of
the Note Parties approving the Note Documents to which it is a party and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Note Documents to which it is a party, in
each case certified as such by the Secretary or an Assistant Secretary of such
Note Party and attached to the certificate described in Section 4.3(b)(ii) below
(provided that for any Closing Day occurring after the Series A Closing Day, the
Company may certify that there has been no change to any applicable
authorization or approval since the date on which it was most recently delivered
to such Purchaser under this Section 4.3(b)(i) as an alternative to the further
delivery thereof);

 

(ii)                                                          a certificate of
the Secretary or an Assistant Secretary of each of the Note Parties certifying
the names and true signatures of the officers of such Note Party authorized to
sign the Note Documents to which it is a party and the other

 

8

--------------------------------------------------------------------------------


 

documents to be delivered hereunder (provided that for any Closing Day occurring
after the Series A Closing Day, the Secretary or an Assistant Secretary and one
other officer of the Company may certify that there has been no change to the
officers of the Company authorized to sign Accepted Notes and other documents to
be delivered therewith since the date on which a certificate setting forth the
names and true signatures of such officers, as described above, was most
recently delivered to such Purchaser under this Section 4.3(b)(ii), as an
alternative to the further delivery thereof); and

 

(iii)                                                       copies of (a) the
certificate of incorporation (or similar) and the bylaws of the Company and (b)
the operating agreement or similar governing document of each Guarantor in each
case certified as such by the Secretary or an Assistant Secretary of such Note
Party and attached to the certificate described in Section 4.3(b)(ii) (provided,
that for any Closing, the Company may certify that there has been no change to
any applicable constitutive document of the Company and the Guarantors since the
date on which it was most recently delivered to such Purchaser under this
Section 4.3(b), as an alternative to the further delivery thereof).

 

Section 4.4                                                           Opinions
of Counsel.

 

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of such Closing (a) from the General Counsel
of the Company, substantially in the form set forth in Exhibit 4.4(a) and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers), (b) from
counsel to the Senior Agent, substantially in the form set forth in Exhibit
4.4(b) and covering such other matters incident to the transactions contemplated
hereby as such Purchaser or its counsel may reasonably request (and the Company
hereby instructs counsel for the Senior Agent to deliver such opinion to the
Purchasers) and (c) from Baker Botts L.L.P., the Purchasers’ special counsel in
connection with such transactions.

 

Section 4.5                                                           Purchase
Permitted By Applicable Law, etc.

 

On the date of such Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof.  If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

 

9

--------------------------------------------------------------------------------


 

Section 4.6                                                           Sale of
Other Notes.

 

Contemporaneously with such Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at such Closing as specified in Schedule A (in the case of the Series A
Notes) or the applicable Confirmation of Acceptance (in the case of Shelf
Notes).

 

Section 4.7                                                           Payment of
Fees.

 

(a)                                 Without limiting the provisions of Section
15.1, the Company shall have paid to Prudential and each Purchaser on or before
such Closing any fees due it pursuant to or in connection with this Agreement,
including any Structuring Fee due pursuant to Section 2.2(h)(i), any Issuance
Fee due pursuant to Section 2.2(h)(ii) and any Delayed Delivery Fee due pursuant
to Section 2.2(h)(iii).

 

(b)                                 Without limiting the provisions of Section
15.1, the Company shall have paid on or before such Closing the fees, charges
and disbursements of the Purchasers’ special counsel referred to in Section 4.4
to the extent reflected in a statement of such counsel rendered to the Company
at least one Business Day prior to such Closing.

 

Section 4.8                                                           Private
Placement Number.

 

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for such Notes.

 

Section 4.9                                                           Changes in
Corporate Structure.

 

Other than as permitted by this Agreement or otherwise disclosed to the holders,
the Company shall not have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Section 5.5.

 

Section 4.10                                                    Funding
Instructions.

 

With respect to the Series A Closing only, at least three Business Days prior to
the date of such Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3.1 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and (iii)
the account name and number into which the purchase price for the Notes is to be
deposited.

 

10

--------------------------------------------------------------------------------


 

Section 4.11                                                    Proceedings and
Documents.

 

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.

 

Section 4.12                                                    Certain
Documents.  Such Purchaser shall have received the following:

 

(i)                                                             The Note(s) to
be purchased by such Purchaser at such Closing.

 

(ii)                                                          The Guaranty
Agreement to be delivered to such Purchaser at such Closing in accordance with
the terms hereof, duly executed and delivered by each party required to be a
Guarantor hereunder.

 

(iii)                                                       The Intercreditor
Agreement duly executed and delivered by each party required to be a party
thereto, which shall be in form and substance satisfactory to such Purchaser.

 

(iv)                                                      The Security Agreement
executed by each Note Party and the other Security Documents duly executed and
delivered by each Note Party party required to be a party thereto.

 

(v)                                                         The Perfection
Certificate executed by each Note Party.

 

(vi)                                                      A good standing
certificate for each of the Company and the Guarantors from the Secretary of
State of their respective states of incorporation or formation dated of a recent
date prior to such Closing and such other evidence of the status of the Company
and each Guarantor as such Purchaser may reasonably request.

 

(vii)                                                   [Omitted.]

 

(viii)                                                Evidence of all such
actions as such Purchaser shall reasonably require to perfect the Liens created
pursuant to the Security Documents, including (i) unless otherwise excepted in
the Security Documents, as applicable, the delivery to the Collateral Agent of
all property with respect to which possession is necessary or desirable for the
purpose of perfecting such liens, (ii) with respect to Collateral covered by the
Security Documents, the filing of appropriately completed and duly authorized
Uniform Commercial Code financing statements, and (iii) with respect to all
Collateral constituting certificated Capital Securities in any Note Party or any
of their Subsidiaries, to the extent required in the Security Documents,
delivery to the Collateral Agent of original stock certificates and stock
transfer powers with regard to all of the applicable Capital Securities.

 

11

--------------------------------------------------------------------------------


 

(ix)                                                      Evidence reasonably
satisfactory to such Purchaser that the Liens created by the Security Documents
constitute first priority liens (except for any liens expressly permitted in the
Note Documents), including satisfactory Uniform Commercial Code or other
applicable search reports and satisfactory authorizations to file releases of
Liens or termination statements with respect to any existing prior liens to be
released.

 

(x)                                                         Certificates of
insurance satisfactory to such Purchaser in all respects evidencing the
existence of all insurance required to be maintained by the Note Parties and all
other terms of the Note Documents, together with loss payable endorsements in
favor of the Collateral Agent and additional insured endorsements in favor of
the Collateral Agent and the holders of Notes.

 

(xi)                                                      Evidence that the
Senior Credit Agreement is (or substantially simultaneously shall be) in full
force and effect, together with a fully executed copy thereof and of each other
Senior Credit Document  requested by such Purchaser, which shall be in form and
substance satisfactory to such Purchaser.

 

(xii)                                                   A certificate of a
responsible officer of the Note Parties certifying on behalf of the Note Parties
as to the solvency of the Note Parties and their Subsidiaries (taken as a
whole), as of the date of Closing, after giving effect to the sale of the Notes,
and the funding of the initial loans under the Senior Credit Agreement, in form
and substance satisfactory to such Purchaser.

 

Section 5.                                          REPRESENTATIONS AND
WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Purchaser that:

 

Section 5.1                                                          
Organization; Power and Authority.

 

The Company is a corporation duly organized and validly existing in good
standing under the laws of the State of Delaware, and is duly qualified as a
corporation company and in good standing in each jurisdiction in which such
qualification is required by law except where the failure to be so qualified,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  Each other Note Party is (i) duly organized and
validly existing in good standing under the laws of its state of organization
and (ii) duly qualified as a foreign corporation or other business entity and in
good standing in each jurisdiction in which such qualification is required by
law except where the failure to be so qualified, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Each of the Company and the other Note Parties has the limited liability
company, partnership, corporate or other organizational power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement, the Notes and the other Note Documents to which it is a
party and to perform the provisions hereof and thereof.

 

12

--------------------------------------------------------------------------------


 

Section 5.2                                                          
Authorization, etc.

 

The execution, delivery and performance by each of the Company and the other
Note Parties of this Agreement, the Notes and the other Note Documents to which
such Person is a party and the to which each is a party are within such Person’s
limited liability company, partnership, corporate or other organizational power
and have been duly authorized by all necessary limited liability company,
partnership, corporate or equivalent action.  This Agreement, the Notes and the
other Note Documents constitute, or upon the execution and delivery thereof,
will constitute, a legal, valid and binding obligation of the Company and the
Note Parties party thereto, enforceable against the Company and such Note
Parties in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Section 5.3                                                          
Disclosure.

 

This Agreement and the documents, certificates or other writings (including the
financial statements listed on Schedule 5.3 and the financial statements
provided pursuant to the terms hereof) delivered to the Purchasers by or on
behalf of the Company in connection with the transactions contemplated hereby
(this Agreement and such documents, certificates or other writings and such
financial statements delivered to each Purchaser prior to the applicable Closing
being referred to, collectively, as the “Disclosure Documents”), taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made.  Except as disclosed in
the Disclosure Documents, since the end of the most recent Fiscal Year for which
audited financial statements have been furnished, there has been no change in
the financial condition, operations, business, properties or prospects of the
Company or any Subsidiary except changes that individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  There is no
fact known to the Company that could reasonably be expected to have a Material
Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

Section 5.4                                                          
Organization and Ownership of Shares of Subsidiaries; Affiliates.

 

(a)                                 Schedule 5.4(a) contains (except as noted
therein) complete and correct lists of (i) the Company’s Subsidiaries, showing,
as to each Subsidiary, the correct name thereof, the jurisdiction of its
organization, and the percentage of shares of each class of its capital stock or
similar equity interests outstanding owned by the Company and each other
Subsidiary, (ii) the Company’s Affiliates, other than Subsidiaries, and (iii)
the Company’s directors and senior officers, and (iv) each class of the
Company’s capital stock or similar equity interests issued and outstanding, in
each case as of the date hereof.

 

(b)                                 All of the outstanding shares of capital
stock or similar equity interests of each Subsidiary have been validly issued,
are fully paid and nonassessable and are owned by the Company or another
Subsidiary free and clear of any Lien (except as otherwise disclosed in Schedule
5.4(b) and except for Liens permitted by Section 10.2).

 

13

--------------------------------------------------------------------------------


 

(c)                                  No Subsidiary is a party to, or otherwise
subject to any legal, regulatory, contractual or other restriction (other than
the agreements listed on Schedule 5.4(c) and customary limitations imposed by
corporate law or similar statutes) restricting the ability of such Subsidiary to
pay dividends out of profits or make any other similar distributions of profits
to the Company or any of its Subsidiaries that owns outstanding shares of
capital stock or similar equity interests of such Subsidiary.

 

Section 5.5                                                           Financial
Statements; Material Liabilities.  The Company has delivered to each Purchaser
copies of the financial statements of the Company and its Subsidiaries.  All of
such financial statements (including in each case the related schedules and
notes) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified and the consolidated results of their operations and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed in the Disclosure Documents.

 

Section 5.6                                                           Compliance
with Laws, Other Instruments, etc.

 

The execution, delivery and performance by the Company and each of the other
Note Parties of this Agreement, the Notes and the other Note Documents will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien (other than the Liens arising under any of
the Note Documents) in respect of any property of the Company or any other Note
Party under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or by-laws, shareholders agreement or any
other agreement or instrument to which the Company or any other Note Party is
bound or by which the Company or any other Note Party or any of their respective
properties may be bound or affected, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree, or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any other Note Party or (iii) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any other Note Party.

 

Section 5.7                                                          
Governmental Authorizations, etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the each of the Company and the other Note Parties of
each of this Agreement, the Notes and the other Note Documents, (other than any
consent or approval which has been obtained and is in full force and effect and
filings required to evidence the Liens arising under the Security Documents).

 

14

--------------------------------------------------------------------------------


 

Section 5.8                                                          
Litigation; Observance of Agreements, Statutes and Orders.

 

(a)                                 There are no actions, suits, investigations
or proceedings pending or, to the best knowledge of the Company, threatened
against or affecting the Company or any Subsidiary or any property of the
Company or any Subsidiary in any court or before any arbitrator of any kind or
before or by any Governmental Authority that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither the Company nor any Subsidiary is
(i) in default under any agreement or instrument to which it is a party or by
which it is bound, (ii) in violation of any order, judgment, decree or ruling of
any court, arbitrator or Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including, without limitation, Environmental Laws, the USA PATRIOT Act or any
of the other laws and regulations that are referred to in Section 5.16), which
default or violation could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 5.9                                                           Taxes.

 

The Company and  its Subsidiaries have filed all tax returns that are required
to have been filed in any jurisdiction, and have paid all taxes shown to be due
and payable on such returns and all other Material taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any such taxes and assessments the amount, applicability
or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company or a Subsidiary, as the case
may be, has established adequate reserves in accordance with GAAP.  The Company
knows of no basis for any other tax or assessment that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of U.S. federal, state or other taxes for all fiscal periods are
adequate.  The U. S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all Fiscal Years up to and
including the Fiscal Year ended December 31, 2009.

 

Section 5.10                                                    Title to
Property; Leases.

 

Each Note Party owns good and, in the case of real property, marketable title to
all of its properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including patents, trademarks, trade names, service marks
and copyrights) , free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except as permitted by Section 10.2.  No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except filings
evidencing Liens permitted by Section 10.2 and filings for which termination
statements have been delivered to the Collateral Agent and the Purchasers.

 

15

--------------------------------------------------------------------------------


 

Section 5.11                                                    Licenses,
Permits, etc.

 

(a)                                 The Company and each other Note Party own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others.

 

(b)                                 To the best knowledge of the Company, no
product or service of the Company or any other Note Party infringes in any
material respect any license, permit, franchise, authorization, patent,
copyright, proprietary software, service mark, trademark, trade name or other
right owned by any other Person.

 

(c)                                  To the best knowledge of the Company, there
is no Material violation by any Person of any right of the Company or any other
Note Party with respect to any patent, copyright, proprietary software, service
mark, trademark, trade name or other right owned or used by the Company or any
of its Subsidiaries.

 

Section 5.12                                                    Compliance with
ERISA.

 

(a)                                 The Company and each ERISA Affiliate have
operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in the aggregate, reasonably be expected to
result in the incurrence of any such liability by the Company or any ERISA
Affiliate, or in the imposition of any Lien on any of the rights, properties or
assets of the Company or any ERISA Affiliate, in either case pursuant to Title I
or IV of ERISA or to section 430(k) of the Code or to any such penalty or excise
tax provisions under the Code or federal law or section 4068 of ERISA or by the
granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate Material.

 

(b)                                 The present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities by more than
$10,000,000 in the case of any single Plan and by more than $10,000,000 in the
aggregate for all Plans.  The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Except as disclosed on Schedule 5.12(c),
the Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.

 

(d)                                 The expected postretirement benefit
obligation (determined as of the last day of the Company’s most recently ended
Fiscal Year in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 715-60, without regard to liabilities attributable
to continuation coverage mandated by section 4980B of the Code) of the Company
and its Subsidiaries is not material.

 

(e)                                  The execution and delivery of this
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code.  The representation by the Company to each
Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds to be used to pay the purchase price of the Notes to
be purchased by such Purchaser.

 

Section 5.13                                                    Private Offering
by the Company.

 

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy the Notes or any
similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and other Institutional
Investors, each of which has been offered the Notes at a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

 

Section 5.14                                                    Use of Proceeds;
Margin Regulations.

 

The Company will apply the proceeds of the sale of the Series A Notes for (i)
Capital Expenditures and (ii) general corporate purposes and will apply the
proceeds of the sale of the Shelf Notes as set forth in the applicable Request
for Purchase. No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company or
any of its Subsidiaries in a violation of Regulation X of said Board (12 CFR
224) or to involve any broker or dealer in a violation of Regulation T of said
Board (12 CFR 220).  Margin stock does not constitute more than 5% of the value
of the Consolidated assets of the Company and its Subsidiaries and the Company
does not have any present intention that margin stock will constitute more than
5% of the value of such assets.  As used in this Section, the terms “margin
stock” and “purpose of buying or carrying” shall have the meanings assigned to
them in said Regulation U.

 

17

--------------------------------------------------------------------------------


 

Section 5.15                                                    Existing
Indebtedness; Future Liens.

 

(a)                                 Neither the Company nor any of its
Subsidiaries has outstanding any Indebtedness except as permitted by Section
10.1.  Neither the Company nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness of the Company or such Subsidiary and no event or condition
exists with respect to any Indebtedness of the Company or any Subsidiary  that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

 

(b)                                 Except as disclosed in Schedule 5.15(b),
neither the Company nor any of the other Note Parties has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.2.

 

(c)                                  Neither the Company nor any other Note
Party is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Indebtedness of the Company or such Note Party, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or any other organizational document) which limits the amount
of, or otherwise imposes restrictions on the incurring of, Indebtedness of any
of the Company and the other Note Parties, except as specifically indicated in
Schedule 5.15(c).

 

Section 5.16                                                    Foreign Assets
Control Regulations, etc.

 

(a)                                 Neither the Company nor any Controlled
Entity is (i) a Person whose name appears on the list of Specially Designated
Nationals and Blocked Persons published by the Office of Foreign Assets Control,
United States Department of the Treasury (“OFAC”) (an “OFAC Listed Person”) (ii)
an agent, department, or instrumentality of, or is otherwise beneficially owned
by, controlled by or acting on behalf of, directly or indirectly, (x) any OFAC
Listed Person or (y) any Person, entity, organization, foreign country or regime
that is subject to any OFAC Sanctions Program,  or (iii) otherwise blocked,
subject to sanctions under or engaged in any activity in violation of other
United States economic sanctions, including but not limited to, the Trading with
the Enemy Act, the International Emergency Economic Powers Act, the
Comprehensive Iran Sanctions, Accountability and Divestment Act (“CISADA”) or
any similar law or regulation with respect to Iran or any other country, the
Sudan Accountability and Divestment Act, any OFAC Sanctions Program, or any
economic sanctions regulations administered and enforced by the United States or
any enabling legislation or executive order relating to any of the foregoing
(collectively, “U.S. Economic Sanctions”) (each OFAC Listed Person and each
other Person, entity, organization and government of a country described in
clause (i), clause (ii) or clause

 

18

--------------------------------------------------------------------------------


 

(iii), a “Blocked Person”).  Neither the Company nor any Controlled Entity has
been notified that its name appears or may in the future appear on a state list
of Persons that engage in investment or other commercial activities in Iran or
any other country that is subject to U.S. Economic Sanctions.

 

(b)                                 No part of the proceeds from the sale of the
Notes hereunder constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (i) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, or (ii) otherwise in
violation of U. S. Economic Sanctions.

 

(c)                                  Neither the Company nor any Controlled
Entity (i) has been found in violation of, charged with, or convicted of, money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes under the Currency and Foreign Transactions
Reporting Act of 1970 (otherwise known as the Bank Secrecy Act), the USA PATRIOT
Act or any other United States law or regulation governing such activities
(collectively, “Anti-Money Laundering Laws”) or any U.S. Economic Sanctions
violations, (ii) to the Company’s actual knowledge after making due inquiry, is
under investigation by any Governmental Authority for possible violation of
Anti-Money Laundering Laws or any U.S. Economic Sanctions violations, (iii) has
been assessed civil penalties under any Anti-Money Laundering Laws or any U.S.
Economic Sanctions, or (iv) has had any of its funds seized or forfeited in an
action under any Anti-Money Laundering Laws. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Money Laundering Laws and U. S. Economic Sanctions.

 

(1)                                 Neither the Company nor any Controlled
Entity (i) has been charged with, or convicted of bribery or any other
anti-corruption related activity under any applicable law or regulation in a
U.S. or any non-U.S. country or jurisdiction, including but not limited to, the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010 (collectively,
“Anti-Corruption Laws”), (ii) to the Company’s actual knowledge after making due
inquiry, is under investigation by any U. S. or non-U. S. Governmental Authority
for possible violation of Anti-Corruption Laws, (iii) has been assessed civil or
criminal penalties under any Anti-Corruption Laws or (iv) has been or is the
target of sanctions imposed by the United Nations or the European Union;

 

(2)                                 To the Company’s actual knowledge after
making due inquiry, neither the Company nor any Controlled Entity has, within
the last five years, directly or indirectly offered, promised, given, paid or
authorized the offer, promise, giving or payment of anything of value to a
Governmental Official or a commercial counterparty for the purposes of: (i)
influencing any act, decision or failure to act by such Government Official in
his or her official capacity or such commercial counterparty, (ii) inducing a
Governmental Official to do or omit to do any act in violation of the
Governmental Official’s lawful duty, or (iii) inducing a Governmental Official
or a commercial counterparty to use his or her influence with a government or
instrumentality to affect any act or decision of such government or entity; in
each case in order to obtain, retain or direct business or to otherwise secure
an improper advantage; and

 

19

--------------------------------------------------------------------------------


 

(3)                                 No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for any improper payments,
including bribes, to any Governmental Official or commercial counterparty in
order to obtain, retain or direct business or obtain any improper advantage. The
Company has established procedures and controls which it reasonably believes are
adequate (and otherwise comply with applicable law) to ensure that the Company
and each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti-Corruption Laws.

 

(d)                                 Neither the sale of the Notes by the Company
hereunder nor the use of the proceeds thereof will violate the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or
any enabling legislation or executive order relating thereto.

 

(e)                                  Neither the Company nor any Subsidiary (i)
is a Person described or designated in the Specially Designated Nationals and
Blocked Persons List of the Office of Foreign Assets Control or in Section 1 of
the Anti-Terrorism Order or (ii) engages in any dealings or transactions with
any such Person.  The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.

 

(f)                                   No part of the proceeds from the sale of
the Notes hereunder will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended, assuming in all cases that such Act applies to the Company and
its Subsidiaries.

 

Section 5.17                                                    Status under
Certain Statutes.

 

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

 

Section 5.18                                                    Environmental
Matters.

 

(a)                                 Neither the Company nor any Subsidiary has
knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted asserting any claim against the Company or any of
its Subsidiaries or any of their respective real properties or other assets now
or formerly owned, leased or operated by any of them, alleging any damage to the
environment or violation of any Environmental Laws, except, in each case, such
as could not reasonably be expected to result in a Material Adverse Effect.

 

20

--------------------------------------------------------------------------------


 

(b)                                 Neither the Company nor any Subsidiary has
knowledge of any facts which would give rise to any claim, public or private, of
violation of Environmental Laws or damage to the environment emanating from,
occurring on or in any way related to real properties now or formerly owned,
leased or operated by any of them or to other assets or their use, except, in
each case, such as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(c)                                  Neither the Company nor any Subsidiary has
stored any Hazardous Materials on real properties now or formerly owned, leased
or operated by any of them in a manner which is contrary to any Environmental
Law that could, individually, or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

 

(d)                                 Neither the Company nor any Subsidiary has
disposed of any Hazardous Materials in a manner which is contrary to any
Environmental Law that could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(e)                                  All buildings on all real properties now
owned, leased or operated by the Company or any Subsidiary are in compliance
with applicable Environmental Laws, except where failure to comply could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.19                                                    Hostile Tender
Offers.

 

None of the proceeds of the sale of any Notes will be used to finance a Hostile
Tender Offer.

 

Section 5.20                                                    Real Property.

 

Set forth on Schedule 5.20 is a complete and accurate list, as of the date
hereof, of the address of all real property owned or leased by any Note Party,
together with, in the case of leased property, the name and mailing address of
the lessor of such property.

 

Section 5.21                                                    Labor Matters.

 

Except as set forth on Schedule 5.21, no Note Party is subject to any labor or
collective bargaining agreement.  There are no existing or threatened strikes,
lockouts or other labor disputes involving any Note Party that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect.  Hours
worked by and payment made to employees of the Note Parties are in substantial
compliance with the Fair Labor Standards Act or any other applicable law, rule
or regulation dealing with such matters.

 

21

--------------------------------------------------------------------------------


 

Section 5.22                                                    Subordinated
Debt.

 

Other than in respect of Indebtedness subject to the Subordination Agreement
(Rockford), the subordination provisions of the Subordinated Debt are
enforceable against the holders of the Subordinated Debt by the holders of the
Notes.  All obligations of the Note Parties arising under the Notes and the
other Note Documents constitute senior Indebtedness entitled to the benefits of
the subordination provisions contained in the Subordinated Debt, other than in
respect of Indebtedness subject to the Subordination Agreement (Rockford).

 

Section 5.23                                                    Solvency.

 

On the date hereof, and immediately prior to and after giving effect to the
issuance of the Notes and the use of the proceeds thereof, with respect to each
Note Party, individually, (a) the fair value of its assets is greater than the
amount of its liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated in
accordance with GAAP, (b) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (c) it is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.

 

Section 5.24                                                    Insurance.

 

Set forth on Schedule 5.24 is a complete and accurate summary of the property
and casualty insurance program of the Note Parties as of the date hereof
(including the names of all insurers, policy numbers, expiration dates, amounts
and types of coverage, annual premiums, deductibles, self-insured retention, and
a description in reasonable detail of any fronting arrangement or other risk
assumption arrangement involving any Note Party).  Each Note Party and its
properties are insured with financially sound and reputable insurance companies
which are not Affiliates of the Note Parties, in such amounts, with such
deductibles/self-insured retentions and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Note Parties operate.

 

22

--------------------------------------------------------------------------------


 

Section 6.                                          REPRESENTATIONS OF THE
PURCHASERS.

 

Section 6.1                                                           Purchase
for Investment.

 

Each Purchaser severally represents that it is purchasing the Notes purchased by
it hereunder for its own account or for one or more separate accounts maintained
by such Purchaser or for the account of one or more pension or trust funds and
not with a view to the distribution thereof, provided that the disposition of
such Purchaser’s or their property shall at all times be within such Purchaser’s
or their control.  Each Purchaser understands that the Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.

 

Section 6.2                                                           Source of
Funds.

 

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:

 

(a)                                 the Source is an “insurance company general
account” (as the term is defined in the United States Department of Labor’s
Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general account
contract(s) held by or on behalf of any employee benefit plan together with the
amount of the reserves and liabilities for the general account contract(s) held
by or on behalf of any other employee benefit plans maintained by the same
employer (or affiliate thereof as defined in PTE 95-60) or by the same employee
organization in the general account do not exceed 10% of the total reserves and
liabilities of the general account (exclusive of separate account liabilities)
plus surplus as set forth in the NAIC Annual Statement filed with such
Purchaser’s state of domicile; or

 

(b)                                 the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(c)                                  the Source is either (i) an insurance
company pooled separate account, within the meaning of PTE 90-1 or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Company in writing pursuant to this Section
6.2(c), no employee benefit plan or group of plans maintained by the same
employer or employee organization beneficially owns more than 10% of all assets
allocated to such pooled separate account or collective investment fund; or

 

(d)                                 the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such

 

23

--------------------------------------------------------------------------------


 

investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, represent more than 20% of
the total client assets managed by such QPAM, the conditions of Part I(c) and
(g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this Section
6.2(d); or

 

(e)                                  the Source constitutes assets of a
“plan(s)” (within the meaning of Part IV(h) of PTE 96-23 (the “INHAM
Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the
meaning of Part IV(a) of the INHAM Exemption), the conditions of Part I(a), (g)
and (h) of the INHAM Exemption are satisfied, neither the INHAM nor a person
controlling or controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 5% or more interest in the Company
and (i) the identity of such INHAM and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this Section 6.2(e); or

 

(f)                                   the Source is a governmental plan; or

 

(g)                                  the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this Section 6.2(g); or

 

(h)                                 the Source does not include assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

 

Section 7.                                          INFORMATION AS TO COMPANY.

 

Section 7.1                                                           Financial
and Business Information.

 

The Company shall deliver to each holder of any of the Notes that is an
Institutional Investor:

 

24

--------------------------------------------------------------------------------


 

(a)                                 Quarterly Statements -- within 45 days (or
such shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Company’s Quarterly Report on Form 10-Q (the
“Form 10-Q”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under the Senior Credit Agreement or the date on
which such corresponding financial statements are delivered under the Senior
Credit Agreement if such delivery occurs earlier than such required delivery
date) after the end of each Fiscal Quarter in each Fiscal Year of the Company
(other than the last Fiscal Quarter of each such Fiscal Year), duplicate copies
of,

 

(i)                                                             a consolidated
balance sheet and statement of cash flows of the Company and its Subsidiaries as
at the end of such Fiscal Quarter, and

 

(ii)                                                          a consolidated
statement of income, of the Company and its Subsidiaries, for such Fiscal
Quarter and (in the case of the second and third quarters) for the portion of
the Fiscal Year ending with such Fiscal Quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous Fiscal Year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at:  http//www.prim.com) and shall have given each
Purchaser prior notice of such availability on EDGAR and on its home page in
connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);

 

(b)                                 Annual Statements -- within 90 days (or such
shorter period as is the earlier of (x) 15 days greater than the period
applicable to the filing of the Company’s Annual Report on Form 10-K (the “Form
10-K”) with the SEC regardless of whether the Company is subject to the filing
requirements thereof and (y) the date by which such financial statements are
required to be delivered under the Senior Credit Agreement or the date on which
such corresponding financial statements are delivered under the Senior Credit
Agreement if such delivery occurs earlier than such required delivery date)
after the end of each Fiscal Year of the Company, duplicate copies of

 

(i)                                                             a consolidated
balance sheet and statement of cash flows of the Company and its Subsidiaries as
at the end of such Fiscal Year, and

 

25

--------------------------------------------------------------------------------


 

(ii)                                                          a consolidated
statement of income of the Company and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with the standards of the Public Company Accounting
Oversight Board (United States), and that such audit provides a reasonable basis
for such opinion in the circumstances, provided that the delivery within the
time period specified above of the Company’s Form 10-K for such Fiscal Year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Securities Exchange Act of 1934) prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this Section 7.1(b), provided, further,
that the Company shall be deemed to have made such delivery of such Form 10-K if
it shall have timely made Electronic Delivery thereof;

 

(c)                                  Guarantor Financial Information.  The
Company shall furnish, or cause to be furnished, information regarding the
business affairs, operations and financial condition of each Guarantor to the
extent reasonably requested by the Required Holders.  The Company represents and
warrants to each Purchaser that (i) each Guarantor shall at all times maintain a
standard and modern system of accounting, on the accrual basis of accounting and
in all respects in accordance with GAAP, and (ii) any of the Required Holders
and/or the Collateral Agent shall have the right pursuant to Section 7.3 to
inspect the books and records of each Guarantor and make extracts therefrom.  If
the Company ceases to be publicly traded, then the Company agrees to immediately
advise the holders of any development, condition or event that may have a
Material Adverse Effect.

 

(d)                                 Projections.  As soon as practicable, and in
any event not later than 60 days after the commencement of each Fiscal Year,
financial projections for the Company and its Subsidiaries for such Fiscal Year
prepared in a manner consistent with the projections delivered by the Company to
the Purchasers prior to the date hereof or otherwise in a manner reasonably
satisfactory to the Required Holders, accompanied by a certificate of a Senior
Officer of the Company on behalf of the Company to the effect that (a) such
projections were prepared by the Company in good faith, (b) the Company has a
reasonable basis for the assumptions contained in such projections and (c) such
projections have been prepared in accordance with such assumptions.

 

(e)                                  Subordinated Debt Notices.  Promptly
following receipt, copies of any notices (including notices of default or
acceleration) received from any holder or trustee of, under or with respect to
any Subordinated Debt.

 

(f)                                   SEC and Other Reports -- promptly upon
their becoming available, one copy of (i) each financial statement, report,
notice or proxy statement sent by the Company or any Subsidiary to its principal
lending banks as a whole (excluding

 

26

--------------------------------------------------------------------------------


 

information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public Securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material;

 

(g)                                  Notice of Default or Event of Default --
promptly, and in any event within five Business Days after a Responsible Officer
becoming aware of the existence of any Default or Event of Default or that any
Person has given any notice or taken any action with respect to a claimed
default hereunder or that any Person has given any notice or taken any action
with respect to a claimed default of the type referred to Section 11(g), a
written notice specifying the nature and period of existence thereof and what
action the Company is taking or proposes to take with respect thereto;

 

(h)                                 ERISA Matters -- promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of any of
the following, a written notice setting forth the nature thereof and the action,
if any, that the Company or an ERISA Affiliate proposes to take with respect
thereto:

 

(i)                                                             with respect to
any Plan, any reportable event, as defined in section 4043(c) of ERISA and the
regulations thereunder, for which notice thereof has not been waived pursuant to
such regulations as in effect on the date hereof; or

 

(ii)                                                          the taking by the
PBGC of steps to institute, or the threatening by the PBGC of the institution
of, proceedings under section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or the receipt by the Company
or any ERISA Affiliate of a notice from a Multiemployer Plan that such action
has been taken by the PBGC with respect to such Multiemployer Plan; or

 

(iii)                                                       any event,
transaction or condition that could result in the incurrence of any liability by
the Company or any ERISA Affiliate pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
or in the imposition of any Lien on any of the rights, properties or assets of
the Company or any ERISA Affiliate pursuant to Title I or IV of ERISA or such
penalty or excise tax provisions, if such liability or Lien, taken together with
any other such liabilities or Liens then existing, could reasonably be expected
to have a Material Adverse Effect;

 

(i)                                     Notices from Governmental Authority --
promptly, and in any event within 30 days of receipt thereof, copies of any
notice to the Company or any Subsidiary from any federal or state Governmental
Authority relating to any order, ruling, statute or other law or regulation that
could reasonably be expected to have a Material Adverse Effect;

 

27

--------------------------------------------------------------------------------


 

(j)                                    Resignation or Replacement of Auditors --
within ten days following the date on which the Company’s auditors resign or the
Company elects to change auditors, as the case may be, notification thereof,
together with such supporting information as the Required Holders may request.

 

(k)                                 Requested Information -- with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Company or
any of its Subsidiaries (including, but without limitation, actual copies of the
Company’s Form 10-Q and Form 10-K) or relating to the ability of the Company to
perform its obligations hereunder and under the Notes as from time to time may
be reasonably requested by any holder of Notes.

 

Section 7.2                                                           Officer’s
Certificate.

 

Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) shall be accompanied by a certificate of a
Senior Financial Officer in the form of Exhibit 7.2 attached hereto (a
“Compliance Certificate”) setting forth (which, in the case of Electronic
Delivery of any such financial statements, shall be by separate concurrent
delivery of such certificate to each holder of Notes):

 

(a)                                 Covenant Compliance -- the information from
such financial statements that is required in order to establish whether the
Company was in compliance with the requirements of this Agreement, including
Section 10.11, during the quarterly or annual period covered by the statements
then being furnished (including with respect to each such provision that
involves mathematical calculations, the information from such financial
statements that is required to perform such calculations) and detailed
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence).  In the event that the Company
or any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election; and

 

(b)                                 Event of Default -- a statement that such
Senior Financial Officer has reviewed the relevant terms hereof and has made, or
caused to be made, under his or her supervision, a review of the transactions
and conditions of the Company and its Subsidiaries from the beginning of the
quarterly or annual period covered by the statements then being furnished to the
date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.

 

28

--------------------------------------------------------------------------------


 

Section 7.3                                                           Visitation
Rights.

 

The Company shall permit the representatives of each holder of any of the Notes
that is an Institutional Investor:

 

(a)                                 No Default — if no Default or Event of
Default then exists, at the expense of such holder and upon reasonable prior
notice to the Company, to visit the principal executive office of the Company,
to discuss the affairs, finances and accounts of the Company and its
Subsidiaries with the Company’s officers, and (with the consent of the Company,
which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

 

(b)                                 Default — if a Default or Event of Default
then exists, at the expense of the Company to visit and inspect any of the
offices or properties of the Company or any Subsidiary, to examine all their
respective books of account, records, reports and other papers, to make copies
and extracts therefrom, and to discuss their respective affairs, finances and
accounts with their respective officers and independent public accountants (and
by this provision the Company authorizes said accountants to discuss the
affairs, finances and accounts of the Company and its Subsidiaries), all at such
times and as often as may be requested.

 

Section 7.4                                                           Electronic
Delivery.

 

Financial statements, opinions of independent certified public accountants,
other information and Officer’s Certificates that are required to be delivered
by the Company pursuant to Sections 7.1(a), (b), (f) or (k) and Section 7.2
shall be deemed to have been delivered if the Company satisfies any of the
following requirements:

 

(i)                                                             such financial
statements satisfying the requirements of Section 7.1(a) or (b) and related
Officer’s Certificate satisfying the requirements of Section 7.2 are delivered
to each holder of a Note by e-mail;

 

(ii)                                                          the Company shall
have timely filed such Form 10-Q or Form 10-K, satisfying the requirements of
Section 7.1(a) or Section 7.1(b), as the case may be, with the SEC;

 

(iii)                                                       such financial
statements satisfying the requirements of Section 7.1(a) or Section 7.1(b) and
related Officer’s Certificate(s) satisfying the requirements of Section 7.2 are
timely posted by or on behalf of the Company on IntraLinks or on any other
similar website to which each holder of Notes has free access; or

 

29

--------------------------------------------------------------------------------


 

(iv)                                                      the Company shall have
filed any of the items referred to in Section 7.1(f) or Section 7.1(k) with the
SEC and shall have made such items available on its home page on the internet or
on IntraLinks or on any other similar website to which each holder of Notes has
free access;

 

provided however, that in the case of any clauses (ii), (iii) or (iv), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery, provided further, that upon request of any holder
to receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e-mail, the Company will promptly e-mail them
or deliver such paper copies, as the case may be, to such holder.

 

Section 8.                                          PAYMENT AND PREPAYMENT OF
THE NOTES.

 

Section 8.1                                                           Required
Prepayments; Maturity.

 

(a)                                 Series A Notes.  The Company will prepay the
Series A Notes at par and without payment of the Make-Whole Amount or any
premium on the dates and in the principal amounts set forth below (or such
lesser principal amount as shall then be outstanding):

 

DATE

 

AMOUNT

 

December 28, 2016

 

$

7,142,857.14

 

December 28, 2017

 

$

7,142,857.14

 

December 28, 2018

 

$

7,142,857.14

 

December 28, 2019

 

$

7,142,857.14

 

December 28, 2020

 

$

7,142,857.14

 

December 28, 2021

 

$

7,142,857.14

 

 

, provided that upon any partial prepayment of the Series A Notes pursuant to
Section 8.2 or 8.3, the principal amount of each required prepayment of the
Series A Notes becoming due under this Section 8.1(a) on and after the date of
such prepayment shall be reduced in the same proportion as the aggregate unpaid
principal amount of the Series A Notes is reduced as a result of such
prepayment.

 

(b)                                 Shelf Notes.  Each Series of Shelf Notes
shall be subject to required prepayments, if any, set forth in the Notes of such
Series, provided that upon any partial prepayment of the Shelf Notes of any
Series pursuant to Section 8.2 or 8.3, the principal amount of each required
prepayment of the Shelf Notes of such Series becoming due under this Section
8.1(b) on and after the date of such prepayment shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Shelf Notes of such
Series is reduced as a result of such prepayment.

 

30

--------------------------------------------------------------------------------


 

As provided therein, the entire unpaid principal balance of each Note shall be
due and payable on the Maturity Date thereof.

 

Section 8.2                                                           Optional
Prepayments with Make-Whole Amount.

 

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, any Series of Notes (subject to the
final sentence of this Section 8.2), in an amount that is an integral multiple
of $100,000 and not less than $5,000,000, at 100% of the principal amount so
prepaid, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount.  The Company will give each holder of the
Series of Notes to be prepaid written notice of each optional prepayment under
this Section 8.2 not less than 30 days and not more than 60 days prior to the
date fixed for such prepayment unless the Company and the Required Holders agree
to another time period pursuant to Section 17.  Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Series of Notes to be prepaid on such date, the principal amount of each Note
held by such holder to be prepaid (determined in accordance with Section 8.4),
and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make-Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation.  Two Business
Days prior to such prepayment, the Company shall deliver to each holder of the
Series of Notes to be prepaid a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.  If a Default or an Event of Default exists at the time the
Company gives any written notice of optional prepayment, such notice shall be
given to the holders of all Notes of all Series then outstanding, and the
optional prepayment shall be made with respect to all Series of Notes rather
than solely with respect to the Notes of a particular Series.

 

Section 8.3                                                           Mandatory
Prepayments.

 

(a)                                 Change of Control.

 

(i)                                                             Notice of Change
of Control or Control Event.  The Company will, within five Business Days after
any Responsible Officer has knowledge of the occurrence of any Change of Control
or Control Event, give written notice of such Change of Control or Control Event
to each holder of any of the Notes.  If a Change of Control has occurred, such
notice shall contain and constitute an offer by the Company to prepay the Notes
as described in Section 8.3(a)(ii) and shall be accompanied by the certificate
described in Section 8.3(a)(v).

 

31

--------------------------------------------------------------------------------


 

(ii)                                                          Offer to Prepay
Notes.  The offer to prepay Notes contemplated by this Section 8.3(a) shall be
an offer to prepay, in accordance with and subject to this Section 8.3, all, but
not less than all, each of the Notes held by each holder (in this case only,
“holder” in respect of any Note registered in the name of a nominee for a
disclosed beneficial owner shall mean such beneficial owner) on a date specified
in such offer (the “Proposed Change of Control Prepayment Date”).  Such Proposed
Change of Control Prepayment Date shall be not less than 10 days and not more
than 30 days after the date of such offer (if the Proposed Change of Control
Prepayment Date shall not be specified in such offer, the Proposed Change of
Control Prepayment Date shall be the 20th day after the date of such offer).

 

(iii)                                                       Acceptance;
Rejection.  The Company shall, on or before the seventh day prior to the
Proposed Change of Control Prepayment Date, give telephonic re-notification and
confirmation thereof to each holder which shall have designated a recipient of
such notices in either Schedule A attached hereto or by notice in writing to the
Company.  A holder of Notes may accept the offer to prepay made pursuant to this
Section 8.3(a) by causing a notice of such acceptance to be delivered to the
Company on or before the fifth day prior to the Proposed Change of Control
Prepayment Date.  A failure by a holder of Notes to respond to an offer to
prepay made pursuant to this Section 8.3(a) on or before such date shall be
deemed to constitute an acceptance of such offer by such holder.

 

(iv)                                                      Prepayment. 
Prepayment of the Notes to be prepaid pursuant to this Section 8.3(a) shall be
at 100% of the principal amount of the Notes, together with interest accrued to
the actual date of such prepayment and Make-Whole Amount, if any.

 

(v)                                                         Officer’s
Certificate.  Each offer to prepay the Notes pursuant to this
Section 8.3(a) shall be accompanied by a certificate, executed by a Responsible
Officer of the Company and dated the date of such offer, specifying: (i) the
Proposed Change of Control Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.3(a); (iii) the principal amount of each Note offered
to be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to the Proposed Change of Control Prepayment Date and
Make-Whole Amount, if any; (v) that the conditions of this Section 8.3(a) have
been fulfilled; and (vi) in reasonable detail, the nature and date of the Change
of Control.

 

(b)                                 Offer to Prepay Notes in Other
Circumstances.

 

(i)                                                             Notice of Other
Events.  The Company will promptly give to each holder of Notes written notice
of the occurrence of any event described in clauses (c) through (e) of this
Section 8.3.  Each such notice shall contain and constitute an offer to prepay
the Notes as described in Section 8.3(b)(ii) and shall be accompanied by the
certificate described in Section 8.3(b)(v).

 

(ii)                                                          Offer to Prepay
Notes.  Each offer to prepay Notes contemplated by the foregoing clause
(i) shall be an offer to prepay, in accordance with and subject to this
Section 8.3(b), Notes held by each holder (in this case only (without limitation
of any other provision hereof), “holder” in respect of any Note registered in
the name of a

 

32

--------------------------------------------------------------------------------


 

nominee for a disclosed beneficial owner shall mean such beneficial owner), in
an amount (which amount shall consist of both principal and, only in the case of
Section 8.3(d) and Section 8.3(e), the Make-Whole Amount, if any, with respect
thereto) equal to the Modified Ratable Portion of the Net Cash Proceeds and on
the date specified in such offer (the “Proposed Other Prepayment Date”).  Such
Proposed Other Prepayment Date shall be not more than five days after the
receipt of Net Cash Proceeds by the Company or the applicable Subsidiary
(subject to reinvestment rights in the case of an event described in clause
(c) below) in respect of the event specified in clauses (c) through (e) of this
Section 8.3, as the case may be.

 

(iii)                                                       Acceptance.  A
holder of Notes may accept the offer to prepay made pursuant to this
Section 8.3(b) by causing a notice of such acceptance to be delivered to the
Company on or before the fifth day prior to the Proposed Other Prepayment Date. 
A failure by a holder of Notes to respond to an offer to prepay made pursuant to
this Section 8.3(b) on or before such date shall be deemed to constitute an
acceptance of such offer by such holder; provided that an offer to prepay made
pursuant to this Section 8.3(b) arising out of an event described in
Section 8.3(d), on or before such date shall be deemed to constitute a rejection
of such offer by such holder.

 

(iv)                                                      Prepayment. 
Prepayment of the Notes to be prepaid pursuant to this Section 8.3(b) shall be
in an amount equal to the applicable Modified Ratable Portion, and, except in
the case of an event describe in Section 8.3(d) which gives rise to a required
prepayment pursuant to this Section 8.3(b), the Make-Whole Amount, if any,
determined for the date of prepayment with respect to such principal amount. 
Interest on such principal amount accrued to the date of prepayment shall also
be due and payable on such date.  The prepayment shall be made on the Proposed
Other Prepayment Date.

 

(v)                                                         Officer’s
Certificate.  Each offer to prepay the Notes pursuant to this
Section 8.3(b) shall be accompanied by a certificate, executed by a Responsible
Officer and dated the date of such offer, specifying: (a) the Proposed Other
Prepayment Date; (b) that such offer is made pursuant to this Section 8.3(b);
(c) the principal amount of each Note offered to be prepaid; (d) the interest
and Make-Whole Amount, if any, that would be due on each Note offered to be
prepaid, accrued to the Proposed Other Prepayment Date; (e) that the conditions
of this Section 8.3(b) have been fulfilled; and (f) in reasonable detail, the
nature and scheduled consummation date of the transaction pursuant to which such
prepayment offer is being made.

 

(c)                                  Net Cash Proceeds of Asset Dispositions. 
The Company will offer to prepay Notes in accordance with the provisions of
Section 8.3(b) and this Section 8.3(c) if the Company or any Note Party shall at
any time or from time to time make a Disposition with respect to any property
that, pursuant to Section 10.6, results in a requirement to prepay the Notes and
that gives rise to a Modified Ratable Portion; provided that in the case of any
such Disposition, so long as no Default or Event of Default then exists or would
result therefrom, if the Company states in its notice of such event that the
Company or the relevant other Note Party intends to reinvest, within 180 days of
the applicable Disposition, (i) the Net Cash Proceeds thereof, in the event that
the assets subject to such Disposition constituted Collateral, in property, all
or substantially

 

33

--------------------------------------------------------------------------------


 

all (as determined by the Collateral Agent) of which property is purchased with
such Net Cash Proceeds shall be made subject to the Lien of the applicable
Security Documents in favor of the Collateral Agent or (ii) the Net Cash
Proceeds thereof, in the event that the assets subject to such Disposition did
not constitute Collateral, in assets similar to the assets which were subject to
such Disposition or in property which is otherwise used or useful in the
business of the Company and the other Note Parties and, in each case, such
property is located within the United States, then the Company shall not be
required to make a mandatory prepayment under Section 8.3(b) in respect of such
Net Cash Proceeds to the extent such Net Cash Proceeds are actually reinvested
in such assets or property within such 180 day period or committed to be
reinvested within 90 days thereafter.  Promptly after the end of such 180 day
period (or such 90 day period, if applicable), the Company shall notify the
holders of the Notes and the Collateral Agent as to whether the Company or such
other Note Party has reinvested such Net Cash Proceeds in such similar assets or
property, and, to the extent such Net Cash Proceeds have not been so reinvested,
the Company shall promptly comply with clause (b)(iv) of this Section 8.3.  If
the Required Holders or the Collateral Agent so request, all proceeds of such
Disposition shall be deposited with the Collateral Agent (or its agent) and held
by it as Collateral.

 

(d)                                 Net Cash Proceeds of Issuance of Capital
Securities.  The Company will offer to prepay Notes in accordance with the
provisions of Section 8.3(b) and this Section 8.3(d) if, after the date of
Closing, the Company or any Subsidiary shall receive Net Cash Proceeds from any
issuance of Capital Securities of any Note Party (excluding (x) any issuance of
Capital Securities pursuant to any employee or director option program, benefit
plan or compensation program and (y) any issuance by a Subsidiary to the Company
or another Note Party) that gives rise to a Modified Ratable Portion and a
Default or Event of Default then exists.  The Company acknowledges that its
performance hereunder shall not limit the rights and remedies of the holders of
the Notes for any breach of the terms of the this Agreement or the other Note
Documents.

 

(e)                                  Net Cash Proceeds of Incurrence of
Indebtedness.  The Company will offer to prepay the Notes in accordance with the
provisions of Section 8.3(b) and this Section 8.3(e) if, after the date of
Closing, the Company or any Subsidiary shall issue any Indebtedness of any Note
Party (excluding Indebtedness permitted by Section 10.1) that gives rise to a
Modified Ratable Portion and a Default or Event of Default then exists or would
result therefrom.  The Company acknowledges that its performance hereunder shall
not limit the rights and remedies of the holders of the Notes for any breach of
Section 10.1 hereof or any other terms of the Note Documents.

 

Section 8.4                                                           Allocation
of Partial Prepayments.

 

In the case of any partial prepayment of the Notes of any Series, the principal
amount of the Notes of such Series to be prepaid shall be allocated among all of
the Notes of such Series at the time outstanding (or in the case of a prepayment
pursuant to Section 8.3, all the Notes the holders of which shall have accepted,
or be deemed to have accepted, the offer to prepay such Notes) in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment.

 

34

--------------------------------------------------------------------------------


 

Section 8.5                                                           Maturity;
Surrender, etc.

 

In the case of each prepayment of Notes of any Series pursuant to this
Section 8, the principal amount of each Note to be prepaid shall mature and
become due and payable on the date fixed for such prepayment (which shall be a
Business Day), together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any.  From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue.  Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

 

Section 8.6                                                           Purchase
of Notes.

 

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes of any Series except upon the payment or prepayment of the Notes of such
Series in accordance with the terms of this Agreement and the Notes of such
Series.  The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment or prepayment of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

 

Section 8.7                                                           Make-Whole
Amount.

 

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of (i) the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over (ii) the amount of such
Called Principal, provided that the Make-Whole Amount may in no event be less
than zero.

 

For the purposes of determining the Make-Whole Amount, the following terms have
the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or Section 8.3 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

35

--------------------------------------------------------------------------------


 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.5% over  the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1”  (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U. S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U. S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.5% over the yield to
maturity implied by the U. S. Treasury constant maturity yields reported, for
the latest day for which such yields have been so reported as of the second
Business Day preceding the Settlement Date with respect to such Called
Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U. S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U. S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.5 or Section 12.1.

 

36

--------------------------------------------------------------------------------


 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
Section 8.3 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.

 

Section 8.8                                                           Payments
Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.2 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day.

 

Section 9.                                          AFFIRMATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes are outstanding and, if
no Notes are outstanding, for so long as the Company may request the purchase of
any Shelf Notes hereunder:

 

Section 9.1                                                           Compliance
with Law.  Without limiting Section 10.14, the Company will, and will cause each
of its Subsidiaries to, comply with all laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, ERISA, the USA Patriot Act, Environmental Laws and the other laws
and regulations referred to in Section 5.16, and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2                                                          
Insurance.  Maintain, and cause each other Note Party to maintain the insurance
required by this Section 9.2 at all times (or, to the extent consistent with
prudent business practice, a program of self-insurance) with responsible
insurance companies.  The Company shall maintain, and cause each other Note
Party to maintain, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.2 and
shall have insured amounts no less than, and deductibles or self-insured
retentions no higher than as is customarily maintained by companies similarly
situated,;

 

37

--------------------------------------------------------------------------------


 

and, upon request of the Required Holders or the Collateral Agent, furnish to
the holders of the Notes and the Collateral Agent original or electronic copies
of policies evidencing such insurance if then available, or if not then
available, within three (3) Business Days of the date such policies become
available to the Company, and a certificate setting forth in reasonable detail
the nature and extent of all insurance maintained by the Note Parties.  The
Company shall cause each issuer of an insurance policy to provide the Collateral
Agent and the holders with an endorsement (i) showing the Collateral Agent as
loss payee with respect to each policy of property or casualty insurance and
naming the Collateral Agent as an additional insured, where permissible, with
respect to each policy of liability insurance, (ii) providing that 30 days’
notice will be given to the Collateral Agent and the holders prior to any
cancellation of, material reduction or change in coverage provided by or other
material modification to such policy and (iii) reasonably acceptable in all
other respects to the Collateral Agent and the Required Holders.  The Company
shall execute and deliver to the Collateral Agent and the holders of the Notes a
collateral assignment, in form and substance satisfactory to the Collateral
Agent and the Required Holders, of each business interruption insurance policy
maintained by the Company.

 

UNLESS THE COMPANY PROVIDES THE COLLATERAL AGENT AND THE HOLDERS OF THE NOTES
WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT AND THE OTHER
NOTE DOCUMENTS, AND IN THE EVENT THE COMPANY FAILS TO PURCHASE FURTHER OR OTHER
INSURANCE AS REASONABLY REQUIRED BY THE COLLATERAL AGENT AND THE REQUIRED
HOLDERS IN ORDER TO BE IN COMPLIANCE WITH THE INSURANCE COVERAGE REQUIREMENTS OF
THIS AGREEMENT AND THE OTHER NOTE DOCUMENTS, THE COLLATERAL AGENT MAY PURCHASE
INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE COLLATERAL AGENT’S INTERESTS
IN THE COLLATERAL.  SUCH INSURANCE MAY, BUT NEED NOT, PROTECT ANY NOTE PARTY’S
INTERESTS.  THE COVERAGE THAT THE COLLATERAL AGENT PURCHASES MAY NOT PAY ANY
CLAIM THAT IS MADE AGAINST ANY NOTE PARTY IN CONNECTION WITH THE COLLATERAL. 
THE COMPANY MAY LATER CANCEL ANY INSURANCE PURCHASED BY THE COLLATERAL AGENT,
BUT ONLY AFTER PROVIDING THE COLLATERAL AGENT WITH EVIDENCE THAT THE COMPANY HAS
OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.  IF THE COLLATERAL AGENT
PURCHASES INSURANCE FOR THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE
COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE
IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF THE INSURANCE MAY BE
ADDED TO THE OUTSTANDING PRINCIPAL AMOUNT OF THE NOTES.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE NOTE PARTIES MAY BE
ABLE TO OBTAIN ON THEIR OWN.

 

38

--------------------------------------------------------------------------------


 

Section 9.3                                                          
Maintenance of Properties.  The Company will, and will cause each of the other
Note Parties to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent the Company or any such other Note Party from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

Section 9.4                                                           Payment of
Taxes and Claims.  The Company will, and will cause each of the other Note
Parties to, file all tax returns required to be filed in any jurisdiction and to
pay and discharge all taxes shown to be due and payable on such returns and all
other taxes, assessments, governmental charges, or levies imposed on them or any
of their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums have become due and payable that have or might become a Lien on
properties or assets of the Company or any other Note Party, provided that
neither the Company nor any other Note Party need pay any such tax, assessment,
charge, levy or claim if the amount, applicability or validity thereof is
contested by the Company or such Note Party on a timely basis in good faith and
in appropriate proceedings, and the Company or a Note Party has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Note Party.

 

Section 9.5                                                           Corporate
Existence, etc.  Subject to Section 10.3, the Company will at all times preserve
and keep in full force and effect its corporate existence.  The Company will at
all times preserve and keep in full force and effect the corporate existence of
each of the other Note Parties (unless merged into the Company or another Note
Party) and all rights and franchises of the Company and the other Note Parties
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise could not, individually or in the aggregate, have a Material Adverse
Effect.

 

Section 9.6                                                           Books and
Records.  The Company will, and will cause each of the other Note Parties to,
maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such other Note Party, as the case may be.  The
Company will, and will cause each of the other Note Parties to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and Dispositions of assets.  The Company and the other Note Parties
have devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and Dispositions of assets and the Company
will, and will cause each of the other Note Parties to, continue to maintain
such system.

 

39

--------------------------------------------------------------------------------


 

Section 9.7                                                          
Collateral; Subsequently Acquired Subsidiaries.

 

(a)                                 It is the intent of the parties that all
obligations of the Note Parties under the Note Documents shall be guaranteed by
(i) each Domestic Subsidiary of the Company, whether now existing or hereafter
acquired or created and (ii) any other Subsidiary any other Subsidiary that
guarantees or otherwise becomes liable at any time in respect of any
Indebtedness under the Senior Credit Agreement or the other Senior Credit
Documents, and shall be, to the extent set forth in the Security Documents,
secured by substantially all the property and assets of each of the Note
Parties, whether now existing or hereafter acquired, including, without
limitation, securities accounts, accounts, chattel paper, instruments, deposit
accounts, investment property, documents, contracts, letter-of-credit rights,
general intangibles, equipment, inventory, permits, patents, trademarks,
copyrights, trade names, service marks, Capital Securities issued by the
Company’s Subsidiaries or other Persons and other properties  acquired after the
date hereof, to the extent required by the Security Documents.

 

(b)                                 At the Company’s expense, the Company shall
execute and deliver (and, where applicable, authorize the filing of), and shall
cause the other Note Parties to execute and deliver (and, where applicable,
authorize the filing of), any and all financing statements, continuation
statements and amendments and other instruments, agreements or other documents,
and take all action (including, without limitation, filing all Uniform
Commercial Code financing statements, continuation statements and amendments,
filing or recording mortgages and deeds of trust and filing assignments or other
documents customarily filed with the U.S. Patent and Trademark Office or the
U.S. Copyright Office) that may be required under applicable law, or that the
Required Holders or the Collateral Agent may reasonably request in order to
effectuate the transactions contemplated by the Note Documents and in order to
grant, preserve, protect and perfect the validity and first priority of the
security interests and Liens created or purported to be created by the Security
Documents or in order to effectuate the intent of the parties set forth in
clause (a) of this Section 9.7.

 

(c)                                  At the Company’s expense, the Company
shall:  (a) (x) cause each subsequently acquired or organized Domestic
Subsidiary, within 30 days after such acquisition or organization (or, if
earlier, on the date such Subsidiary Guaranties or otherwise becomes liable at
any time in respect of any Indebtedness under the Senior Credit Agreement or the
other Senior Credit Documents), and (y) any other Subsidiary that guarantees or
otherwise becomes liable at any time in respect of any Indebtedness under the
Senior Credit Agreement or the other Senior Credit Documents, concurrently
therewith, to execute and deliver (1) a joinder to the Subsidiary Guaranty (in
the form contemplated thereby), pursuant to which such Subsidiary shall become a
Guarantor and shall agree to be bound by the terms and provisions thereof,
(2) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary as the Required Holders may
reasonably request, (3) certificates in form and substance substantially similar
to the certificates described in Section 4.3(b), and (4) the Security Agreement
and each Security Document that the Required Holders or the Collateral Agent may
request in order to grant the Collateral Agent a valid, first priority perfected
pledge or security interest in, to the extent required by the Security
Documents, substantially all of the assets and properties of such Subsidiary,
including without limitation, any outstanding Capital Securities of any other
Subsidiary or other Person

 

40

--------------------------------------------------------------------------------


 

which may be held by such Subsidiary; (b) deliver or cause such Subsidiary to
deliver to the Collateral Agent all certificates, stock powers and other
documents required by the Security Documents executed by such Subsidiary, or
take or cause such Subsidiary to take such other actions, all as may be
necessary to provide the Collateral Agent with a first priority perfected pledge
of and security interest in all outstanding Capital Securities owned or held by
such Subsidiary, to the extent so required by the Security Documents; provided,
that nothing in this clause (c) shall in any way limit or modify the right of
the holders of the Notes to enforce the provisions of Section 10.

 

(d)                                 Any security interests and Liens described
in this Section 9.7 shall be created under the Security Documents and other
security agreements, pledge agreements, assignments and other instruments,
agreements and other documents in form, scope and substance reasonably
satisfactory to the Required Holders and to the Collateral Agent, and at the
Company’s expense, the Company will deliver or cause to be delivered to the
Collateral Agent all such instruments, agreements and other documents,
including, without limitation, legal opinions, landlord and warehousemen Lien
waivers and lien searches, as the Required Holders or the Collateral Agent shall
reasonably request to evidence compliance with this Section 9.7.

 

Section 9.8                                                          
Information Required by Rule 144A.  The Company will, upon the request of the
holder of any Note, provide such holder, and any Qualified Institutional Buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to the
reporting requirements of section 13 or 15(d) of the Exchange Act.

 

Section 9.9                                                           Covenant
to Secure Notes Equally.  The Company will, if it or any other Note Party shall
create or assume any Lien upon any of its property or assets, whether now owned
or hereafter acquired, other than Liens permitted by the provisions of
Section 10.2 (unless prior written consent to the creation or assumption thereof
shall have been obtained pursuant to Section 17.1), make or cause to be made
effective provision whereby the Notes and the Subsidiary Guaranty will be
secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured; provided, that the creation and maintenance of such equal and
ratable Lien shall not in any way limit or modify the right of the holders of
the Notes to enforce the provisions of Section 10.2.

 

Section 9.10                                                    Notes and
Guaranty Agreements to Rank Pari Passu.  All payment obligations arising under
this Agreement and the Notes shall be maintained at a rank (i) not less than
pari passu with all other Notes from time to time issued and outstanding
hereunder, without any preference among themselves and (ii) not less than pari
passu with all other secured Indebtedness (actual or contingent) of the
Company.  All payment obligations of each Guarantor under the Subsidiary
Guaranty in respect of the Notes and the Subsidiary Guaranty shall be maintained
(i) at a rank pari passu with all payment obligations of such Guarantor under
the Subsidiary Guaranty and the Notes guaranteed thereby, without any preference
among themselves and (ii) not less than pari passu in respect of all other
secured Indebtedness (actual or contingent) of such Guarantor.

 

41

--------------------------------------------------------------------------------


 

Section 9.11                                                    ERISA.

 

(a)                                 Maintain, and cause each other member of the
Controlled Group to maintain, each Pension Plan in substantial compliance with
all applicable requirements of law and regulations.

 

(b)                                 Make, and cause each other member of the
Controlled Group to make, on a timely basis, all required contributions to any
Multiemployer Pension Plan.

 

(c)                                  Not, and not permit any other member of the
Controlled Group to (i) seek a waiver of the minimum funding standards of ERISA,
(ii) terminate or withdraw from any Pension Plan or Multiemployer Pension Plan
or (iii) take any other action with respect to any Pension Plan that would
reasonably be expected to entitle the PBGC to terminate, impose liability in
respect of, or cause a trustee to be appointed to administer, any Pension Plan,
unless the actions or events described in clauses (i), (ii) and
(iii) individually or in the aggregate would not have a Material Adverse Effect.

 

Section 9.12                                                    Environmental
Covenants.

 

(a)                                 The Company will promptly notify each holder
of Notes of and provide such holder with copies of any written notifications of
violations or written notifications of discharges or releases or threatened
releases or discharges of a Hazardous Material on, upon, into or from any
property of any Note Party, or any property where any Note Party is conducting
operations, which are received or are given or required to be given by or on
behalf of any Note Party to any federal, state or local Tribunal if any of the
foregoing could reasonably be expected to have a Material Adverse Effect. 
Copies of such notifications shall be delivered to the holders at the same time
as they are delivered to any Tribunal.

 

(b)                                 If any release or threatened release or
other disposal of Hazardous Material shall occur or shall have occurred on any
real property or any other assets of any Note Party, the Company shall, or shall
cause the applicable Note Party to, cause the prompt containment and removal of
such Hazardous Materials and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets.

 

(c)                                  Without limiting the generality of the
foregoing, the Company shall, and shall cause each other Note Party to, comply
with any Federal or state judicial or administrative order requiring the
performance at any real property of any Note Party of activities in response to
the release or threatened release of a Hazardous Material.  To the extent that
the transportation of Hazardous Material is permitted by this Agreement, the
Company shall, and shall cause the other Note Parties to, dispose of such
Hazardous Materials, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws.

 

42

--------------------------------------------------------------------------------


 

Section 9.13                                                    Deposit
Accounts.  Unless the Required Holders otherwise consent in writing, in order to
facilitate the Collateral Agent’s and the holders’ maintenance and monitoring of
the Collateral Agent’s security interests in the Collateral, maintain all of
their principal deposit accounts with the Collateral Agent and/or any other
depositary institution party to the Intercreditor Agreement.

 

Section 9.14                                                    Permissible
Payments.  So long as there is compliance, on a Pro Forma Basis, with the
financial covenants contained in Section 10.11 hereof, the Company may (a) make
any distribution to any holders of its Capital Securities, (b) purchase or
redeem any of its Capital Securities, (c) pay any management fees or similar
fees to any of its equity holders or any Affiliate thereof, (d) subject to
clause (g) hereof, make any redemption, prepayment (whether mandatory or
optional), defeasance, repurchase or any other payment in respect of any
Subordinated Debt, (e) set aside funds for any of the foregoing, (f) may make
regularly scheduled payments of interest and principal in respect of
Subordinated Debt to the extent permitted under the subordination provisions
thereof, and (g) pay any Earn-Outs; provided that, for purposes of
clarification, Subsidiaries of the Company shall at all times be permitted to
make dividends or distributions to any of the Note Parties.

 

Section 9.15                                                    [Omitted].

 

Section 9.16                                                    Further
Assurances.  At any time or from time to time upon the request of the Required
Holders, the Company will, and will cause its Subsidiaries to, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as the Required Holders may reasonably request in order to effect fully the
purposes of the Note Documents.

 

Section 9.17                                                    Post-Closing
Requirements.  Within 60 days of the date hereof (or such reasonable additional
days as necessary to comply with applicable law in respect of the dissolution
required below), the Company shall provide to the Series A Purchasers and any
other holder of a Note evidence satisfactory to such holders that Onquest
Heaters, Inc. dissolved and neither the Company nor any of its Subsidiaries owns
any of the Capital Securities issued by Onquest Heaters, Inc.

 

Section 10.                                   NEGATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes are outstanding and, if
no Notes are outstanding, for so long as the Company may request the purchase of
any Shelf Notes hereunder:

 

Section 10.1                                                    Indebtedness. 
The Company will not, and will not permit any other Note Party to, create,
incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness of any Note Party under the
Note Documents;

 

(b)                                 Indebtedness in respect of the Senior Credit
Agreement; provided, that such Indebtedness, and the Senior Lenders, shall at
all times remain subject to the Intercreditor Agreement;

 

43

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness secured by Liens permitted by
Section 10.2(d) (including Indebtedness set forth on Schedule 10.1(c) attached
hereto), and extensions, renewals and refinancings thereof subject to
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 10.11 herein;

 

(d)                                 Indebtedness of the Company to any Guarantor
or Indebtedness of any Guarantor to the Company or to another Guarantor;

 

(e)                                  Subordinated Debt provided that (i) the
Company is in compliance, on a Pro Forma Basis, with the financial covenants set
forth in Section 10.11 herein including compliance, on a Pro Forma Basis, with
the Fixed Charge Coverage Ratio such that the denominator also includes the
greater of $7,500,000 or the actual maximum amount of annual principal
amortization under all of the Notes regardless of whether or not such
amortization has occurred in the past 12 months; and (ii) the aggregate amount
of Subordinated Debt shall not exceed 0.5x Consolidated EBITDA, on a Pro Forma
Basis, calculated as of the date such Subordinated Debt is, or is to be, issued;

 

(f)                                   Indebtedness in the form of Hedging
Obligations permitted under Section 10.16;

 

(g)                                  Indebtedness existing on the date hereof
and set forth in Schedule 10.1(g) and extensions, renewals and replacements of
any such Indebtedness (including any unfunded commitments in respect thereof)
with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof;

 

(h)                                 Contingent Liabilities arising with respect
to customary indemnification obligations in favor of sellers in connection with
Permitted Acquisitions to the extent permitted under Section 10.8 and purchasers
in connection with Dispositions permitted under Section 10.6; and

 

(i)                                     other unsecured Indebtedness subject to
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 10.11 herein.

 

Section 10.2                                                    Liens.  Subject
to Section 10.11(d), the Company will not, and will not permit any of the other
Note Parties to, create or permit to exist any Lien on any of its real or
personal properties, assets or rights of whatsoever nature (whether now owned or
hereafter acquired), except:

 

(a)                                 Liens for taxes or other governmental
charges not at the time delinquent or thereafter payable without penalty or
being diligently contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and the
execution or other enforcement of which is effectively stayed;

 

(b)                                 Liens arising in the ordinary course of
business (such as (i) Liens of carriers, warehousemen, mechanics and materialmen
and other similar Liens imposed by law and (ii) Liens in the form of deposits or
pledges incurred in connection with worker’s compensation, unemployment
compensation and other types of social security (excluding

 

44

--------------------------------------------------------------------------------


 

Liens arising under ERISA) or in connection with surety bonds, bids, performance
bonds and similar obligations) for sums not overdue or being diligently
contested in good faith by appropriate proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services and, in each case, for which it maintains adequate reserves in
accordance with GAAP and the execution or other enforcement of which is
effectively stayed;

 

(c)                                  any Lien on any property or asset of any of
the Company and/or any other Note Party existing on the date hereof and set
forth in Schedule 10.2(c); provided that (i) such Lien shall not apply to any
other property or asset of the Note Parties and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof (including unfunded commitments thereunder) that do not
increase the outstanding principal amount thereof except by the amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing;

 

(d)                                 subject to the limitation set forth in
Section 10.1(c), (i) Liens arising in connection with Capital Leases (and
attaching only to the property being leased pursuant to such Capital Lease),
(ii) Liens existing on property at the time of the acquisition thereof by any
Note Party (and not created in contemplation of such acquisition), provided that
such acquisition is made in compliance with Section 10.8, and (iii) Liens on
equipment or real property; provided that unless otherwise permitted in this
Section 10.2, such Liens permitted by sub-clause (iii) of this clause (d) are
not in favor of the Collateral Agent, the Senior Agent, the Senior Lenders or
any of their respective Affiliates unless such Liens are subject to the
Intercreditor Agreement;

 

(e)                                  attachments, appeal bonds, judgments and
other similar Liens, for sums not exceeding $3,000,000, in the aggregate for all
of the foregoing, arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

 

(f)                                   easements, rights of way, restrictions,
minor defects or irregularities in title and other similar Liens not interfering
in any material respect with the ordinary conduct of the business of any Note
Party; and

 

(g)                                  Liens in favor of the Collateral Agent
under the Security Documents to the extent such Liens are subject to the
Intercreditor Agreement and to the extent securing the Secured Obligations.

 

Section 10.3                                                    Merger,
Consolidation, etc.  The Company will not, and will not permit any of the other
Note Parties to, merge or consolidate with or into any other Person or convey,
transfer or lease substantially all of its assets to any Person, except that:

 

45

--------------------------------------------------------------------------------


 

(a)                                 (x) any Subsidiary may merge or consolidate
with or into, or transfer its assets to, any Guarantor; provided that in any
such merger or consolidation, the continuing or surviving Person is such
Guarantor and (y) any Subsidiary may merge or consolidate with or into, or
transfer its assets to, the Company; provided that in any such merger or
consolidation, the continuing or surviving Person is the Company; and

 

(b)                                 other than as set forth in clause (a), the
Company may merge or consolidate with or into any Person (other than any of its
Subsidiaries); provided that in any such merger or consolidation, the continuing
or surviving Person is the Company and such merger or consolidation is otherwise
in compliance with Section 10.8 and the requirements of a Permitted Acquisition.

 

Section 10.4                                                    Modification of
Organizational Documents.  The Company will not, and will not permit any of the
other Note Parties to, amend or modify the charter, by-laws or other
organizational documents of such Person in any way which could reasonably be
expected to materially and adversely affect the interests of the holders of the
Notes; and will not, and will not permit any of the other Note Parties to,
change its state of formation or its organizational form in any way which could
reasonably be expected to materially and adversely affect on the interests of
the holders of the Notes.

 

Section 10.5                                                    Transactions
with Affiliates.  The Company will not, and will not permit any of the other
Note Parties to, enter into, or cause, suffer or permit to exist any
transaction, arrangement or contract with any of such Person’s Affiliates which
is on terms which are less favorable than are obtainable from any Person which
is not an Affiliate of such Note Party, except transactions between or among the
Note Parties not involving any other Affiliate.

 

Section 10.6                                                    Dispositions. 
The Company will not, and will not permit any of the other Note Parties to make
any Disposition except (a) transfers of assets to any of the Note Parties,
(b) Dispositions of Inventory of any of the Note Parties and Fixed Assets of any
of the Note Parties (in each case subject to clause (d) of this Section 10.6 and
the latter also subject Section 10.11(d)) sold in the ordinary course of
business, (c) obsolete or worn out equipment and (d) subject to the following
sentence, Dispositions to the extent the aggregate Net Cash Proceeds of such
Dispositions does not exceed, in any such Fiscal Year, 20% of the Consolidated
Tangible Assets of the Company and the other Note Parties, as of the end of the
immediately preceding Fiscal Year, and to the extent 100% of the consideration
for such Dispositions is in cash; provided that, to the extent otherwise meeting
the requirements of this clause (d), (1) Net Cash Proceeds from Dispositions
which in the event that the assets subject to such Disposition constituted
Collateral, such Net Cash Proceeds are reinvested in property, all or
substantially all (as determined by the Collateral Agent) of which such property
shall be made subject to the Lien of the applicable Security Documents in favor
of the Collateral Agent or (2) in the event that the assets subject to such
Disposition did not constitute Collateral, such Net Cash Proceeds are reinvested
in assets similar to the assets which were subject to such Disposition or in
property which is otherwise used or useful in the business of the Company and
the other Note Parties, and in each case, such property is located within the
United States; provided further that, to the extent actually reinvested in such
assets or property within the 180-day period after the applicable Disposition or
committed to be reinvested within 90 days after the end of such period, such Net
Cash Proceeds will be

 

46

--------------------------------------------------------------------------------


 

excluded from the calculation of aggregate Net Cash Proceeds in such Fiscal
Year.  If the Net Cash Proceeds of any Disposition for any Fiscal Year are
greater than 20% of the Consolidated Tangible Assets of the Company and the
other Note Parties, the Company shall make the required prepayments and
otherwise comply with the provisions of Section 8.3.

 

Section 10.7                                                    Line of
Business.  The Company will not, and will not permit any of the other Note
Parties to, engage in any business if, as a result, the general nature of the
business in which the Company and the other Note Parties, taken as a whole,
would then be engaged would be substantially changed from the general nature of
the business in which the Company and the other Note Parties, taken as a whole,
are engaged on the date of this Agreement as described in Schedule 10.7.

 

Section 10.8                                                    Investments. 
The Company will not, and will not permit any of the other Note Parties to, make
or permit to exist any Investment in any other Person, except the following:

 

(a)                                 (i) Investments in the form of contributions
by any Note Party in respect of the Capital Securities of any Guarantor, or
(ii) as set forth on Schedule 10.8(a), Investments in existence on the date
hereof in the form of contributions by any Note Party in respect of the Capital
Securities of any other Subsidiary of the Company;

 

(b)                                 Investments constituting Indebtedness
permitted by Section 10.1;

 

(c)                                  Investments in the form of Contingent
Liabilities constituting Indebtedness permitted by Section 10.1;

 

(d)                                 Cash Equivalent Investments;

 

(e)                                  Investments in the Capital Securities of
Account Debtors received pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of such Account Debtors;

 

(f)                                   to the extent not otherwise permitted
hereunder, Investments in existence on the date hereof and listed on Schedule
10.8(f);

 

(g)                                  to the extent not otherwise permitted
hereunder, Investments in Joint Ventures (other than Construction Partnerships)
in an aggregate amount not to exceed $50,000,000 at any time;

 

(h)                                 [Omitted.]

 

(i)                                     Investments in the form of Permitted
Acquisitions; provided that such Investments in Foreign Subsidiaries shall at no
time exceed $20,000,000.

 

In valuing any Investments for the purpose of applying any limitations set forth
in this Agreement, such Investments shall be taken at the original cost thereof
(but without reduction or increase for any subsequent appreciation or
depreciation thereof) less any amount actually repaid or recovered on account of
capital or principal (but without reduction for any offsetting Investments made
by the investee in the investor).

 

47

--------------------------------------------------------------------------------


 

Section 10.9                                                    Restriction of
Amendments to Subordination Agreements.  The Company will not, and will not
permit any of the other Note Parties to, amend or otherwise modify, or waive any
rights under any provisions of any Subordinated Debt or any Subordination
Agreements.

 

Section 10.10                                             Change of Fiscal
Year.  The Company will not, and will not permit any of the other Note Parties
to, change such Person’s Fiscal Year from its present Fiscal Year (ending on
December 31).

 

Section 10.11                                             Financial Covenants.

 

(a)                                 Tangible Net Worth.  The Company will not
permit Consolidated Tangible Net Worth, calculated as of the last day of each
Fiscal Quarter (commencing December 31, 2012), to be less than $100,000,000,
which required minimum amount will increase (i) on December 31, 2012, by
twenty-five percent (25%) of Consolidated Net Income, as reported on the
Company’s annual audited financial statements delivered pursuant to
Section 7.1(b) for the fourth Fiscal Quarter of 2012 (but without reduction for
any net loss) and (ii) thereafter, annually, commencing December 31, 2013, and
each anniversary of such date by an amount equal to twenty-five percent (25%) of
Consolidated Net Income reported on the Company’s annual audited financial
statements delivered pursuant to Section 7.1(b) for the preceding Fiscal Year
(but without reduction for any net loss).

 

(b)                                 Fixed Charge Coverage Ratio.  The Company
will not permit Fixed Charge Coverage Ratio, calculated at the end of each
Fiscal Quarter, commencing December 31, 2012, for the period of four consecutive
Fiscal Quarters most recently ended, taken as a single period, to be less than
1.25:1.00.

 

(c)                                  Senior Debt to Consolidated EBITDA Ratio. 
The Company will not permit, at any time, the ratio of (i) Senior Debt
(excluding, to the extent otherwise constituting Senior Debt, Earn-Outs) at such
time to (ii) Consolidated EBITDA, calculated on the last day of each Fiscal
Quarter, commencing December 31, 2012, for the period of four consecutive Fiscal
Quarters most recently ended, taken as a single period, to be more than
2.25:1.00.

 

(d)                                 Consolidated Unencumbered Fixed Assets.  The
Company will not permit, at any time, Unencumbered Fixed Assets owned by any of
the Company and the other Note Parties, to be valued at less than $45,000,000,
calculated at the greatest of (a) net book value, (b) most recent insurance
valuation, (c) market value (such as, for example, in the case of equipment, the
value therefore as published by Ritchie Bros. Auctioneers), or (d) the estimated
value provided by an independent third party acceptable to the Required Holders
(in the case of Fixed Assets to which the foregoing clause (c) or (d) applies,
with estimates of equipment value to be updated annually and estimates of real
property value to be in accordance with most recent appraisals provided to the
Purchasers

 

48

--------------------------------------------------------------------------------


 

prior to the date hereof); provided that, in the case of real property to which
any of clauses (b), (c) or (d) shall apply, such calculation shall deduct from
such insurance value, market value or estimated value, as applicable, the amount
of any Indebtedness secured by a Lien on such real property.  These Fixed Assets
may be substituted for from time to time with consent of the Senior Agent.

 

Section 10.12                                             Cancellation of Debt. 
The Company will not, and will not permit any of the other Note Parties to,
cancel any claim or debt owing to it, except in exchange for reasonable
consideration or in the ordinary course of the Company’s business, and except
for the cancellation of debts or claims not to exceed $3,000,000 in any Fiscal
Year.

 

Section 10.13                                             Laws, Regulations. 
The Company will not, and will not permit any of its Subsidiaries to, fail to
comply with the laws, regulations and executive orders referred to in
Section 9.1.

 

Section 10.14                                             Terrorism Sanctions
Regulations.  The Company will not and will not permit any Controlled Entity
(a) to become (including by virtue of being owned or controlled by a Blocked
Person), own or control a Blocked Person or any Person that is the target of
sanctions imposed by the United Nations or by the European Union, or
(b) directly or indirectly to have any investment in or engage in any dealing or
transaction (including, without limitation, any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U. S. Economic Sanctions, or (c) to engage, nor
shall any Affiliate of either engage, in any activity that could subject such
Person or any holder to sanctions under CISADA or any similar law or regulation
with respect to Iran or any other country that is subject to U.S. Economic
Sanctions.

 

Section 10.15                                             Most Favored Lender
Status.  The Company will not, and will not permit any other Note Party to,
enter into, assume or otherwise be bound or obligated (including, without
limitation, by amendment to the Senior Credit Agreement) under any agreement
creating or evidencing Indebtedness in excess of $10,000,000 containing one or
more Additional Covenants (other than those in existence on the date hereof) or
Additional Defaults (other than those in existence on the date hereof), unless
prior written notice of such agreement shall have been provided to the holders
of the Notes.  Unless the Company and the other Note Parties shall enter into,
assume or otherwise become bound by or obligated under any such agreement with
the prior written waiver by the Required Holders of the application of this
Section 10.15, the terms of this Agreement shall, without any further action on
the part of the Company or any of the holders of the Notes, be deemed to be
amended automatically to include each Additional Covenant and each Additional
Default contained in such agreement.  The Company further covenants to promptly
execute and deliver at its expense (including the reasonable fees and expenses
of counsel for the holders of the Notes) an amendment to this Agreement in form
and substance satisfactory to the Required Holders evidencing the amendment of
this Agreement to include such Additional Covenants and Additional Defaults,
provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment as provided for in this
Section 10.15, but shall merely be for the convenience of the parties hereto.

 

49

--------------------------------------------------------------------------------


 

Section 10.16                                             Hedging Transactions. 
The Company will not, and will not permit any of the other Note Parties to,
incur any Hedging Obligations other than as approved by the Required Holders and
incurred in favor of a Senior Lender or an Affiliate thereof for bona fide
hedging purposes and not for speculation.

 

Section 10.17                                             Inconsistent
Agreements.  The Company will not, and will not permit any of the other Note
Parties to, enter into any agreement containing any provision which would (a) be
violated or breached by the issuance of any Notes, the performance by any Note
Party of any of its obligations hereunder or under any other Note Document,
(b) prohibit any Note Party from granting to the Collateral Agent, a Lien on any
of its assets or (c) create or permit to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (i) pay dividends
or make other distributions to the Company or any other Note Party, or pay any
Indebtedness owed to the Company or any other Note Party, (ii) make loans or
advances to any Note Party or (iii) transfer any of its assets or properties to
any Note Party, other than (A) customary restrictions and conditions contained
in agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder
(B) restrictions or conditions imposed by any agreement relating to purchase
money Indebtedness, Capital Leases and other secured Indebtedness permitted by
this Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (C) customary provisions in leases and other
contracts restricting the assignment thereof and (D) provisions contained in the
Senior Credit Documents, for so long as the obligations arising thereunder are
subject to the Intercreditor Agreement.

 

Section 11.                                   EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)                                 the Company defaults in the payment of any
principal or Make-Whole Amount, if any, on any Note when the same becomes due
and payable, whether at maturity or at a date fixed for prepayment or by
declaration or otherwise; or

 

(b)                                 the Company defaults in the payment of any
interest on any Note for more than five days after the same becomes due and
payable; or

 

(c)                                  any default in the payment when due, or in
the performance or observance, of any material obligation of, or condition
agreed to by, any Note Party with respect to any material purchase or lease of
goods or services where such default, singly or in the aggregate with all other
such defaults, might reasonably be expected to have a Material Adverse Effect;
or

 

50

--------------------------------------------------------------------------------


 

(d)           failure by any Note Party to comply with or to perform any
covenant set forth in Sections 5.14, 7.1, 7.2, 9.2, 9.5, 9.9, 9.10 or
Section 10; or (b) failure by any Note Party to comply with or to perform any
other provision of this Agreement or any other Note Document (and not
constituting an Event of Default under any other provision of this Section 11)
and continuance of such failure described in this clause (b) for 30 days after
the earlier of (i) a Responsible Officer obtaining actual knowledge of such
default and (ii) the Company receiving written notice of such default from any
holder of a Note (any such written notice to be identified as a “notice of
default” and to refer specifically to this Section 11(d); or

 

(e)           any representation or warranty made by any Note Party herein or
any other Note Document is breached or is false or misleading in any material
respect, or any schedule, certificate, financial statement, report, notice or
other writing furnished by any Note Party to any holder of a Note, Prudential or
the Collateral Agent in connection herewith or any other Note Document is false
or misleading in any material respect on the date as of which the facts therein
set forth are stated or certified; or

 

(f)            (i) the Company or any other Note Party is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest on any Indebtedness that is outstanding
in an aggregate principal amount of at least $3,000,000 beyond any period of
grace provided with respect thereto, or (ii) the Company or any other Note Party
is in default in the performance of or compliance with any term of any evidence
of any Indebtedness in an aggregate outstanding principal amount of at least
$3,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any other Note
Party has become obligated to purchase or repay Indebtedness before its regular
maturity or before its regularly scheduled dates of payment in an aggregate
outstanding principal amount of at least $3,000,000, or (y) one or more Persons
have the right to require the Company or any Subsidiary so to purchase or repay
such Indebtedness; or

 

(g)           the Company or any Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

 

51

--------------------------------------------------------------------------------


 

(h)           a court or Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or

 

(i)            one or more judgments or orders for the payment of money
aggregating in excess of $3,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company or any other Note Party and which judgments are not,
within 30 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 30 days after the expiration of such stay; or

 

(j)            if (i) any Plan shall fail to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under section 412 of the Code, (ii) a notice of intent to terminate any Plan
shall have been or is reasonably expected to be filed with the PBGC or the PBGC
shall have instituted proceedings under ERISA section 4042 to terminate or
appoint a trustee to administer any Plan or the PBGC shall have notified the
Company or any ERISA Affiliate that a Plan may become a subject of any such
proceedings, (iii) the aggregate “amount of unfunded benefit liabilities”
(within the meaning of section 4001(a)(18) of ERISA) under all Plans, determined
in accordance with Title IV of ERISA, shall exceed an amount that could
reasonably be expected to have a Material Adverse Effect, (iv) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.  As used in this Section 11(j), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA; or

 

(k)           Any subordination provision in any document or instrument
governing Subordinated Debt, or any subordination provision in any subordination
agreement that relates to any Subordinated Debt, or any subordination provision
in any agreement or instrument giving rise to any Contingent Liability by any
Note Party of any Subordinated Debt, shall cease to be in full force and effect,
or any Note Party or any other Person (including the holder of any applicable
Subordinated Debt) shall contest in any manner the validity, binding nature or
enforceability of any such provision; or

 

52

--------------------------------------------------------------------------------


 

(l)            this Agreement, any Note, the Guaranty Agreement, any of the
Security Documents or any other Note Document, or any material provision
thereof, shall for any reason cease to be, or shall be asserted by any Note
Party not to be, a legal, valid and binding obligation of any Note Party,
enforceable in accordance with its terms, or the Lien purported to be created by
any of the Security Documents shall for any reason cease to be, or be asserted
by any Note Party not to be, a valid, first priority perfected Lien against any
portion of the Collateral (except to the extent otherwise permitted under this
Agreement or any of the Security Documents).

 

Section 12.                                   REMEDIES ON DEFAULT, ETC.

 

Section 12.1         Acceleration.

 

(a)           If an Event of Default with respect to the Company described in
Section 11(g) or (h) (other than an Event of Default described in clause (i) of
Section 11(g) or described in clause (vi) of Section 11(g) by virtue of the fact
that such clause encompasses clause (i) of Section 11(g)) has occurred, all the
Notes then outstanding shall automatically become immediately due and payable.

 

(b)           If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.

 

(c)           If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.

 

(d)           Upon any Notes becoming due and payable under this Section 12.1,
whether automatically or by declaration, such Notes will forthwith mature and
the entire unpaid principal amount of such Notes, plus (x) all accrued and
unpaid interest thereon (including, but not limited to, interest accrued thereon
at the Default Rate) and (y) the Make-Whole Amount determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

53

--------------------------------------------------------------------------------


 

Section 12.2         Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding and/or the Collateral Agent may proceed to
protect and enforce the rights of such holder and/or the Collateral Agent, as
the case may be, by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or any other Note Document, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise. The holders of Notes
shall have the other remedies contained in the Intercreditor Agreement, the
Guaranty Agreement and the Security Documents.

 

Section 12.3         Rescission.  At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the Required Holders, by
written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

Section 12.4         No Waivers or Election of Remedies, Expenses, etc.  No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement,  by any Note or any other Note Document
upon any holder or upon the Collateral Agent thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise.  Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

 

Section 13.                                   REGISTRATION; EXCHANGE;
SUBSTITUTION OF NOTES.

 

Section 13.1         Registration of Notes.  The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes (including the principal amount and stated interest
thereon).  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of

 

54

--------------------------------------------------------------------------------


 

such Note or Notes shall also be registered in such register as an owner and
holder thereof and (b) at any such beneficial owner’s option, either such
beneficial owner or its nominee may execute any amendment, waiver or consent
pursuant to this Agreement.  Prior to due presentment for registration of
transfer, the Person(s) in whose name any Note(s) shall be registered shall be
deemed and treated as the owner and holder thereof for all purposes hereof, and
the Company shall not be affected by any notice or knowledge to the contrary. 
The Company shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes.

 

Section 13.2         Transfer and Exchange of Notes.  Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 18(c)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series as
such surrendered Note in exchange therefor, in an aggregate principal amount
equal to the unpaid principal amount of the surrendered Note.  Each such new
Note shall be payable to such Person as such holder may request and shall be
substantially in the form of Exhibit 1-A, in the case of a Series A Note, or in
the form of Exhibit 1-B, in the case of a Shelf Note.  Each such new Note shall
be dated and bear interest from the date to which interest shall have been paid
on the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon.  The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes.  Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000.  Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2.

 

Section 13.3         Replacement of Notes.  Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(c)) of evidence reasonably satisfactory to it of the ownership of and
the loss, theft, destruction or mutilation of any Note (which evidence shall be,
in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)           in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

55

--------------------------------------------------------------------------------


 

(b)           in the case of mutilation, upon surrender and cancellation
thereof, within ten Business Days thereafter, the Company at its own expense
shall execute and deliver, in lieu thereof, a new Note of the same Series as
such lost, stolen, destroyed or mutilated Note, dated and bearing interest from
the date to which interest shall have been paid on such lost, stolen, destroyed
or mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

 

Section 14.                                   PAYMENTS ON NOTES.

 

Section 14.1         Place of Payment.  Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York City, New York at the principal office of
JPMorgan Chase Bank, N.A. in such jurisdiction.  The Company may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company in such jurisdiction or the principal office of a bank or trust company
in such jurisdiction.

 

Section 14.2         Home Office Payment.  So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A (in the
case of the Series A Notes) or as specified in such Purchaser’s Confirmation of
Acceptance (in the case of a Shelf Note), or by such other method or at such
other address as such Purchaser shall have from time to time specified to the
Company in writing for such purpose, without the presentation or surrender of
such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1.  Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2.  The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this
Section 14.2.

 

Section 15.                                   EXPENSES, ETC.

 

Section 15.1         Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any

 

56

--------------------------------------------------------------------------------


 

amendments, waivers or consents under or in respect of this Agreement,  the
Notes or any other Note Document (whether or not such amendment, waiver or
consent becomes effective) within 15 Business Days after the Company’s receipt
of any invoice therefor, including, without limitation:  (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under this Agreement, the Notes or any other Note
Document or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or any
other Note Document, or by reason of being a holder of any Note, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work-out or restructuring of the transactions contemplated hereby, by
the Notes and by any other Note Document and (c) the costs and expenses incurred
in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (c) shall not exceed $7,500.  In the event that any
such invoice is not paid within 15 Business Days after the Company’s receipt
thereof, interest on the amount of such invoice shall be due and payable at the
Default Rate commencing with the 16th Business Day after the Company’s receipt
thereof until such invoice has been paid.  The Company will pay, and will save
each Purchaser and each other holder of a Note harmless from, (i) all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes) and (ii) any and all wire transfer fees that any bank
deducts from any payment under such Note to such holder or otherwise charges to
a holder of a Note with respect to a payment under such Note.

 

Section 15.2         Indemnification.  The Company hereby agrees to indemnify
the Purchasers, the holders of Notes, the Collateral Agent and each of their
Related Parties (each such Person being called an “Indemnitee”) from, and hold
each Indemnitee harmless against, any and all losses, claims (including
Environmental Claims), damages, liabilities (including Environmental
Liabilities) and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (other than such Indemnitee and its Related
Parties, but including the Company or any of its Subsidiaries) arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Note Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Note or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto, (v) ownership by any holder of Notes or the Collateral Agent of
any property following foreclosure

 

57

--------------------------------------------------------------------------------


 

under the Security Documents, to the extent such losses, liabilities, claims or
damages arise out of or result from any Hazardous Materials, located in, on or
under such property prior to or at the time of such foreclosure, including
losses, liabilities, claims or damages which are imposed upon Persons under laws
relating to or regulating Hazardous Materials, solely by virtue of ownership, or
(vi) any holder of Notes or the Collateral Agent being deemed an operator of any
such property by a court or other regulatory or administrative agency or
tribunal or other third party, to the extent such losses, liabilities, claims or
damages arise out of or result from any Hazardous Materials located in, on or
under such property at or prior to any foreclosure thereon under the Security
Documents; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any other Note Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Note Document, if the
Company or such Note Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. 
This Section 15.2 shall not apply with respect to taxes.

 

Without limiting the indemnification obligations of the Company under this
Agreement or the indemnification obligations of the Company or any other Note
Party under any other Note Document, to the extent permitted by applicable law,
each holder hereby waives, any claim against the Company or any of its Related
Parties on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Note Document or
any agreement or instrument contemplated hereby or thereby, or the use of the
proceeds thereof.  To the extent permitted by applicable law, the Company shall
not assert, and hereby waives, any claim against any Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Note Document or any agreement or instrument
contemplated hereby or thereby, or the use of the proceeds thereof.

 

Section 15.3         Survival.  The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, the Notes or any other
Note Document, and the termination of this Agreement.

 

Section 16.                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein and in each other Note
Document shall survive the execution and delivery of this Agreement, the Notes
and the other Note Documents, the purchase or transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such

 

58

--------------------------------------------------------------------------------


 

Purchaser or any other holder of a Note.  All statements contained in any
certificate or other instrument delivered by or on behalf of the Company or any
other Note Party pursuant to this Agreement or any other Note Document shall be
deemed representations and warranties of the Company or such other Note Party,
as applicable, under this Agreement.  Subject to the preceding sentence, this
Agreement, the Notes and the other Note Documents embody the entire agreement
and understanding between each Purchaser and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.

 

Section 17.                                   AMENDMENT AND WAIVER.

 

Section 17.1         Requirements.  This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that:

 

(a)           no amendment or waiver of any of the provisions of Section 1, 2,
3, 4, 5, 6 or 21 hereof, or any defined term (as it is used therein), will be
effective as to any Purchaser unless consented to by such Purchaser in writing;

 

(b)           (i) with the written consent of Prudential (and without the
consent of any other holder of Notes), the provisions of Section 2.2 may be
amended or waived (except insofar as any such amendment or waiver would affect
any rights or obligations with respect to the purchase and sale of Notes which
shall have become Accepted Notes prior to such amendment or waiver), and
(ii) with the written consent of all of the Purchasers which shall have become
obligated to purchase Accepted Notes of any Series (and not without the written
consent of all such Purchasers), any of the provisions of Sections 2.2 and 4 may
be amended or waived insofar as such amendment or waiver would affect only
rights or obligations with respect to the purchase and sale of the Accepted
Notes of such Series or the terms and provisions of such Accepted Notes; and

 

(c)           no amendment or waiver may, without the written consent of each
Purchaser and the holder of each Note at the time outstanding affected thereby,
(i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
(x) interest on the Notes or (y)of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Sections 8 (except as set forth in the second sentence of Section 8.2 and
Section 17.1(c)), 11(a), 11(b), 12, 17 or 20.

 

Section 17.2         Solicitation of Holders of Notes.

 

(a)           Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment,

 

59

--------------------------------------------------------------------------------


 

waiver or consent in respect of any of the provisions hereof or of the Notes or
any other Note Document, unless such proposed amendment, waiver or consent
relates only to a specific Series of Accepted Notes which have not yet been
purchased, in which case such information will only be required to be delivered
to the Purchasers which shall have become obligated to purchase Accepted Notes
of such Series.  The Company will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to the provisions of this
Section 17 or any other Note Document to each holder of outstanding Notes
promptly following the date on which it is executed and delivered by, or
receives the consent or approval of, the requisite holders of Notes.

 

(b)           Payment.  The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of Notes of any waiver or amendment of any of the
terms and provisions hereof or any other Note Document unless such remuneration
is concurrently paid, or security is concurrently granted or other credit
support concurrently provided, on the same terms, ratably to each holder of
Notes then outstanding even if such holder did not consent to such waiver or
amendment.

 

(c)           Consent in Contemplation of Transfer.  Any consent given pursuant
to this Section 17 or any other Note Document by a holder of a Note that has
transferred or has agreed to transfer its Notes to the Company, any Subsidiary
or any Affiliate of the Company (either pursuant to a waiver under
Section 17.1(c) or subsequent to Section 8.6 having been amended pursuant to
Section 17.1(c)) in connection with such consent shall be void and of no force
or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.

 

Section 17.3         Binding Effect, etc.  Any amendment or waiver consented to
as provided in this Section 17 or any other Note Document applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver.  No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon.  No course
of dealing between the Company and the holder of any Note and no delay in
exercising any rights hereunder or under any Note or any other Note Document
shall operate as a waiver of any rights of any holder of such Note.

 

Section 17.4         Notes Held by Company, etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement,  the Notes or any
other Note Document, or have directed the taking of any action provided herein,
in the Notes or in any other Note Document to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.

 

60

--------------------------------------------------------------------------------


 

Section 18.                                   NOTICES.

 

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:

 

(a)           if to any Purchaser or its nominee, to such Purchaser or nominee
at the address specified for such communications in Schedule A (in the case of
the Series A Notes) or as specified by such Purchaser in its Confirmation of
Acceptance (in the case of Shelf Notes), or at such other address as such
Purchaser or nominee shall have specified to the Company in writing,

 

(b)           if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing, or

 

(c)           if to the Company, to the following, or at such other address as
the Company shall have specified to the holder of each Note in writing.

 

John M. Perisich
Sr. Vice President/General Counsel
26000 Commercentre Dr.
Lake Forest, CA  92630
Telephone:  (949) 454-7110
Facsimile:  (949) 595-5544 Facsimile

 

Notices under this Section 18 will be deemed given only when actually received.

 

Notwithstanding anything to the contrary in this Section 18, any communication
pursuant to Section 2.2 shall be made by the method specified for such
communication in Section 2.2, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a telecopier communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the telecopier terminal the number of which is listed for
the party receiving the communication in the Information Schedule or at such
other telecopier terminal as the party receiving the information shall have
specified in writing to the party sending such information.

 

61

--------------------------------------------------------------------------------


 

Section 19.                                   REPRODUCTION OF DOCUMENTS.

 

This Agreement, the other Note Documents and all documents relating thereto,
including, without limitation, (a) consents, waivers and modifications that may
hereafter be executed, (b) documents received by any Purchaser at any Closing
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

Section 20.                                   CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company or any Subsidiary (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 20), (vi) any federal or state regulatory authority having

 

62

--------------------------------------------------------------------------------


 

jurisdiction over such Purchaser, (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes,  this Agreement or any other
Note Document.  Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement.  On reasonable request
by the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

Section 21.                                   SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.

 

63

--------------------------------------------------------------------------------


 

Section 22.                                   MISCELLANEOUS.

 

Section 22.1         Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

 

Section 22.2         Accounting Terms.  All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP.  Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP.  For purposes of determining compliance with the financial
covenants contained in this Agreement, any election by the Company to measure
any financial liability using fair value (as permitted by Accounting Standards
Codification Topic No. 825-10-25 - Fair Value Option, International Accounting
Standard 39 — Financial Instruments; Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.  If any Note Party is required after the
date of Closing to implement any change(s) in its accounting principles and
practice as a result of any changes in GAAP mandated by the Financial Accounting
Standards Board or any successor organization, and if such change(s) result in
any material change in the method of any calculation set forth herein, including
in Section 10.11, then for all periods after the date of implementation of such
change(s) until one or more appropriate amendments of this Agreement addressing
such change(s) in GAAP are negotiated, executed and delivered by the parties
hereto in a form acceptable to all such parties, such calculations, as
applicable, shall be made hereunder utilizing GAAP as in effect prior to such
change(s).

 

Section 22.3         Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.4         Construction, etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

64

--------------------------------------------------------------------------------


 

Section 22.5         Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument.  Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.

 

Section 22.6         Governing Law.  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.

 

Section 22.7         Jurisdiction and Process; Waiver of Jury Trial.

 

(a)           The Company irrevocably submits to the non-exclusive jurisdiction
of any New York State or federal court sitting in the Borough of Manhattan, The
City of New York, over any suit, action or proceeding arising out of or relating
to this Agreement, the Notes or any other Note Document.  To the fullest extent
permitted by applicable law, the Company irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

(b)           The Company consents to process being served by or on behalf of
any holder of Notes in any suit, action or proceeding of the nature referred to
in Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. 
The Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it. 
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)           Nothing in this Section 22.7 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)           THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT
EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

65

--------------------------------------------------------------------------------


 

Section 22.8         Transaction References.  The Company agrees that Prudential
may (i) refer to its role in originating the purchase of the Notes from the
Company and establishing the Facility, as well as the identity of the Company
and the aggregate principal amount and issue date of the Notes and the maximum
aggregate principal amount of the Shelf Notes and the date on which the Facility
was established, on its internet site or in marketing materials, press releases,
published “tombstone” announcements or any other print or electronic medium and
(ii) display the Company’s corporate logo in conjunction with any such
reference.

 

*    *    *    *    *

 

66

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

 

 

Very truly yours,

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

Name: Peter J. Moerbeek

 

Title: CFO

 

67

--------------------------------------------------------------------------------


 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

 

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

 

 

 

 

 

By:

/s/ Timothy M. Laczkowski

 

 

 

Timothy M. Laczkowski

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

 

By:

/s/ Timothy M. Laczkowski

 

 

 

Timothy M. Laczkowski

 

 

 

Vice President

 

 

 

 

 

 

 

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy M. Laczkowski

 

 

 

 

Timothy M. Laczkowski

 

 

 

 

Vice President

 

 

 

 

 

 

 

 

 

 

GLOBE LIFE AND ACCIDENT INSURANCE COMPANY

 

 

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Timothy M. Laczkowski

 

 

 

 

Timothy M. Laczkowski

 

 

 

 

Vice President

 

68

--------------------------------------------------------------------------------


 

INFORMATION SCHEDULE

 

Authorized Officers for Prudential

(see Series A Purchaser Schedules below and the applicable Confirmation of
Acceptance for any Shelf Note)

 

Authorized Officers for the Company

 

None.

 

69

--------------------------------------------------------------------------------


 

PRIMORIS SERVICES CORPORATION

SERIES A PURCHASER SCHEDULES

 

 

 

 

 

Aggregate
Principal
Amount of Notes
to be Purchased

 

Series A Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

$

39,800,000.00

 

$

25,000,000.00

 

 

 

 

 

 

 

$

14,800,000.00

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank

New York, NY

ABA No.:  021-000-021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Name:  Prudential Managed Portfolio

Account No.:  P86188 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $25,000,000.00)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Name:  The Prudential - Privest Portfolio

Account No.:  P86189 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $14,800,000.00)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.65% Senior Secured Notes, Series A, due December 28, 2022, Security No.
INV11582, PPN 74164F A*4” and the due date and application (as among principal,
interest and Make-Whole Amount) of the payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all notices relating to payments:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ 07102-4077

 

Attention:  Manager, Billings and Collections

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for all other communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

 

Attention:  Managing Director, Corporate Finance

 

 

 

 

 

 

70

--------------------------------------------------------------------------------


 

(4)

 

Recipient of telephonic prepayment notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manager, Trade Management Group

 

Telephone:  (973) 367-3141

Facsimile:   (888) 889-3832

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Send physical security by nationwide overnight delivery service to:

 

Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

 

Attention:  Jaya McClure, Esq.

Telephone:  (214) 720-6207

 

 

 

 

 

 

 

 

 

 

 

 

 

(6)

 

Tax Identification No.:  22-1211670

 

 

 

 

 

 

 

 

 

 

 

 

 

(7)

 

Authorized Officers:

 

Ric E. Abel

Matthew A. Baker

Julia B. Buthman

Richard P. Carrell

Brien F. Davis

Jennifer I. Graham

Randall M. Kob

Timothy M. Laczkowski

Brian E. Lemons

Ingrida Soldatova

Brian N. Thomas

 

 

 

 

 

 

71

--------------------------------------------------------------------------------


 

 

 

 

 

Aggregate
Principal
Amount of Notes
to be Purchased

 

Series A Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

$

3,000,000.00

 

$

3,000,000.00

 

 

 

 

 

 

 

 

 

 

 

Notes/Certificates to be registered in the name of:

How & Co.

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Northern Trust Company

Chicago, IL

ABA No.:  071000152

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Name:  Physicians Mutual Insurance Company

Account No.:  26-27099 (in the case of payments on account of the Note
originally issued in the principal amount of $3,000,000.00)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.65% Senior Secured Notes, Series A, due December 28, 2022, PPN 74164F A*4”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

All notices of payments and written confirmations of such wire transfers:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Physicians Mutual Insurance Company

2600 Dodge Street

Omaha, NE 68131

 

Attention:  Steve Scanlan

 

Facsimile:  (402) 633-1096

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for all other communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

 

Attention:  Managing Director, Corporate Finance

 

 

 

 

 

 

72

--------------------------------------------------------------------------------


 

(4)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                                 Send physical security by nationwide
overnight delivery service to:

 

Northern Trust Co

Trade Securities Processing

801 South Canal Street

C1N

Chicago, IL 60607

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (Physicians Mutual Insurance Company-Prudential;
Account Number 26-27099).

 

(b)                                 Send copy by nationwide overnight delivery
service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention:  Trade Management, Manager

Telephone:  (973) 367-3141

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)

 

Tax Identification No.:  47-0270450

 

 

 

 

 

 

73

--------------------------------------------------------------------------------


 

 

 

 

 

Aggregate
Principal
Amount of Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

GLOBE LIFE AND ACCIDENT INSURANCE COMPANY

 

$

7,200,000.00

 

$

7,200,000.00

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of New York Mellon

ABA: 021000018

GLA# 111566

Acct. Name:  Globe Life and Accident Ins. Co. PFG Pvt.

Acct #: 6372308400

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.65% Senior Secured Notes, Series A, due December 28, 2022, PPN 74164F A*4”
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all notices relating to payments:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Torchmark Corporation

Attention:  Alan Hintz

3700 S. Stonebridge Drive

McKinney, TX 75070

 

Email: AHINTZ@torchmarkcorp.com

 

Phone:  (972) 569-3694

Fax:  (972) 569-3282

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for all other communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2200 Ross Avenue, Suite 4200E

Dallas, TX 75201

 

Attention:  Managing Director, Corporate Finance

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                                 Send physical security by nationwide
overnight delivery service to:

Bank of New York Mellon

1 Wall Street, 3rd Floor, Window A

New York, NY 10286

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (Acct. Name:  Globe Life and Accident Ins. Co. PFG
Pvt.; Acct #:  637230).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)                                 Send copy by nationwide overnight delivery
service to:

 

Prudential Capital Group

Gateway Center 2, 10th Floor

100 Mulberry

Newark, NJ 07102

 

Attention:  Trade Management, Manager

Telephone:  (973) 367-3141

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)

 

Tax Identification No.:  63-0782739

 

 

 

 

 

 

74

--------------------------------------------------------------------------------


 

Schedule B

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acceptance” is defined in Section 2.2(f).

 

“Acceptance Day” is defined in Section 2.2(f).

 

“Acceptance Window” means, with respect to any interest rate quotes provided by
Prudential pursuant to Section 2.2(e), the time period designated by Prudential
during which the Company may elect to accept such interest rate quotes as to not
less than $10,000,000 in aggregate principal amount of Shelf Notes specified in
the related Request for Purchase.

 

“Accepted Note” is defined in Section 2.2(f).

 

“Account Debtors” shall mean, in respect of any account receivable, the Person
or Persons obligated to pay such receivable in accordance therewith.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or a substantial portion of the assets of a Person, or of all or a substantial
portion of any business or division of a Person, (b) the acquisition of in
excess of 50% of the Capital Securities of any Person, or otherwise causing any
Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Subsidiary).

 

“Additional Covenants” means any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in Section 9 or
Section 10 of this Agreement, or related definitions in Schedule B of this
Agreement, but contains one or more percentages, amounts or formulas that is
more restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenant in Section 9 or Section 10 of this Agreement, or related
definitions in Schedule B of this Agreement.

 

“Additional Defaults” means any provision contained in any document or
instrument creating or evidencing Indebtedness of the Company or any Subsidiary
which permits the holder or holders of Indebtedness to accelerate (with the
passage of time or giving of notice or both) the maturity thereof or otherwise
requires the Company or any Subsidiary to purchase such Indebtedness prior to
the stated maturity thereof and which either (i) is similar to any Default or
Event of Default contained in Section 11 of this

 

B-1

--------------------------------------------------------------------------------


 

Agreement, or related definitions in Schedule B of this Agreement, but contains
one or more percentages, amounts or formulas that is more restrictive or has a
shorter grace period than those set forth herein or is more beneficial to the
holders of such other Indebtedness (and such provision shall be deemed an
Additional Default only to the extent that it is more restrictive, has a shorter
grace period or is more beneficial) or (ii) is different from the subject matter
of any Default or Event of Default contained in Section 11 of this Agreement, or
related definitions in Schedule B of this Agreement.

 

“Affiliate” means, at any time, (a) with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, (b) with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 5% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 5% or more of any class of voting or equity interests
and (c) with respect to Prudential, shall include any managed account,
investment fund or other vehicle for which Prudential or any Prudential
Affiliate acts as investment advisor or portfolio manager.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise. 
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

 

“Agreement” means this Note Purchase and Private Shelf Agreement including all
Schedules attached to this Agreement, as it may be amended, restated,
supplemented or otherwise modified from time to time, among the Company,
Prudential and the Purchasers dated December 28, 2012.

 

“Anti-Corruption Laws” is defined in Section 5.16(d)(1).

 

“Anti-Money Laundering Laws” is defined in Section 5.16(c).

 

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.

 

“Authorized Officer” means (i) in the case of the Company, its chief executive
officer, its chief financial officer, any other Person authorized by the Company
to act on behalf of the Company and designated as an “Authorized Officer” of the
Company in the Information Schedule attached hereto or any other Person
authorized by the Company to act on behalf of the Company and designated as an
“Authorized Officer” of the Company for the purpose of this Agreement in an
Officer’s Certificate executed by the Company’s chief executive officer or chief
financial officer and delivered to Prudential, and (ii) in the case of
Prudential, any officer of Prudential designated as its “Authorized Officer” in
the Information Schedule or any officer of Prudential designated

 

B-2

--------------------------------------------------------------------------------


 

as its “Authorized Officer” for the purpose of this Agreement in a certificate
executed by one of its Authorized Officers or a lawyer in its law department. 
Any action taken under this Agreement on behalf of the Company by any individual
who on or after the date of this Agreement shall have been an Authorized Officer
of the Company and whom Prudential in good faith believes to be an Authorized
Officer of the Company at the time of such action shall be binding on the
Company even though such individual shall have ceased to be an Authorized
Officer of the Company, and any action taken under this Agreement on behalf of
Prudential by any individual who on or after the date of this Agreement shall
have been an Authorized Officer of Prudential and whom the Company in good faith
believes to be an Authorized Officer of Prudential at the time of such action
shall be binding on Prudential even though such individual shall have ceased to
be an Authorized Officer of Prudential.

 

“Available Facility Amount” is defined in Section 2.2(a).

 

“Blocked Person” is defined in Section 5.16(a).

 

“Business Day” means (a) for the purposes of Section 8.7 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, (b) for the purpose of Section 2.2
only, a day on which Prudential is open for business, and (c) for the purposes
of any other provision of this Agreement, any day other than a Saturday, a
Sunday or a day on which commercial banks in New York, New York are required or
authorized to be closed.

 

“Cancellation Date” is defined in Section 2.2(h)(iv).

 

“Cancellation Fee” is defined in Section 2.2(h)(iv).

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Security” shall mean (i) any capital stock, partnership, membership,
joint venture or other ownership or equity interest, participation or securities
(whether voting or non-voting, whether preferred, common or otherwise, and
including any stock appreciation, contingent interest or similar right) and
(ii) any option, warrant, security or other right (including debt securities or
other evidence of Indebtedness) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any stock, partnership, membership, joint venture or other ownership or equity
interest, participation or security described in clause (i) hereof.

 

“Cash Equivalent Investment” means , at any time, (a) any evidence of
Indebtedness, maturing not more than one year after such time, issued or
guaranteed by the United States Government or any agency thereof, (b) commercial
paper, maturing not more than one year from the date of issue, or corporate
demand notes, in each case (unless issued by a Senior Lender or its holding
company) rated at least A-l by S&P or P-l by Moody’s, (c) any certificate of
deposit, time deposit or banker’s acceptance,

 

B-3

--------------------------------------------------------------------------------


 

maturing not more than one year after such time, or any overnight Federal Funds
transaction that is issued or sold by any Senior Lender or its holding company
(or by a commercial banking institution that is a member of the Federal Reserve
System and has a combined capital and surplus and undivided profits of not less
than $500,000,000), (d) any repurchase agreement entered into with any Senior
Lender (or commercial banking institution of the nature referred to in clause
(c)) which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) above and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of such Senior Lender (or other
commercial banking institution) thereunder and (e) money market accounts or
mutual funds which invest exclusively in assets satisfying the foregoing
requirements, and (f) other short term liquid investments approved in writing by
the Required Holders.

 

“CFC” means any Subsidiary that is a “controlled foreign corporation”, as
defined in Section 957(a) of the Code.

 

“Change of Control” means the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the date
hereof) other than Mr. Brian Pratt, of Capital Securities representing more than
35% of the ordinary voting power represented by the issued and outstanding
Capital Securities of the Company.

 

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.

 

“Closing” is defined in Section 3.1.

 

“Closing Day” means, with respect to the Series A Notes, the Series A Closing
Day and, with respect to any Accepted Note, the Business Day specified for the
closing of the purchase and sale of such Accepted Note in the Confirmation of
Acceptance for such Accepted Note, provided that (i) if the Company and the
Purchaser which is obligated to purchase such Accepted Note agree on an earlier
Business Day for such closing, the “Closing Day” for such Accepted Note shall be
such earlier Business Day, and (ii) if the closing of the purchase and sale of
such Accepted Note is rescheduled pursuant to Section 3.3, the Closing Day for
such Accepted Note, for all purposes of this Agreement except references to
“original Closing Day” in Section 2.2(h)(iii), shall mean the Rescheduled
Closing Day with respect to such Accepted Note.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Collateral Agent, or any security
trustee therefor, by the Security Documents.

 

B-4

--------------------------------------------------------------------------------


 

“Collateral Agent” shall mean The PrivateBank and Trust Company, in its capacity
as Collateral Agent for the Secured Parties, as provided under the Intercreditor
Agreement, and its successors and assigns in such capacity.

 

“Company” means Primoris Services Corporation, a Delaware corporation or any
successor that becomes such in the manner prescribed in Section 10.3.

 

“Confidential Information” is defined in Section 20.

 

“Confirmation of Acceptance” is defined in Section 2.2(f).

 

“Consolidated” means the consolidation of the accounts of, unless otherwise
noted, the Company and its Subsidiaries in accordance with GAAP.

 

“Consolidated Capital Expenditures” means all expenditures which, in accordance
with GAAP, would be required to be capitalized and shown on the Consolidated
balance sheet of the Company, including expenditures in respect of Capital
Leases, but excluding expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (a) from insurance
proceeds (or other similar recoveries) paid on account of the loss of or damage
to the assets being replaced or restored or (b) with awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced.

 

“Consolidated EBIT” means, for any period, (i) on a Consolidated basis,
operating earnings before interest and taxes calculated in accordance with GAAP,
and, without duplication, (ii) plus income (or less loss) from Persons in which
the Company or any of its Subsidiaries holds an ownership interest in any
Capital Securities issued by such Person and which Person is not consolidated
with the Company, calculated in accordance with GAAP and (iii) less income (or
plus loss) attributable to any non-controlling interest.

 

“Consolidated EBITDA” means, for any period, Consolidated EBIT for such period
plus Consolidated depreciation, amortization and other noncash charges as agreed
to by the Required Holders and determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, Consolidated interest
expense (including all imputed interest in respect of Capital Leases),
determined in accordance with GAAP.

 

“Consolidated Net Income” means, for any period, cumulative Consolidated net
income during such period, determined in accordance with GAAP.

 

“Consolidated Tangible Net Worth” means, for the Company and its Subsidiaries,
at any date, the stockholders’ equity that would be reflected on a Consolidated
balance sheet prepared in accordance with GAAP, plus the aggregate amount of
Subordinated Debt, less (i) patents, trademarks, copyrights, deferred charges
and other Intangible Assets (including, but not limited to, unamortized
discounts and expenses, organizational expenses, experimental and developmental
expenses, but

 

B-5

--------------------------------------------------------------------------------


 

excluding prepaid expenses); less (ii) all obligations owed by, excluding
amounts owed by the Company and its Subsidiaries, any Affiliate of the Company
and its Subsidiaries to the Company or any of its Subsidiaries; and less
(iii) all loans made by the Company and/or its Subsidiaries to such Person’s
officers, stockholders, or employees, in each case, determined in accordance
with GAAP.

 

“Construction Partnership” means any joint venture to the extent not
constituting an Investment (without giving effect to the final proviso of the
definition of “Investment”) with any other Person (other than the Company or any
of its Subsidiaries) which joint venture is entered into and exists for the
purpose of engagement in business activities related to teaming the performance
of construction or construction/engineering related services delivered by the
Company or any other Note Party for one or more projects.

 

“Contingent Liability” means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person:  (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise):  (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss.  The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

 

“Control Event” means:

 

(i)                                     the execution by any Note Party or their
respective Affiliates of any agreement or letter of intent with respect to any
proposed transaction or event or series of transactions or events which,
individually or in the aggregate, may reasonably be expected to result in a
Change of Control,

 

B-6

--------------------------------------------------------------------------------


 

(ii)                                  the execution of any written agreement
which, when fully performed by the parties thereto, would result in a Change of
Control, or

 

(iii)                               the making of any written offer by any
person (as such term is used in section 13(d) and section 14(d)(2) of the
Exchange Act as in effect on the date of this Agreement) or related persons
constituting a group (as such term is used in Rule 13d-5 under the Exchange Act
as in effect on the date of this Agreement) to the holders of the Capital
Securities of the Company, which offer, if accepted by the requisite number of
holders, would result in a Change of Control.

 

“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.  As
used in this definition, “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.

 

“Controlled Group” means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under section 414 of the Code or section 4001 of ERISA.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means that rate of interest that is equal to the lesser of
(a) the greater of (i) 2% per annum above the rate of interest stated in clause
(a) of the first paragraph of the applicable Series of Notes or (ii) 2% over the
rate of interest publicly announced by JPMorgan Chase Bank, N.A. in New York
City, New York as its “base” or “prime” rate, and (b) the maximum rate permitted
by applicable law.

 

“Delayed Delivery Fee” is defined in Section 2.2(h)(iii).

 

“Disclosure Documents” is defined in Section 5.3.

 

“Disposition” means the sale, lease, transfer or disposal of assets of any of
the Note Parties.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

B-7

--------------------------------------------------------------------------------


 

“Earn-Outs” shall mean, at any time, contingent earn-out liabilities of the
Company and its Subsidiaries, as reflected in the most recent financial
statements delivered pursuant to Section 7.1(a) or (b).

 

“Electronic Delivery” is defined in Section 7.1(a).

 

“Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim or proceeding (including claims or proceedings
at common law) which seeks to impose or alleges any liability for (a) pollution
or contamination by, or releases or threatened releases of, Hazardous Materials
into the air, surface water, ground water or land or the clean-up, abatement,
removal, remediation or monitoring of such pollution, contamination or Hazardous
Materials; (b) generation, recycling, reclamation, handling, treatment, storage,
disposal or transportation of Hazardous Materials; (c) exposure to Hazardous
Materials; or (d) the safety or health of employees.  An “Environmental Claim”
includes a proceeding to issue, modify or terminate an Environmental Permit to
the extent that such a proceeding attempts to redress violations of the
applicable permit, license, or regulation as alleged by any Governmental
Authority.

 

“Environmental Laws” means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Material.

 

“Environmental Liabilities” means all liabilities, contingent or otherwise,
arising from any Environmental Claim, Environmental Permit or Environmental Law,
at law or in equity, and whether based on negligence, strict liability or
otherwise, including:  remedial, removal, response, abatement, restoration
(including natural resources), investigative, or monitoring liabilities,
personal injury and damage to property or natural resources, and any other
related costs, expenses, losses, damages, penalties, fines, liabilities,
indemnities and obligations, including attorney’s fees and court costs.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business  (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.

 

“Event of Default” is defined in Section 11.

 

B-8

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“Facility” is defined in Section 2.2(a).

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 

“Fiscal Year” means the fiscal year of Borrower and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.

 

“Fixed Assets” means, on any date of determination and on a Consolidated basis
determined in accordance with GAAP, equipment, real property and any other long
term fixed asset of the Company and its Subsidiaries.

 

“Fixed Charge Coverage Ratio” means, on any date of determination for the
Company and its Subsidiaries on a Consolidated basis determined in accordance
with GAAP, the ratio of (x) Consolidated EBITDA, minus Unfinanced Capital
Expenditures, tax expense and dividends/distributions/share buybacks to (y) the
sum for such period of Consolidated Interest Expense, plus required payments of
principal in respect of Funded Debt of the Company and its Subsidiaries, in each
case calculated on a trailing 12 month basis.

 

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

“Form 10-K” is defined in Section 7.1(b).

 

“Funded Debt” means, as to any Person at the time of calculation, all
Indebtedness of such Person that matures more than one year from the date of its
creation (or is renewable or extendible, at the option of such Person, to a date
more than one year from such date).

 

“Form 10-Q” is defined in Section 7.1(a).

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

 

B-9

--------------------------------------------------------------------------------


 

“Governmental Authority” means

 

(i)                                     the government of the United States of
America or any State or other political subdivision thereof, or

 

(ii)                                  any other jurisdiction in which the
Company or any Subsidiary conducts all or any part of its business, or which
asserts jurisdiction over any properties of the Company or any Subsidiary, or

 

(j)                                    any entity exercising executive,
legislative, judicial, regulatory or administrative functions of, or pertaining
to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantor” means each Subsidiary which is a party to the Guaranty Agreement. 
“Guarantor” means any one of such Guarantors.

 

“Guaranty Agreement” means that certain Guaranty Agreement dated as of the date
hereof in the form of Exhibit B-1 (including any and all supplements thereto)
and executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matches the duration of such Accepted Note.

 

“Hedging Agreement” means any bank underwritten cash and/or derivative financial
instrument including, but not limited to, any interest rate, currency or
commodity swap agreement, cap agreement, collar agreement, spot foreign
exchange, forward foreign exchange, foreign exchange option (or series of
options) and any other agreement or arrangement designed to protect a Person
against fluctuations in interest rates, currency exchange rates or commodity
prices.

 

“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

 

B-10

--------------------------------------------------------------------------------


 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Section 7, Section 12, Section 17.2 and Section 18 and any related definitions
in this Schedule B, “holder” shall mean the beneficial owner of such Note whose
name and address appears in such register. “Hostile Tender Offer” means, with
respect to the use of proceeds of any Note, any offer to purchase, or any
purchase of, shares of capital stock of any corporation or equity interests in
any other entity, or securities convertible into or representing the beneficial
ownership of, or rights to acquire, any such shares or equity interests, if such
shares, equity interests, securities or rights are of a class which is publicly
traded on any securities exchange or in any over-the-counter market, other than
purchases of such shares, equity interests, securities or rights representing
less than 5% of the equity interests or beneficial ownership of such corporation
or other entity for portfolio investment purposes, and such offer or purchase
has not been duly approved by the board of directors of such corporation or the
equivalent governing body of such other entity prior to the date on which the
Company makes the Request for Purchase of such Note.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Indebtedness”, with respect to any Person means, at any time, without
duplication, (a) all indebtedness of such Person for borrowed money, (b) all
indebtedness evidenced by bonds, debentures, notes or similar instruments, (c)
all obligations of such Person as lessee under Capital Leases which have been or
should be recorded as liabilities on a balance sheet of such Person in
accordance with GAAP, (d) all obligations of such Person to pay the deferred
purchase price of property or services (excluding trade accounts payable in the
ordinary course of business), (e) all indebtedness secured by a Lien on the
property of such Person, whether or not such indebtedness shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (f) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit (as defined in the Senior Credit
Agreement)), (g) all Hedging Obligations of such Person, (h) all Contingent
Liabilities of such Person, (i) all Indebtedness of any partnership of which
such Person is a general partner, (j) all non-compete payment obligations, the
Earn-Outs and similar obligations and (k) any Capital Securities or other equity
instrument, whether or not mandatorily redeemable, that under GAAP is
characterized as debt, whether pursuant to financial accounting standards board
issuance No. 150 or otherwise.

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes of any Series then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.

 

B-11

--------------------------------------------------------------------------------


 

“Intangible Assets”  means, on any date of determination and on a Consolidated
(unless otherwise noted) basis in accordance with GAAP, without duplication,
general intangibles; software developed in-house or purchased, licensed or
leased; accounts receivable and advances due from officers, directors,
employees, stockholders, members, and owners; licenses, good will; prepaid
expenses; escrow deposits; covenants not to complete; the excess of cost over
book value of acquired assets; franchise fees, organizational costs; finance
reserves held for recourse obligations; capitalized research and development
costs; the capitalized cost of patents, trademarks, service marks and copyrights
net of amortization; and other intangible assets.

 

“Intercreditor Agreement” means the Intercreditor and Collateral Agency
Agreement, dated as of the date hereof (the initial form of which is attached
hereto as Exhibit B-2), by and among the Senior Agent, the Collateral Agent, The
Bank of the West, as a co-lead arranger under the Senior Credit Agreement, The
PrivateBank and Trust Company, as a co-lead arranger under the Senior Credit
Agreement, and the holders, as the same may be replaced, amended, restated,
supplemented or otherwise modified from time to time.

 

“Inventory” means, on any date of determination and on a Consolidated basis in
accordance with GAAP, without duplication, all inventory (as such term is used
in the UCC), goods and merchandise now owned and hereafter acquired by any Note
Party, wherever located, to be furnished under any contract of service or held
for sale or lease, all returned goods, raw materials, other materials and
supplies of any kind, nature or description which are or will be used or
consumed in the business of any Note Party or used in connection with the
packing, shipping, advertising, selling or finishing of such goods, merchandise
and such other personal property, and all documents of title or other documents
representing any of them.

 

“Investment” means, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or Capital Security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition; provided that, for purposes of clarification, a Construction
Partnership shall not constitute an Investment hereunder.

 

“Issuance Fee” is defined in Section 2.2(h)(ii).

 

“Issuance Period” is defined in Section 2.2(b).

 

“Issuing Bank” means The PrivateBank or The Bank of the West, in their
respective capacities as the issuer of Letters of Credit (as defined in the
Senior Credit Agreement) under the Senior Credit Agreement, or any Affiliate of
either that may from time to time issue Letters of Credit, or any other
financial institution that either may cause to issue Letters of Credit for the
account of the Company, and their successors and assigns in such capacity.

 

B-12

--------------------------------------------------------------------------------


 

“Joint Venture” means (i) any joint venture entity, whether a company,
unincorporated firm, association, partnership or any other entity which, in each
case, is not a Subsidiary of the Company or any of the Subsidiaries but in which
the Company or a Subsidiary has a direct or indirect Investment in the Capital
Securities issued by such joint venture entity and/or joint or shared Control
with one or more other Persons (other than the Company or any Subsidiary) and
(ii) any asset or group of assets in which the Company or any Subsidiary thereof
has a joint or shared ownership interest and/or control with one or more other
Persons (other than the Company or any Subsidiary).

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Note Parties taken as a whole, (b) a material
impairment of the ability of any Note Party to perform any their respective
obligations under any Note Document or (c) a material adverse change in or
impairment of any substantial portion of the Collateral under the Security
Documents or the legality, validity, binding effect or enforceability against
the Note Parties taken as a whole.

 

“Maturity Date”, in respect of any Note, is defined in the same manner as the
term Final Maturity Date in the first paragraph of such Note.

 

“Modified Ratable Portion” means, with respect to any prepayment of the Notes
required by Section 8.3(b) in respect of any event described in Section 8.3(c)
through Section 8.3(e), 100% of the Net Cash Proceeds of such event, as
applicable; provided, that for so long as there are any financial obligations
outstanding under the Senior Credit Documents and the Senior Credit Agreement
requires a prepayment of such obligations thereunder in connection with any
event described in Section 8.3(c) through Section 8.3(e), and in any event
subject to the terms and provisions of the Intercreditor Agreement , the
Modified Ratable Portion shall be the portion of all Net Cash Proceeds, as
applicable, of the applicable event, as the case may be, equal to the percentage
equivalent of a fraction, (i) the numerator of which is the aggregate
outstanding principal amount of all Notes then outstanding and (ii) the
denominator of which is the sum of (a) the aggregate outstanding principal
amount of all Notes then outstanding plus (b) the aggregate principal amount of
all loans, undrawn letters of credit and letter of credit reimbursement
obligations under the Senior Credit Agreement then outstanding.

 

B-13

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Services, Inc., including the NCO/Moody’s
Commercial Division, and its successors.

 

 “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Net Cash Proceeds” means:

 

(a)           with respect to any Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Note Party pursuant to
such Disposition net of (i) the direct costs relating to such sale, transfer or
other disposition (including sales commissions and legal, accounting and
investment banking fees), (ii) taxes paid or reasonably estimated by the Company
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (iii) amounts
required to be applied to the repayment of any Indebtedness secured by a Lien
(other than Liens arising under the Security Documents) on the property subject
to such Disposition;

 

(b)           with respect to any issuance of Capital Securities, the aggregate
cash proceeds received by any Note Party pursuant to such issuance, net of the
direct costs relating to such issuance (including sales and underwriters’
commissions); and

 

(c)           with respect to any issuance of any Indebtedness, the aggregate
cash proceeds received by any Note Party pursuant to such issuance, net of the
direct costs of such issuance (including up-front, underwriters’ and placement
fees).

 

“Note Documents” means this Agreement, the Notes, the Guaranty Agreement, the
Security Documents, the Intercreditor Agreement, the Perfection Certificate, the
Subordination Agreements and all other instruments, certificates and other
documents now or hereafter executed and delivered by or on behalf of a Note
Party pursuant to or in connection with any of the foregoing or any of the
transactions contemplated hereby, and any and all amendments, supplements and
other modifications to any of the foregoing.

 

“Note Obligations” means all of the monetary obligations owed by the Company or
any Guarantor to any holder of Notes under the Note Agreement, the Notes, the
Guaranty Agreement, the Security Documents or any other Note Document, and
related agreements, documents, and instruments, including, without limitation
(but for certainty without duplication), (a) the outstanding principal amount
of, accrued and unpaid interest on, and any unpaid Make-Whole Amount due with
respect to, the Notes, and (b) any other unpaid amounts (including amounts in
respect of fees, expenses, indemnification and reimbursement) due from the
Company or any Guarantor under any of the Note Agreement, the Notes, the
Guaranty Agreement, the Security Documents or any other Note Document.

 

B-14

--------------------------------------------------------------------------------


 

“Note Parties” means, collectively, the Company and the Guarantors.

 

“Notes” is defined in Section 1.2.

 

“OFAC” is defined in Section 5.16(a).

 

“OFAC Listed Person” is defined in Section 5.16(a).

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

 “Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA or the minimum funding standards
of ERISA (other than a Multiemployer Pension Plan), and as to which the Company
or any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under section 4069 of ERISA.

 

“Perfection Certificate” means (i) a certificate dated as of the date hereof,
duly executed by the Note Parties and in form and substance satisfactory to each
Purchaser and the Collateral Agent, describing the Note Parties’ properties
owned or leased as of the date hereof, and certifying to the other matters
contained therein and (ii) each other certificate, duly executed by each Person
required to become a Guarantor from time to time, in form and substance
satisfactory to the Required Holders and the Collateral Agent, describing such
additional Guarantor’s properties owned or leased as of the date thereof, and
certifying to the other matters contained therein.

 

“Permitted Acquisition” means any Acquisition by the Company and/or any other
Note Party where:

 

(A) the business or division acquired are for use, or the Person acquired is
engaged, in the construction and engineering businesses engaged in by the Note
Parties on the date hereof or otherwise as required to preserve compliance with
Section 10.7;

 

(B) immediately before such Acquisition, and as a consequence of such
Acquisition, no Default or Event of Default shall exist;

 

B-15

--------------------------------------------------------------------------------


 

(C) immediately after giving effect to such Acquisition, the Company is in
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 10.11 herein;

 

(D) immediately after giving effect to such Acquisition, Indebtedness of the
Company and its Subsidiaries to Consolidated EBITDA, on a Pro Forma Basis, is
less than 1.75x;

 

(E) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition;

 

(F) promptly following such Acquisition, the holders of the Notes and the
Collateral Agent shall have received complete execution copies of each material
document, instrument and agreement to be executed in connection with such
Acquisition together with all lien search reports and lien release letters and
other documents as the Required Holders may require to evidence the termination
of Liens on the assets or business to be acquired;

 

(G) not less than ten Business Days prior to such Acquisition, the holders of
the Notes shall have received an acquisition summary with respect to the Person
and/or business or division to be acquired, such summary to include a reasonably
detailed description thereof (including financial information) and operating
results (including financial statements for the most recent 12 month period for
which they are available and as otherwise available), the terms and conditions,
including economic terms, of the proposed Acquisition, and Company’s calculation
of Consolidated EBITDA, on a Pro Forma Basis, and a balance sheet, calculated on
a Pro Forma Basis, relating thereto;

 

(H) the Required Holders shall have approved the Company’s computation of
Consolidated EBITDA, as calculated on a Pro Forma Basis;

 

(I) consents have been obtained in favor of Collateral Agent and the holders of
the Notes to the collateral assignment of rights and indemnities under the
related acquisition documents and opinions of counsel for the Note Parties and
(if delivered to the Note Parties) the selling party in favor of the Collateral
Agent and the holders of the Notes have been delivered;

 

(J) the provisions of Section 9.13 have been satisfied;

 

(K) simultaneously with the closing of such Acquisition, the target company (if
such Acquisition is structured as a purchase of Capital Securities) or the Note
Party (if such Acquisition is structured as a purchase of assets or a merger and
a Note Party is the surviving entity) executes and delivers to the Collateral
Agent and the holders of the Notes the Security Agreement and such documents
necessary to grant to the Collateral Agent a Lien in all of the assets (subject
to any exceptions in the applicable Security Document) of such target company or
surviving company, and their respective Subsidiaries, each in form and substance
and with such perfection and priority as is satisfactory to the Collateral Agent
and the Required Holders and, in the event of an Acquisition structured as a
purchase of Capital Securities, the issuer, unless such issuer is a CFC, of such
Capital Securities becomes a party to the Guaranty Agreement as a Guarantor
thereunder, in accordance with the terms thereof;

 

B-16

--------------------------------------------------------------------------------


 

(L) if the Acquisition is structured as a merger involving the Company, the
Company is the surviving entity, or if the Acquisition is structured as a merger
involving a Guarantor, a Guarantor is the surviving entity;  and

 

(M) the holders of the Notes shall have received a summary of sources and uses
of funds for any Acquisition at the time of the consummation of such
Acquisition.

 

 “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

 

 “Pro Forma Basis” means, with respect to any event, that the Company is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the four
consecutive Fiscal Quarter period, taken as a single period, most recently ended
on or prior to such date for which financial statements have been delivered
pursuant to Section 7.1.  For purposes of clarification, such calculation shall
be made without any adjustment for projected cost savings or other synergies
unless otherwise approved by the Required Holders in writing.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Prudential” is defined in the addressee line to this Agreement.

 

“Prudential Affiliate” means any Affiliate of Prudential.

 

“PTE” means a Prohibited Transaction Exemption issued by the Department of Labor
and is defined in Section 6.2(a).

 

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer. “Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

 

B-17

--------------------------------------------------------------------------------


 

“QPAM Exemption” is defined in Section 6.2(e)

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Request for Purchase” is defined in Section 2.2(d).

 

“Required Holders” means, at any time, the holders of at least 50.1% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

 

“Rescheduled Closing Day” is defined in Section 3.3.

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

 

“S&P” means Standard and Poor’s Ratings Group and its successors.

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“Secured Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Secured Parties” shall have the meaning assigned to the term “Creditors” in the
Intercreditor Agreement.

 

“Securities” or “Security” has the meaning specified in section 2(1) of the
Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Security Agreement” shall mean the Guaranty and Collateral Agreement, dated as
of even date herewith and executed and delivered by the Company and each other
Note Party set forth on the signature pages thereto in favor of the Collateral
Agent and substantially in the form of Exhibit B-3 attached hereto, as the same
may be amended, restated, supplemented or otherwise modified from time to time
(including, without limitation, by any joinder to the Security Agreement (in the
form contemplated thereby)), pursuant to which such Subsidiary shall become a
Grantor thereunder and shall agree to be bound by the terms and provisions
thereof in accordance with Section 9.7.

 

B-18

--------------------------------------------------------------------------------


 

“Security Documents” means, collectively, the Security Agreement, each
Perfection Certificate, each control agreement and any other agreement or
instrument pursuant to which the Company, any other Note party or any other
Person grants or purports to grant collateral to the Collateral Agent for the
benefit of the Secured Parties or otherwise relates to such Collateral.

 

“Senior Agent” means The PrivateBank and Trust Company in its capacity as
administrative agent under the Senior Credit Agreement, together with its
successors and assigns in such capacity.

 

“Senior Credit Agreement” means that certain Credit Agreement dated as of the
date hereof by and among the Company, the lenders from time to time party
thereto and the Senior Agent, as the same may be amended, restated,
supplemented, replaced, refinanced or otherwise modified from time to time.

 

“Senior Credit Documents” means the Senior Credit Agreement, the Notes, the
Letters of Credit, the Master Letter of Credit Agreement, the L/C Applications,
the Agent Fee Letter (each of the foregoing, other than Senior Credit Agreement,
as defined in the Senior Credit Agreement), the Security Documents, the
Subordination Agreements, the Intercreditor Agreement and all documents,
instruments and agreements delivered in connection with the foregoing.

 

“Senior Credit Obligations” means the “Obligations” as defined in the Credit
Agreement.

 

“Senior Debt” means, as of any date of determination, all Indebtedness (other
than Subordinated Debt) of the Company and its Subsidiaries.

 

 “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

 

“Senior Lenders” means the financial institutions from time to time party to the
Senior Credit Agreement.

 

“Series” is defined in Section 1.2.

 

“Series A Closing” is defined in Section 3.1.

 

“Series A Closing Day” is defined in Section 3.1.

 

“Series A Note” is defined in Section 1.1.

 

“Series A Purchaser” is defined in the addressee line to this Agreement.

 

B-19

--------------------------------------------------------------------------------


 

“Shelf Closing” means, with respect to any Series of Shelf Notes, the closing of
the sale and purchase of such Series of Shelf Notes.

 

“Shelf Notes” is defined in Section 1.2.

 

“Source” is defined in Section 6.2.

 

“Structuring Fee” is defined in Section 2.2(h)(i).

 

“Subordinated Debt” means any Indebtedness of the Company or any Subsidiary
which has subordination terms, covenants, pricing and other terms which have
been approved in writing by the Required Holders and is (i) in form materially
similar to Exhibit B-4 hereto or (ii) is otherwise approved in writing by the
Required Holders.

 

“Subordination Agreement (Rockford)” means the agreement or agreements existing
on the date hereof (and as in effect on the date hereof) and entered into for
the purpose of subordinating Indebtedness owed by any of the Company or its
Subsidiaries arising under the Rockford Note (as defined in the most recent, as
of the date hereof, 10-Q of the Company filed with the SEC) to obligations owed
by the Company and/or its Subsidiaries to The PrivateBank and Trust Company, as
the lender in respect of the Loan and Security Agreement dated September 30,
2012.

 

“Subordination Agreements” means (i) the Subordination Agreement (Rockford) and
(ii) each subordination agreement executed by a holder of Subordinated Debt in
favor of the Secured Parties from time to time after the Closing Date in form
and substance and on terms and conditions satisfactory to the Required Holders.

 

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or Joint Venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries);
provided that, for purposes of clarification, no Construction Partnership shall
constitute a Subsidiary hereunder.  Unless the context otherwise clearly
requires, any reference to a “Subsidiary” is a reference to a Subsidiary of the
Company.

 

To the extent the Company is in compliance with Section 9.17, Onquest Heaters,
Inc. shall not constitute a “Subsidiary” hereunder.

 

“Substitute Purchaser” is defined in Section 21.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

B-20

--------------------------------------------------------------------------------


 

“Tangible Assets” means, on any date of determination and on a Consolidated
basis in accordance with GAAP, all assets excluding Intangible Assets.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Illinois; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of the Collateral Agent’s security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Illinois, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions; provided, further, that if the UCC is
amended after the date hereof, such amendment will not be given effect for the
purposes of this Agreement if and to the extent the result of such amendment
would be to limit or eliminate any item of Collateral.

 

“Unencumbered Fixed Assets” means Fixed Assets not subject to any Lien other
than Liens on real property described in the proviso to the first sentence of
Section 10.11(d).

 

“Unfinanced Capital Expenditures” means, for any period, 65% of Consolidated
Capital Expenditures during such period, minus sales of Fixed Assets during such
period net of repayments of Indebtedness of the Company and its Subsidiaries
during such period, minus, as of the date of calculation, outstanding
Indebtedness incurred by the Company and/or its Subsidiaries with a final
maturity exceeding 12 months from the date of issuance thereof, which
Indebtedness financed such Consolidated Capital Expenditures, in each case,
determined in accordance with GAAP.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“U.S. Economic Sanctions” is defined in Section 5.16.

 

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.

 

B-21

--------------------------------------------------------------------------------


 

Exhibit 1-A

 

[FORM OF SERIES A NOTE]

 

PRIMORIS SERVICES CORPORATION

 

[  ]% SENIOR SECURED NOTE, SERIES A, DUE [  ]

 

No. [          ]

PPN 74164F A*4

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:  December [  ], 2012

INTEREST RATE:  [  ]

INTEREST PAYMENT DATES:  Quarterly, in arrears, on the first day of each of [  ]
beginning [  ]

FINAL MATURITY DATE:  December [  ], 2022

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:  Annually in the principal amount of
$7,142,857.14, beginning [  ], 2016, and on the [  ] day of December of each
year thereafter through and including [  ], 2021

 

For Value Received, the undersigned, PRIMORIS SERVICES CORPORATION, (the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                        ], or registered
assigns, the principal sum of [                                          ]
Dollars, payable on the Principal Prepayment Dates and in the amounts specified
above, and on the Final Maturity Date specified above in an amount equal to the
unpaid balance of the principal hereof, with interest (computed on the basis of
a 360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
Interest Rate per annum specified above, payable on each Interest Payment Date
specified above and on the Final Maturity Date specified above, commencing with
the Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, on any overdue payment of interest and, during the continuance of an Event
of Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum (the “Default Rate”) from time to time equal to the
greater of (i) 2% over the Interest Rate specified above or (ii) 2% over the
rate of interest publicly announced by JPMorgan Chase Bank, N.A., in New York,
New York as its “base” or “prime” rate, payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York, or at such
other place in the State of New York as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

--------------------------------------------------------------------------------


 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to the Note Purchase and Private Shelf Agreement, dated as of [ 
] (as from time to time amended, the “Note Purchase Agreement”), among the
Company, Prudential and the respective Purchasers named therein and is entitled
to the benefits thereof.  Each holder of this Note will be deemed, by its
acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representation set forth in Section 6.2 of the Note Purchase Agreement.  Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

This Note is guaranteed by the Guarantors pursuant to the Guaranty Agreement,
and this Note is secured by the Security Documents.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 1-B

 

[FORM OF SHELF NOTE]

 

PRIMORIS SERVICES CORPORATION

 

[  ]% SENIOR SECURED NOTE, SERIES [  ], DUE [  ]

 

No. [          ]

PPN[                            ]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:  [  ]

INTEREST RATE:  [  ]

INTEREST PAYMENT
DATES:                                                                 [  ]

FINAL MATURITY DATE:  [  ]

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

 

For Value Received, the undersigned, PRIMORIS SERVICES CORPORATION, (the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [                        ], or registered
assigns, the principal sum of [                                          ]
Dollars [on the Final Maturity Date specified above (or so much thereof as shall
not have been prepaid),] [, payable on the Principal Prepayment Dates and in the
amounts specified above], and on the Final Maturity Date specified above in an
amount equal to the unpaid balance of the principal hereof, with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Interest Rate per annum specified above, payable on
each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) 2% over the Interest Rate
specified above or (ii) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A., in New York, New York as its “base” or “prime” rate,
payable on each Interest Payment Date as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York, or at such
other place in the State of New York as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.

 

This Note is one of a series of Senior Secured Notes (herein called the “Notes”)
issued pursuant to the Note Purchase and Private Shelf Agreement, dated as of [ 
] (as from time to time amended, the “Note Purchase Agreement”), among the
Company,

 

--------------------------------------------------------------------------------


 

Prudential and the respective Purchasers named therein and is entitled to the
benefits thereof.  Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement.  Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

This Note is guaranteed by the Guarantors pursuant to the Guaranty Agreement,
and this Note is secured by the Security Documents.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.2

 

[FORM OF REQUEST FOR PURCHASE]

 

PRIMORIS SERVICES CORPORATION

 

Reference is made to the Note Purchase and Private Shelf Agreement, dated as of
[  ] (as from time to time amended, restated or otherwise modified, the “Shelf
Agreement”), between the Company, on the one hand, and Prudential and the
respective Purchasers named therein and is entitled to the benefits thereof, on
the other hand.  Capitalized terms used and not otherwise defined herein shall
have the respective meanings specified in the Agreement.

 

Pursuant to Section 2.2(d) of the Shelf Agreement, the Company hereby makes the
following Request for Purchase:

 

1.                                      Aggregate principal amount of the Shelf
Notes covered hereby (the “Notes”) 

 

$

 

(1)

 

2.                                      Individual specifications of the Notes:

 

Principal
Amount

 

Final
Maturity
Date

 

Principal
Prepayment
Dates and
Amounts

 

Interest
Payment
Period

 

 

 



 

 

 

 

 

 

 

 

 

 

 

[      ] in arrears

 

 

3.                                      Use of proceeds of the Notes:

 

4.                                      Proposed day for the closing of the
purchase and sale of the Notes:

 

5.                                      The purchase price of the Notes is to be
transferred to:

 

Name and Address

 

 

and ABA Routing

 

Number of

Number of Bank

 

Account

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                 Minimum principal amount of $10,000,000.

 

--------------------------------------------------------------------------------


 

6.                                      The Company certifies that (a) the
representations and warranties contained in Section 5 of the Agreement [and the
other Note Documents] are true on and as of the date of this Request for
Purchase and (b) there exists on the date of this Request for Purchase no Event
of Default or Default.

 

7.                                      The Issuance Fee to be paid pursuant to
the Agreement will be paid by the Company on the Closing Day.

 

[8.                                  Attached hereto as Exhibit A is an
amendment and restatement of Schedule[s] [  ] to the Agreement.  The Company
hereby certifies that such Schedule[s] are true, correct and complete as of the
date hereof.]

 

Dated:

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.2(f)

 

[FORM OF CONFIRMATION OF ACCEPTANCE]

 

Reference is made to the Note Purchase and Private Shelf Agreement, dated as of
[  ] (as from time to time amended, restated or otherwise modified, the “Shelf
Agreement”), between the Company, on the one hand, and Prudential Investment
Management, Inc. (“Prudential”), each Prudential Affiliate which becomes party
thereto and the other holders from time to time of the Notes, on the other
hand.  All terms used herein that are defined in the Agreement have the
respective meanings specified in the Shelf Agreement.

 

Prudential or the Prudential Affiliate which is named below as a Purchaser of
Shelf Notes hereby confirms the representations as to such Shelf Notes set forth
in Section 6 of the Agreement, and agrees to be bound by the provisions of the
Agreement applicable to the Purchasers or holders of the Notes.

 

Pursuant to Section 2.2(f) of the Agreement, an Acceptance with respect to the
following Accepted Notes is hereby confirmed:

 

I.                                        Accepted Notes:  Aggregate principal
amount $                 

 

(A)                               (a)         Name of Purchaser:

(b)         Principal amount:

(c)                                  Final maturity date:

(d)         Principal prepayment dates and amounts:

(e)                                  Interest rate:

(f)                                     Interest payment period: 
[              ] in arrears

(g)          Payment and notice instructions:  As set forth on attached
Purchaser Schedule

 

(B)                               (a)                                 Name of
Purchaser:

(b)         Principal amount:

(c)                                  Final maturity date:

(d)         Principal prepayment dates and amounts:

 

(e)          Interest rate:

(f)           Interest payment period:  [              ] in arrears

(g)          Payment and notice instructions:  As set forth on attached
Purchaser Schedule

 

[(C), (D)…. same information as above.]

 

II.                                   Closing Day:

 

--------------------------------------------------------------------------------


 

III.                              Issuance Fee:

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

 

 

 

 

By:

 

 

 

Vice President

 

 

 

 

 

 

 

[PRUDENTIAL AFFILIATE]

 

 

 

 

 

 

By:

 

 

 

Vice President

 

 

 

 

 

 

 

[ATTACH PURCHASER SCHEDULES

 

 

--------------------------------------------------------------------------------


 

[FORM OF COMPLIANCE CERTIFICATE]

 

Date:                            

 

[Address for each holder of Notes]

 

 

Ladies and Gentlemen:

 

Please refer to that certain Note Purchase and Private Shelf Agreement dated as
of December 28, 2012 (as in effect on the date hereof, the “Note Agreement”)
between Primoris Services Corporation, a Delaware corporation (the “Company”)
and the Purchasers party thereto from time to time.  Capitalized terms used but
not otherwise defined herein are used herein as defined in the Note Agreement.

 

The undersigned hereby delivers this certificate pursuant to Section 7.2 of the
Note Agreement and certifies to each holder of any Notes in his capacity as the
[Chief Financial Officer] of the Company, as follows:

 

(i) Enclosed herewith is a copy of the [annual audited/quarterly unaudited]
financial statements of the Company as at                                  (the
“Measurement Date” and the period of four consecutive fiscal quarters most
recently ended as of the Measurement Date, taken as a single period, the
“Measurement Period”), which statements fairly present in all material respects
the financial condition and results of operations of the companies being
reported on as of the Measurement Date [(subject to changes resulting from
year-end adjustments)]. (2)

 

(ii) I reviewed the relevant terms of the Note Agreement and I made, or caused
to be made, under my supervision, a review of the transactions and conditions of
the Company and its Subsidiaries from the beginning of the Measurement Period
covered by the statements dated the Measurement Date and such review did not
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default [or, if any such condition or event
existed or exists (including, without limitation, any such event or condition
resulting from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.]

 

(iii) As of the Measurement Date, the Company is in compliance with the
covenants set forth in Section 10 of the Note Agreement.

 

(iv) Schedule 1 attached hereto contains a list of all Subordinated Debt of the
Note Parties.

 

(v) The computations and amounts set forth herein in Schedule 1 correspond to
the ratios and/or financial restrictions contained in Section 10.6 and 10.11 of
the Note Agreement and such computations are true and correct as of the
Measurement Date.

 

--------------------------------------------------------------------------------

(2)  In the event that the Company or any Subsidiary has made an election to
measure any financial liability using fair value (which election is being
disregarded for purposes of determining compliance with this Agreement pursuant
to Section 22.2) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Compliance Certificate to be
executed and delivered by it’s authorized officer on [Date].

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

[List all Subordinated Debt]

 

--------------------------------------------------------------------------------


 

Exhibit 7.2

 

A.                                    Consolidated Tangible Assets
(Section 10.6)

 

1.                                      Consolidated Tangible Assets for the
Fiscal Year immediately Preceding the Measurement Date:

 

 

 

 

 

$

 

 

 

 

 

2.                                      Net Cash Proceeds from Dispositions made
during the Fiscal Year in which the Measurement Date occurs:

 

 

 

 

 

$

 

 

 

 

 

3.                                      line (2) divided by line (1)

 

 

 

 

B.                                    Section 10.11(a) - Consolidated Tangible
Net Worth

 

1.                                      Consolidated Tangible Net Worth

 

 

 

 

 

$

 

 

 

 

 

Minimum required:

 

 

 

a.                                      On December 31, 2012 and for each of the
first three Fiscal Quarters of 2013, $100,000,000 plus 25% of Consolidated Net
Income for the fourth Fiscal Quarter of 2012 (but without reduction for any net
loss) ($                                        )

 

 

 

 

 

 

 

b.                                      For each Fiscal Quarter (commencing
December 31, 2013) thereafter:

 

 

 

 

 

 

 

1.                   Previous Fiscal Year’s threshold requirement:

 

 

 

 

 

$

 

 

 

 

 

2.                   25% of Consolidated Net Income for the previous Fiscal
Year:

 

 

 

 

 

$

 

 

 

 

 

3.                   Minimum Consolidated Tangible Net Worth (B(1).b.1 plus
B(1).b.2):

 

 

 

 

 

$

 

 

--------------------------------------------------------------------------------


 

C.                                    Calculation of Consolidated EBIT

 

 

 

 

 

 

 

1.                                      Consolidated operating earnings before
interest and taxes

 

$

 

 

 

 

 

2.                                      income (or less loss) from Persons in
which the Company or any of its Subsidiaries holds an ownership interest in any
Capital Securities issued by such Person and which Person is not consolidated
with the Company, calculated in accordance with GAAP

 

 

 

 

 

$

 

 

 

 

 

3.                                      sum of (1) and (2) or remainder of
(2) minus (1)

 

$

 

 

 

 

 

4.                                      income (or plus loss) attributable to
any non-controlling interest

 

 

 

 

 

$

 

 

 

 

 

5.                                      Remainder of (3) minus (4)

 

$

 

 

 

 

 

C.                                    Calculation of Consolidated EBITDA

 

 

 

 

 

 

 

1.                                      Consolidated EBIT (item C(4))

 

$

 

 

 

 

 

2.                                      Consolidated depreciation

 

$

 

 

 

 

 

3.                                      Consolidated amortization

 

$

 

 

 

 

 

4.                                      Consolidated other noncash charges

 

$

 

 

 

 

 

5.                                      Sum of (1) through (4)

 

$

 

 

 

 

 

D.                                    Section 10.11(b) - Fixed Charge Coverage
Ratio

 

 

 

 

 

 

 

1.                                      Consolidated EBITDA (item C(5))

 

$

 

 

 

 

 

2.                                      Unfinanced Capital Expenditures

 

$

 

 

 

 

 

3.                                      tax expense

 

$

 

 

 

 

 

4.                                      dividends

 

$

 

 

 

 

 

5.                                      distributions

 

$

 

 

 

 

 

6.                                      share buybacks

 

$

 

 

--------------------------------------------------------------------------------


 

7.                                      sum of (2) through (6)

 

$

 

 

 

 

 

8.                                      remainder of (1) minus (7)

 

$

 

 

 

 

 

9.                                      Consolidated Interest Expense

 

$

 

 

 

 

 

10.                               required payments of principal of Funded Debt
(Company and Subsidiaries)

 

$

 

 

 

 

 

11.                               Sum of (9) and (10)

 

$

 

 

 

 

 

12.                               Ratio of (8) to (11)

 

 

 

 

 

 

 

13.                               Minimum Required

 

1.25 to 1

 

 

 

 

 

E.                                    Section 10.11(c) - Maximum Senior Debt to
EBITDA Ratio

 

 

 

 

 

 

 

1.                                      (excluding, to the extent otherwise
constituting Senior Debt, Earn-Outs)

 

$

 

 

 

 

 

2.                                      Consolidated EBITDA

 

$

 

(from Item C(5) above)

 

 

 

 

 

 

 

3.                                      Ratio of (1) to (2)

 

       to 1

 

 

 

 

 

4.                                      Maximum allowed

 

2.25 to 1

 

 

 

 

 

F.                                     Section 10.11(d) - Unencumbered Fixed
Assets*

 

 

 

 

Describe Assets

 

Value

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

$

 

 

 

 

 

 

Total Value

 

 

 

Minimum Required Value

 

$

45,000,000

 

 

--------------------------------------------------------------------------------

*Include source of valuations for individual assets, or groups of related
assets, in excess of $                 million.

 

--------------------------------------------------------------------------------


 

SCHEDULE OF ADDRESSEES

 

Private Bank
120 South LaSalle Street
2nd Floor
Chicago, IL 60603
Attn:  John O’Connell

 

Bank of the West
15165 Ventura Boulevard
Suite 445
Sherman Oaks, CA 91403
Attn:  David Alterman

 

Iberia Bank
601 Poydras Street
New Orleans, LA 70130
Attn:  Edgar Santa Cruz

 

Prudential Investment Management, Inc.

c/o Prudential Capital Group

2200 Ross Ave., Suite 4200E

Dallas, TX  75201

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

2200 Ross Ave., Suite 4200E

Dallas, TX  75201

 

Physicians Mutual Insurance Company

c/o Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2200 Ross Ave., Suite 4200E

Dallas, TX  75201

 

Globe Life and Accident Insurance Company

c/o Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2200 Ross Ave., Suite 4200E

Dallas, TX  75201

 

--------------------------------------------------------------------------------


 

SCHEDULE OF SUBSIDIARIES

 

Onquest, Inc.

 

Cardinal Contractors, Inc.

 

GML Coatings, LLC

 

Primoris Energy Services Corporation DBA Sprint Pipeline

 

Saxon Construction, Inc.

 

James Construction Group, L.L.C.

 

BTEX Materials, LLC

 

Miller Springs Materials, L.L.C.

 

Q3 Contracting, Inc.

 

ARB, Inc.

 

Rockford Corporation

 

ARB Structures, Inc.

 

Juniper Rock Corporation

 

Primoris Renewables, LLC

 

Stellaris LLC

 

All Day Electric Company, Inc.

 

Alaska Continental Pipeline, Inc.

 

Calidus, LLC

 

--------------------------------------------------------------------------------


 

Exhibit 4.4(a)

 

SCHEDULE OF UCC-1 FINANCING STATEMENTS

 

 

 

Filing Office*

Primoris Services Corporation

 

Delaware

 

 

 

Onquest, Inc.

 

California

 

 

 

Cardinal Contractors, Inc.

 

Florida

 

 

 

GML Coatings, LLC

 

Florida

 

 

 

Primoris Energy Services Corporation

 

Texas

 

 

 

Primoris Energy Services Corporation DBA Sprint Pipeline Services

 

Texas

 

 

 

Saxon Construction, Inc.

 

Texas

 

 

 

James Construction Group, L.L.C.

 

Florida

 

 

 

BTEX Materials, LLC

 

Louisiana

 

 

 

Miller Springs Materials, L.L.C.

 

Texas

 

 

 

Q3 Contracting, Inc.

 

Minnesota

 

 

 

ARB, Inc.

 

California

 

 

 

Rockford Corporation

 

Oregon

 

 

 

ARB Structures, Inc.

 

California

 

 

 

Juniper Rock Corporation

 

California

 

 

 

Primoris Renewables, LLC

 

California

 

 

 

Stellaris LLC

 

Nevada

 

 

 

All Day Electric Company, Inc.

 

California

 

 

 

Alaska Continental Pipeline, Inc.

 

Delaware

 

 

 

Calidus, LLC

 

Nevada

 

--------------------------------------------------------------------------------

*Filing Office — In the case of Florida, the Florida Secured Transactions
Registry; in the case of Louisiana, the Office of the Clerk of Court of East
Baton Rouge Parish; in the case of each other state, the office of the Secretary
of State of such state.

 

--------------------------------------------------------------------------------


 

Exhibit B-1

 

 

 

GUARANTY AGREEMENT

 

Dated as of December 28, 2012

of

ARB, INC.

ARB STRUCTURES, INC.

ALASKA CONTINENTAL PIPELINE, INC.

ALL DAY ELECTRIC COMPANY, INC.

CARDINAL CONTRACTORS, INC.

GML COATINGS, LLC

JAMES CONSTRUCTION GROUP, L.L.C.

JUNIPER ROCK CORPORATION

ONQUEST, INC.

PRIMORIS RENEWABLES, LLC

ROCKFORD CORPORATION

STELLARIS LLC

Q3 CONTRACTING, INC.

PRIMORIS ENERGY SERVICES CORPORATION

CALIDUS, LLC

SAXON CONSTRUCTION, INC.

BTEX MATERIALS, LLC

MILLER SPRINGS MATERIALS, L.L.C.,

 

and
THE OTHER GUARANTORS PARTY HERETO

FROM TIME TO TIME

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

GUARANTY

 

1

SECTION 2.

 

OBLIGATIONS ABSOLUTE

 

3

SECTION 3.

 

WAIVER

 

4

SECTION 4.

 

OBLIGATIONS UNIMPAIRED

 

4

SECTION 5.

 

SUBROGATION AND SUBORDINATION

 

5

SECTION 6.

 

REINSTATEMENT OF GUARANTY

 

6

SECTION 7.

 

RANK OF GUARANTY

 

6

SECTION 8.

 

MAINTENANCE OF EXISTENCE

 

6

SECTION 9.

 

REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR

 

7

Section 9.1.

 

Organization; Power and Authority

 

7

Section 9.2.

 

Authorization, Etc.

 

7

Section 9.3.

 

Governmental Authorizations, Etc.

 

7

Section 9.4.

 

Information Regarding the Company

 

7

Section 9.5.

 

Compliance With Laws, Other Instruments, Etc.

 

8

SECTION 10.

 

TERM OF GUARANTY AGREEMENT

 

8

SECTION 11.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

 

8

SECTION 12.

 

AMENDMENT AND WAIVER

 

8

Section 12.1.

 

Requirements

 

8

Section 12.2.

 

Solicitation of Holders of Notes

 

9

Section 12.3.

 

Binding Effect

 

9

Section 12.4.

 

Notes Held by Company, Etc.

 

9

SECTION 13.

 

NOTICES

 

9

SECTION 14.

 

MISCELLANEOUS

 

10

Section 14.1.

 

Successors and Assigns; Joinder

 

10

Section 14.2.

 

Severability

 

10

Section 14.3.

 

Construction

 

10

Section 14.4.

 

Further Assurances

 

10

Section 14.5.

 

Governing Law

 

11

Section 14.6.

 

Counterparts

 

11

Section 14.7.

 

Jurisdiction and Process; Waiver of Jury Trial

 

11

Section 14.8.

 

Reproduction of Documents

 

11

 

 

 

 

 

Exhibit A

—

Form of Guaranty Joinder

 

 

 

i

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT, dated as of December 28, 2012 (this “Guaranty
Agreement”), is made by each of the undersigned (each a “Guarantor” and,
together with each of the signatories hereto and any other entities from time to
time parties hereto pursuant to Section 14.1 hereof, the “Guarantors”), in favor
of the Purchasers (as defined below) and the other holders from time to time of
the Notes (as defined below).  The Purchasers and such other holders are herein
collectively called the “holders” and individually a “holder.”

 

PRELIMINARY STATEMENTS:

 

I.             PRIMORIS SERVICES CORPORATION, a Delaware corporation (the
“Company”), is entering into a Note Purchase and Private Shelf Agreement dated
the date hereof (as amended, restated, supplemented or otherwise modified from
time to time, the “Note Agreement”) with Prudential Investment Management, Inc.
and the other Persons listed on the signature pages thereto (the “Purchasers”)
simultaneously with the delivery of this Guaranty Agreement.  Capitalized terms
used herein have the meanings specified in the Note Agreement unless otherwise
defined herein.

 

II.            The Company has authorized the issue and sale, pursuant to the
Note Agreement, of 3.65% Senior Secured Notes, Series A, due December 28, 2022
in the aggregate principal amount of $50,000,000 (as amended, restated,
supplemented or otherwise modified from time to time, together with any notes
issued in substitution therefor, the “Series A Notes”).  The Company has also
authorized the issuance of additional senior secured promissory notes in an
aggregate principal amount set forth in the Note Agreement (the “Shelf Notes”).
 The Series A Note(s), the Shelf Notes and the other Notes (as defined in the
Note Agreement) shall be collectively referred to as the “Notes”.

 

III.          It is a condition to the agreement of the Purchasers to purchase
(x) the Series A Notes on the date hereof and (y) from time to time, each other
Note issued by the Company in accordance with the Note Agreement that this
Guaranty Agreement shall have been executed and delivered by the Guarantors and
shall be in full force and effect.

 

IV.          Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement.  The board of
directors (or similar governing body) of each Guarantor has determined that the
incurrence of such obligations is in the best interests of such Guarantor.

 

NOW THEREFORE, in order to induce, and in consideration of, the execution and
delivery of the Note Agreement, the purchase of the Series A Notes and, from
time to time, the purchase of each other Note issued by the Company in
accordance with the Note Agreement, each Guarantor hereby covenants and agrees
with, and represents and warrants to each of the holders as follows:

 

Section 23.            GUARANTY.

 

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the

 

1

--------------------------------------------------------------------------------


 

principal of, Make-Whole Amount, if any, and interest on (including, without
limitation, interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise) and (b) any other sums
which may become due under the terms and provisions of the Notes, the Note
Agreement, the other Note Documents or any other instrument referred to therein,
(all such obligations described in clauses (a) and (b) above are herein called
the “Guaranteed Obligations”).  The guaranty in the preceding sentence is an
absolute, present and continuing guaranty of payment and not of collectability
and is in no way conditional or contingent upon any attempt to collect from the
Company or any other guarantor of the Notes (including, without limitation, any
other Guarantor hereunder) or upon any other action, occurrence or circumstance
whatsoever.  In the event that the Company shall fail so to pay any of such
Guaranteed Obligations, each Guarantor agrees to pay the same when due to the
holders entitled thereto, without demand, presentment, protest or notice of any
kind, in lawful money of the United States of America, pursuant to the
requirements for payment specified in the Notes, the Note Agreement, or the
other Note Documents.  Each default in payment of any of the Guaranteed
Obligations shall give rise to a separate cause of action hereunder and separate
suits may be brought hereunder as each cause of action arises.  Each Guarantor
agrees that the Notes issued in connection with the Note Agreement may (but need
not) make reference to this Guaranty Agreement.

 

Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Company of
any warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Note Agreement, the other Note
Documents or any other instrument referred to therein, together with all
expenses resulting from the compromise or defense of any claims or liabilities
arising as a result of any such breach or default, (y) any legal action
commenced to challenge the validity or enforceability of this Guaranty
Agreement, the Notes, the Note Agreement, the other Note Documents or any other
instrument referred to therein and (z) enforcing or defending (or determining
whether or how to enforce or defend) the provisions of this Guaranty Agreement.

 

Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other
Person(s) who may guarantee the obligations and Indebtedness under and in
respect of the Notes, the Note Agreement, or the other Note Documents.

 

Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (by their acceptance of this Guaranty Agreement, and
on behalf of themselves and their successors and assigns) and each Guarantor
hereby agrees that if at any time the Guaranteed Obligations exceed the Maximum
Guaranteed Amount determined as of such time with regard to such Guarantor, then
this Guaranty Agreement shall be automatically amended to reduce the Guaranteed
Obligations to the Maximum Guaranteed Amount.  Such amendment shall not require
the written consent of any Guarantor or any holder and shall be deemed to have
been automatically consented to by each Guarantor and each holder.  Each

 

2

--------------------------------------------------------------------------------


 

Guarantor agrees that the Guaranteed Obligations may at any time exceed the
Maximum Guaranteed Amount without affecting or impairing the obligation of such
Guarantor.  “Maximum Guaranteed Amount” means as of the date of determination
with respect to a Guarantor, the lesser of (a) the amount of the Guaranteed
Obligations outstanding on such date and (b) the maximum amount that would not
render such Guarantor’s liability under this Guaranty Agreement subject to
avoidance under Section 548 of the United States Bankruptcy Code (or any
successor provision) or any comparable provision of applicable state law.

 

Section 24.            OBLIGATIONS ABSOLUTE.

 

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement, the other Note Documents or any other instrument
referred to therein, shall not be subject to any counterclaim, setoff, deduction
or defense based upon any claim such Guarantor may have against the Company or
any holder or otherwise, and shall remain in full force and effect until the
payment in full in cash of all of the Guaranteed Obligations (subject to
reinstatement as set forth in Section 6), without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement, the other Note
Documents or any other instrument referred to therein (it being agreed that the
obligations of each Guarantor hereunder shall apply to the Notes, the Note
Agreement, the other Note Documents or any such other instrument as so amended,
modified, supplemented or restated) or any assignment or transfer of any thereof
or of any interest therein, or any furnishing, acceptance or release of any
security for the Notes or the addition, substitution or release of any other
Guarantor or any other entity or other Person primarily or secondarily liable in
respect of the Guaranteed Obligations; (b) any waiver, consent, extension,
indulgence or other action or inaction under or in respect of the Notes, the
Note Agreement, the other Note Documents or any other instrument referred to
therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with any Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing), and in any event however material or
prejudicial it may be to any Guarantor or to any subrogation, contribution or
reimbursement rights any Guarantor may otherwise have.  Each Guarantor covenants
that its obligations hereunder shall not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.

 

Without limiting the generality of the foregoing, to the fullest extent
permitted by law, each Guarantor waives any rights and defenses which are or may
become available to such Guarantor by reason of California Civil Code §§2787
through 2855, 2899 and 3433 and California Code of Civil Procedure §§580a, 580b,
580d and 726.  Accordingly, each Guarantor waives all rights and defenses that
such Guarantor may have because the Company’s debt is

 

3

--------------------------------------------------------------------------------


 

secured by real property.  This means, among other things:  (A) the holders may
collect from such Guarantor without first foreclosing on any real or personal
property Collateral pledged by the Company; and (B) if the Collateral Agent
forecloses on any real property Collateral pledged by the Company:  (1) the
amount of the debt may be reduced only by the price for which that Collateral is
sold at the foreclosure sale, even if the Collateral is worth more than the sale
price, and (2) the holders may collect from such Guarantor even if the
Collateral Agent, by foreclosing on the real property Collateral, has destroyed
any right such Guarantor may have to collect from the Company.  This is an
unconditional and irrevocable waiver of any rights and defenses any Guarantor
may have because the Company’s debt is secured by real property.  These rights
and defenses include, but are not limited to, any rights of defenses based upon
§§580a, 580b, 580d or 726 of the California Code of Civil Procedure.  Further,
each Guarantor waives any right or defense it may have at law or equity,
including California Code of Civil Procedure §580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.  As
provided below, this Guaranty Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.  The foregoing is included
solely out of an abundance of caution, and shall not be construed to mean that
any of the above referenced provisions of California law are in any way
applicable to this Guaranty Agreementor the Guaranteed Obligations.

 

Section 25.                                   WAIVER.

 

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement, the other Note Documents or any other instrument
referred to therein, and of any of the matters referred to in Section 2 hereof,
(b) all notices which may be required by statute, rule of law or otherwise to
preserve any of the rights of any holder against such Guarantor, including,
without limitation, presentment to or demand for payment from the Company or any
Guarantor with respect to any Note, notice to the Company or to any Guarantor of
default or protest for nonpayment or dishonor and the filing of claims with a
court in the event of the bankruptcy of the Company, (c) any right to require
any holder to enforce, assert or exercise any right, power or remedy including,
without limitation, any right, power or remedy conferred in the Note Agreement,
the other Note Documents or the Notes, (d) any requirement for diligence on the
part of any holder and (e) any other act or omission or thing or delay in doing
any other act or thing which might in any manner or to any extent vary the risk
of such Guarantor or otherwise operate as a discharge of such Guarantor or in
any manner lessen the obligations of such Guarantor hereunder.

 

Section 26.                                   OBLIGATIONS UNIMPAIRED.

 

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time:  (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement, the other Note Documents or any other instrument referred to therein;
(b) to change any of the representations, covenants, events of default or any
other terms or conditions of or pertaining to the Notes, the Note Agreement, the
other Note Documents or any other instrument referred to therein, including,
without limitation, decreases or increases in amounts of principal, rates of
interest, the Make-Whole Amount or any other

 

4

--------------------------------------------------------------------------------


 

obligation; (c) to take and hold security for the payment of the Notes, the Note
Agreement, the other Note Documents or any other instrument referred to therein,
for the performance of this Guaranty Agreement or otherwise for the Indebtedness
guaranteed hereby and to exchange, enforce, waive, subordinate and release any
such security; (d) to apply any such security and to direct the order or manner
of sale thereof as the holders in their sole discretion may determine; (e) to
obtain additional or substitute endorsers or guarantors or release any other
Guarantor or any other Person or entity primarily or secondarily liable  in
respect of the Guaranteed Obligations; (f) to exercise or refrain from
exercising any rights against the Company, any Guarantor or any other Person;
and (g) to apply any sums, by whomsoever paid or however realized, to the
payment of the Guaranteed Obligations and all other obligations owed hereunder. 
The holders shall have no obligation to proceed against any additional or
substitute endorsers or guarantors or to pursue or exhaust any security provided
by the Company, such Guarantor or any other Guarantor or any other Person or to
pursue any other remedy available to the holders.

 

If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.

 

Section 27.                                   SUBROGATION AND SUBORDINATION.

 

(a)                                Each Guarantor will not exercise any rights
which it may have acquired by way of subrogation under this Guaranty Agreement,
by any payment made hereunder or otherwise, or accept any payment on account of
such subrogation rights, or any rights of reimbursement, contribution or
indemnity or any rights or recourse to any security for the Notes or this
Guaranty Agreement unless and until all of the Guaranteed Obligations shall have
been paid in full in cash.

 

(b)                                Each Guarantor hereby subordinates the
payment of all Indebtedness and other obligations of the Company or any other
guarantor of the Guaranteed Obligations owing to such Guarantor, whether now
existing or hereafter arising, including, without limitation, all rights and
claims described in clause (a) of this Section 5, to the payment in full in cash
of all of the Guaranteed Obligations.  If the Required Holders so request, any
such Indebtedness or other obligations shall be enforced and performance
received by such Guarantor as trustee for the holders and the proceeds thereof
shall be paid over to the holders promptly, in the form received (together with
any necessary endorsements) to be applied to the Guaranteed Obligations, whether
matured or unmatured, as may be directed by the Required Holders, but without
reducing or affecting in any manner the liability of any Guarantor under this
Guaranty Agreement.

 

(c)                                 If any amount or other payment is made to or
accepted by any Guarantor in violation of any of the preceding clauses (a) and
(b) of this Section 5, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and held in trust for the benefit of, the holders
and shall be paid over to the holders promptly, in the form received (together
with any necessary endorsements) to be applied to the Guaranteed Obligations,
whether matured or unmatured, as may be directed by the Required Holders, but
without reducing or affecting in any manner the liability of such Guarantor
under this Guaranty Agreement.

 

5

--------------------------------------------------------------------------------


 

(d)                                Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by the Note Agreement and that its agreements set forth in this
Guaranty Agreement (including this Section 5) are knowingly made in
contemplation of such benefits.

 

(e)                                 Each Guarantor hereby agrees that, to the
extent that a Guarantor shall have paid an amount hereunder to any holder that
is greater than the net value of the benefits received, directly or indirectly,
by such paying Guarantor as a result of the issuance and sale of the Notes (such
net value, its “Proportionate Share”), such paying Guarantor shall, subject to
Section 5(a) and 5(b), be entitled to contribution from any Guarantor that has
not paid its Proportionate Share of the Guaranteed Obligations.  Any amount
payable as a contribution under this Section 5(e) shall be determined as of the
date on which the related payment is made by such Guarantor seeking contribution
and each Guarantor acknowledges that the right to contribution hereunder shall
constitute an asset of such Guarantor to which such contribution is owed. 
Notwithstanding the foregoing, the provisions of this Section 5(e) shall in no
respect limit the obligations and liabilities of any Guarantor to the holders of
the Notes hereunder or under the Notes, the Note Agreement, the other Note
Documents or any other document, instrument or agreement executed in connection
therewith, and each Guarantor shall remain jointly and severally liable for the
full payment and performance of the Guaranteed Obligations.

 

Section 28.                                   REINSTATEMENT OF GUARANTY.

 

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.

 

Section 29.                                   RANK OF GUARANTY.

 

All payment obligations of each Guarantor under this Guaranty Agreement in
respect of the Notes and this Guaranty Agreement shall be maintained (i) at a
rank pari passu with all payment obligations of such Guarantor under this
Guaranty Agreement and the Notes guaranteed thereby, without any preference
among themselves and (ii) not less than pari passu in respect of all other
secured Indebtedness (actual or contingent) of such Guarantor.

 

Section 30.                                   MAINTENANCE OF EXISTENCE.

 

So long as any of the Notes are outstanding and, in the event that no Notes are
outstanding, for so long as the Company may request the purchase of any Shelf
Notes under the Note Agreement, each Guarantor agrees that, unless the Required
Holders otherwise consent in writing, subject to Section 10.3 of the Note
Agreement, each Guarantor will at all times preserve and keep in full force and
effect its existence.

 

6

--------------------------------------------------------------------------------


 

Section 31.                                   REPRESENTATIONS AND WARRANTIES OF
EACH GUARANTOR.

 

Each Guarantor represents and warrants to each holder as follows:

 

Section 31.1                            Organization; Power and Authority.  Such
Guarantor is a corporation, limited partnership or limited liability company, as
applicable, duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, and is duly qualified as a foreign
corporation, limited partnership or limited liability company, as applicable,
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Such Guarantor has
the corporate, limited partnership or limited liability company, as applicable,
power and authority to own or hold under lease the properties it purports to own
or hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Guaranty Agreement and to perform the
provisions hereof.

 

Section 31.2                            Authorization, Etc.  This Guaranty
Agreement has been duly authorized by all necessary corporate, limited
partnership or limited liability company, as applicable, action on the part of
such Guarantor, and this Guaranty Agreement constitutes a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 31.3                            Governmental Authorizations, Etc.  No
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by such Guarantor of this Guaranty Agreement.

 

Section 31.4                            Information Regarding the Company.  Such
Guarantor now has and will continue to have independent means of obtaining
information concerning the affairs, operations, financial condition and business
of the Company.  No holder shall have any duty or responsibility to provide such
Guarantor with any credit or other information concerning the affairs, financial
condition or business of the Company which may come into possession of the
holders.  Such Guarantor has executed and delivered this Guaranty Agreement
without reliance upon any representation by the holders including, without
limitation, with respect to (a) the due execution, validity, effectiveness or
enforceability of any instrument, document or agreement evidencing or relating
to any of the Guaranteed Obligations or any loan or other financial
accommodation made or granted to the Company, (b) the validity, genuineness,
enforceability, existence, value or sufficiency of any property securing any of
the Guaranteed Obligations or the creation, perfection or priority of any lien
or security interest in such property or (c) the existence, number, financial
condition or creditworthiness of other guarantors or sureties, if any, with
respect to any of the Guaranteed Obligations.

 

7

--------------------------------------------------------------------------------


 

Section 31.5                            Compliance With Laws, Other Instruments,
Etc.  The execution, delivery and performance by each Guarantor of this Guaranty
Agreement and the other Note Documents will not (a) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
(other than the Liens arising under any of the other Note Documents) in respect
of any property of such Guarantor or any of its Subsidiaries under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
organizational documents, or any other agreement or instrument to which such
Guarantor or any of its Subsidiaries is bound or by which such Guarantor or any
of its Subsidiaries or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to such Guarantor or any of its
Subsidiaries or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to such Guarantor or any of
its Subsidiaries.

 

Section 32.                                   TERM OF GUARANTY AGREEMENT.

 

This Guaranty Agreement and all guarantees, covenants and agreements of the
Guarantors contained herein shall continue in full force and effect and shall
not be discharged until such time as all of the Guaranteed Obligations and all
other obligations hereunder shall be indefeasibly paid in full in cash, and
shall be subject to reinstatement pursuant to Section 6.

 

Section 33.                                   SURVIVAL OF REPRESENTATIONS AND
WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Guaranty Agreement and may be relied upon by any subsequent
holder, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder.  All statements contained in any certificate or
other instrument delivered by or on behalf of a Guarantor pursuant to this
Guaranty Agreement shall be deemed representations and warranties of such
Guarantor under this Guaranty Agreement.  Subject to the preceding sentence,
this Guaranty Agreement embodies the entire agreement and understanding between
each holder and the Guarantors and supersedes all prior agreements and
understandings relating to the subject matter hereof.

 

Section 34.                                   AMENDMENT AND WAIVER.

 

Section 34.1                            Requirements.  Except as otherwise
provided in the fourth paragraph of Section 1 of this Guaranty Agreement, this
Guaranty Agreement may be amended, and the observance of any term hereof may be
waived (either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Required Holders, except that no amendment or
waiver (a) of any of the first three paragraphs of Section 1 or any of the
provisions of Sections 2, 3, 4, 5, 6, 7, 10 or 12 hereof, or any defined term
(as it is used therein), or (b) which results in the limitation of the liability
of any Guarantor hereunder (except to the extent provided in the fourth
paragraph of Section 1 of this Guaranty Agreement) will be effective as to any
holder unless consented to by such holder in writing.

 

8

--------------------------------------------------------------------------------


 

Section 34.2                            Solicitation of Holders of Notes.

 

(a)                                Solicitation.  Each Guarantor will provide
each holder of any Notes (irrespective of the amount of Notes then owned by it)
with reasonably sufficient information, reasonably far in advance of the date a
decision is required, to enable such holder to make an informed and considered
decision with respect to any proposed amendment, waiver or consent in respect of
any of the provisions hereof.  Each Guarantor will deliver executed or true and
correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 12.2 to each holder promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.

 

(b)                                Payment.  The Guarantors will not directly or
indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security or
provide other credit support, to any holder as consideration for or as an
inducement to the entering into by any holder of any waiver or amendment of any
of the terms and provisions hereof unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder even if such holder did not
consent to such waiver or amendment.

 

Section 34.3                            Binding Effect.  Any amendment or waiver
consented to as provided in this Section 12 applies equally to all holders and
is binding upon them and upon each future holder and upon each Guarantor without
regard to whether any Note has been marked to indicate such amendment or
waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant or agreement not expressly amended or waived or impair any right
consequent thereon.  No course of dealing between the Guarantors and the holder
nor any delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder.  As used herein, the term “this
Guaranty Agreement” and references thereto shall mean this Guaranty Agreement as
it may be amended, modified, supplemented or restated from time to time.

 

Section 34.4                            Notes Held by Company, Etc.  Solely for
the purpose of determining whether the holders of the requisite percentage of
the aggregate principal amount of Notes then outstanding approved or consented
to any amendment, waiver or consent to be given under this Guaranty Agreement,
or have directed the taking of any action provided herein to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by any
Guarantor, the Company or any of their respective Affiliates shall be deemed not
to be outstanding.

 

Section 35.                                   NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by facsimile if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid).  Any
such notice must be sent:

 

9

--------------------------------------------------------------------------------


 

(a)                                 if to any Guarantor, to such Guarantor at
c/o PRIMORIS SERVICES CORPORATION, 26000 Commercentre Dr., Lake Forest, CA,
92630, to the attention of John M. Perisich, or such other address as such
Guarantor shall have specified to the holders in writing, or

 

(b)                                 if to any holder, to such holder at the
addresses specified for such communications set forth in Schedule A to the Note
Agreement, or such other address as such holder shall have specified to the
Guarantors in writing.

 

Section 36.                                   MISCELLANEOUS.

 

Section 36.1                            Successors and Assigns; Joinder.  All
covenants and other agreements contained in this Guaranty Agreement by or on
behalf of any of the parties hereto bind and inure to the benefit of their
respective successors and assigns whether so expressed or not.  It is agreed and
understood that any Person may become a Guarantor hereunder by executing a
Guaranty Joinder substantially in the form of Exhibit A attached hereto and
delivering the same to the holders.  Any such Person shall thereafter be a
“Guarantor” for all purposes under this Guaranty Agreement.

 

Section 36.2                            Severability.  Any provision of this
Guaranty Agreement that is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall (to the full
extent permitted by law), not invalidate or render unenforceable such provision
in any other jurisdiction.

 

Section 36.3                            Construction.  Each covenant contained
herein shall be construed (absent express provision to the contrary) as being
independent of each other covenant contained herein, so that compliance with any
one covenant shall not (absent such express contrary provision) be deemed to
excuse compliance with any other covenant.  Whether any provision herein refers
to action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether such action is taken directly
or indirectly by such Person.  The section and subsection headings in this
Guaranty Agreement are for convenience of reference only and shall neither be
deemed to be a part of this Guaranty Agreement nor modify, define, expand or
limit any of the terms or provisions hereof.  All references herein to numbered
sections, unless otherwise indicated, are to sections of this Guaranty
Agreement.  Words and definitions in the singular shall be read and construed as
though in the plural and vice versa, and words in the masculine, neuter or
feminine gender shall be read and construed as though in either of the other
genders where the context so requires.

 

Section 36.4                            Further Assurances.  At any time or from
time to time upon the request of the Required Holders, each Guarantor, and any
of its Subsidiaries, shall promptly execute, acknowledge and deliver all such
further documents and do such other acts as the Required Holders may reasonably
request in order to effect fully the purposes of the other Note Documents and
this Guaranty Agreement.

 

10

--------------------------------------------------------------------------------


 

Section 36.5                            Governing Law.  This Guaranty Agreement
shall be construed and enforced in accordance with, and the rights of the
parties shall be governed by, the law of the State of New York, excluding
choice-of-law principles of the law of such State that would permit the
application of the laws of a jurisdiction other than such State.

 

Section 36.6                            Counterparts.  This Guaranty Agreement
may be executed in any number of counterparts, each of which shall be an
original but all of which together shall constitute one instrument.  Each
counterpart may consist of a number of copies hereof, each signed by less than
all, but together signed by all, of the parties hereto

 

Section 36.7                            Jurisdiction and Process; Waiver of Jury
Trial.

 

(a)                                Each Guarantor irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Guaranty Agreement.  To the fullest extent
permitted by applicable law, each Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

 

(b)                                Each Guarantor consents to process being
served by or on behalf of any holder of a Note in any suit, action or proceeding
of the nature referred to in Section 14.7(a) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
Section 13 or at such other address of which such holder shall then have been
notified pursuant to Section 13.  Each Guarantor agrees that such service upon
receipt (i) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (ii) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

 

(c)                                 Nothing in this Section 14.7 shall affect
the right of any holder to serve process in any manner permitted by law, or
limit any right that the holders may have to bring proceedings against any
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(d)                                THE GUARANTORS AND EACH HOLDER OF ANY NOTES
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS
GUARANTY AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH.

 

Section 36.8                            Reproduction of Documents.  This
Guaranty Agreement may be reproduced by any holder by any photographic,
photostatic, electronic, digital, or other similar process and such holder may
destroy any original document so reproduced.  Each Guarantor agrees and
stipulates that, to the extent permitted by applicable law, any such
reproduction shall

 

11

--------------------------------------------------------------------------------


 

be admissible in evidence as the original itself in any judicial or
administrative proceeding (whether or not the original is in existence and
whether or not such reproduction was made by such holder in the regular course
of business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.  This Section 14.8 shall
not prohibit any Guarantor or any other holder of any Notes from contesting any
such reproduction to the same extent that it could contest the original, or from
introducing evidence to demonstrate the inaccuracy of any such reproduction.

 

[Remainder of Page Intentionally Blank; Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.

 

PRIMORIS RENEWABLES, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

ARB, INC.

 

ALL DAY ELECTRIC COMPANY, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

ARB STRUCTURES, INC.

 

ALASKA CONTINENTAL PIPELINE, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

CARDINAL CONTRACTORS, INC.

 

CALIDUS, LLC

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

JUNIPER ROCK CORPORATION

 

BTEX MATERIALS, LLC

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

ONQUEST, INC.

 

MILLER SPRINGS MATERIALS, L.L.C.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

STELLARIS LLC

 

GML COATINGS, LLC

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

JAMES CONSTRUCTION GROUP, L.L.C.

 

SAXON CONSTRUCTION, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

ROCKFORD CORPORATION

 

Q3 CONTRACTING, INC.

 

 

 

By:

 

 

By:

 

Title:

 

 

Its:

 

 

 

 

PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

Signature Page to Guaranty Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GUARANTY JOINDER

 

THIS GUARANTY JOINDER (this “Guaranty Joinder”), dated as of
[                                   , 20    ] is made by
[                              ], a [                              ] (the
“Additional Guarantor”), in favor of the holders from time to time of the Notes
issued pursuant to the Note Agreement described below.

 

PRELIMINARY STATEMENTS:

 

I.                                        PRIMORIS SERVICES CORPORATION, a
Delaware corporation (the “Company”), has authorized the issue and sale,
pursuant to the Note Purchase and Private Shelf Agreement dated as of December
28, 2012 (as amended, restated supplemented or otherwise modified from time to
time, the “Note Agreement”), of 3.65% Senior Secured Notes, Series A, due
December 28, 2022, in the aggregate principal amount of $50,000,000 (as amended,
restated, supplemented or otherwise modified from time to time, together with
any notes issued in substitution therefor, the “Series A Notes”).  The Company
has also authorized the issuance of additional senior secured promissory notes
in an aggregate principal amount set forth in the Note Agreement (the “Shelf
Notes”).  The Series A Notes, the Shelf Notes and the other Notes (as defined in
the Note Agreement) shall be collectively referred to as the “Notes”.

 

II.                                   The Company is required pursuant to the
Note Agreement to cause the Additional Guarantor to deliver this Guaranty
Joinder in order to cause the Additional Guarantor to become a Guarantor under
the Guaranty Agreement dated as of December 28, 2012 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty Agreement”) executed by certain Subsidiaries of the Company (together
with each entity that from time to time becomes a party thereto by executing a
Guaranty Joinder pursuant to Section 14.1 thereof, collectively, the
“Guarantors”) in favor of each holder from time to time of any of the Notes.

 

III.                              The Additional Guarantor has received and will
receive substantial direct and indirect benefits from the Company’s compliance
with the terms and conditions of the Note Agreement, the other Note Documents
and the Notes issued thereunder.

 

IV.                               Capitalized terms used and not otherwise
defined herein have the definitions set forth in the Note Agreement.

 

NOW THEREFORE, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:

 

The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement.  Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders, from
time to time, of the Notes the prompt payment in full when due (whether at
stated maturity, by acceleration or otherwise) and the full and prompt

 

A-1

--------------------------------------------------------------------------------


 

performance and observance of all Guaranteed Obligations (as defined in Section
1 of the Guaranty Agreement) in the same manner and to the same extent as is
provided in the Guaranty Agreement, (b) accepts and agrees to perform and
observe all of the covenants set forth therein, (c) waives the rights set forth
in Section 3 of the Guaranty Agreement, (d) agrees to perform and observe the
covenants contained in Section 8 of the Guaranty Agreement, (e) makes the
representations and warranties set forth in Section 9 of the Guaranty Agreement
and (f) waives the rights, submits to jurisdiction, and waives service of
process as described in Section 14.7 of the Guaranty Agreement.

 

Notice of acceptance of this Guaranty Joinder and of the Guaranty Agreement, as
supplemented hereby, is hereby waived by the Additional Guarantor.

 

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 13 of the Guaranty Agreement is set
forth below.

 

IN WITNESS WHEREOF, the Additional Guarantor has caused this Guaranty Joinder to
be duly executed and delivered as of the date and year first above written.

 

 

[NAME OF GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Notice Address for such Guarantor[s]

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

Exhibit B-4

 

FORM OF SUBORDINATION AGREEMENT

 

Date:                              , 20      

 

Subordination Agreement

 

Primoris Services Corporation, a Delaware corporation (“Primoris”) has received
loans, credit and other financial accommodations from The PrivateBank as
Administrative Agent for itself and other lenders and from Prudential Investment
Management, Inc. which is acting as agent for various noteholders (all such
loans and accommodations are “Superior Indebtedness”, as described below, and
such creditors’ agent or representative are herein called the “Senior
Creditors”).

 

The undersigned is a creditor (the “Subordinate Creditor”) of Primoris or one of
its subsidiaries (the “Borrower”).  In consideration of loans made or to be
made, credit given or to be given, or other financial accommodations afforded or
to be afforded to Primoris, on such terms as may be agreed upon between the
Senior Creditors (the indebtedness of Borrower to which is the “Superior
Indebtedness”) and Primoris, the Subordinate Creditor agrees that all monetary
obligations of the Borrower to the Subordinate Creditor except for (i) wages
earned and (ii) other payments (such as reimbursements and appropriate bonuses)
to be made in the ordinary course of the Borrower’s business (collectively, the
“Subordinated Indebtedness”) now existing or hereafter arising and howsoever
evidenced or acquired (the aggregate principal amount of such Subordinated
Indebtedness as of the date hereof being that amount outstanding pursuant to
that certain Promissory Note, in form attached hereto as EXHIBIT A, in the face
amount of                                      and 00/100 Dollars
($                        ) (the “Promissory Note”) of the Borrower payable to
the Subordinate Creditor) shall be and remain junior and subordinate to the
Senior Indebtedness whether now existing or hereafter arising, whether direct or
indirect, secured or unsecured, absolute or contingent, joint and several, and
howsoever owned, or acquired and whether the Borrower is or is not in
bankruptcy, receivership, liquidation or any similar insolvency proceeding.

 

Addresses for notice purposes are set forth on the signature page.

 

Without limiting the generality of the foregoing, the Subordinate Creditor
further agrees as follows:

 

1(a).                       Except as provided in Section 1(c), so long as there
is any default (whether with respect to payment or otherwise), or default would
result therefrom, on any Superior Indebtedness no payment of principal or
interest (notwithstanding the expressed maturity or any time for the payment of
principal on the Promissory Note) shall be made on the Promissory Note except
with the Senior Creditors’ prior written consent and the Subordinate Creditor
will take no steps, whether by suit or otherwise to compel or enforce the
collection of the Promissory Note, nor will the Subordinate Creditor use the
Promissory Note by way of counterclaim, set off, recoupment or otherwise as to
diminish, discharge or otherwise satisfy in whole or in part any indebtedness or
liability of the Subordinate Creditor to the Borrower.

 

1(b).                       The Subordinate Creditor shall not be entitled to
accelerate outstanding obligations payable by the Borrower under the Promissory
Note until 180 days after the date that the default giving rise to such right to
accelerate was triggered and notice thereof was delivered to the Senior
Creditors.

 

--------------------------------------------------------------------------------


 

1(c).                        The Borrower may, however, pay scheduled principal
(including scheduled prepayments of principal) and interest on the Promissory
Note without obtaining written consent of the Senior Creditors, so long as no
event of default on Superior Indebtedness has occurred, or will occur as a
result of such payment, and Subordinate Creditor need not give the Senior
Creditors notice of such payments.

 

2.                                      The Senior Creditors need not at any
time give the Subordinate Creditor notice of any kind of the creation or
existence of any Superior Indebtedness, nor of the amount or terms thereof, all
such notice being hereby expressly waived.  Also, the Senior Creditors may at
any time from time to time, without the consent of or notice to the Subordinate
Creditor, without incurring responsibility to the Subordinate Creditor, and
without impairing or releasing the obligation of the Subordinate Creditor under
this agreement (i) renew, refund, refinance or extend the maturity of any
Superior Indebtedness, or any part thereof, or otherwise revise, amend or alter
the terms and conditions thereof, (ii) sell, exchange, release or otherwise deal
with any property by whomsoever at any time pledged, mortgaged or otherwise
hypothecated or subjected to a lien to secure any Superior Indebtedness, and
(iii) exercise or refrain from exercising any rights against the Borrower and
others, including any guarantors or the Subordinate Creditor.

 

3.                                      The Subordinate Creditor without prior
written consent of the Senior Creditors will not sell, assign, transfer, pledge
or hypothecate any Subordinated Indebtedness, or any part thereof, or agree to
discharge or forgiveness of the same so long as there remains any Superior
Indebtedness except subject to and in accordance with the terms hereof and upon
the agreement of the transferee or assignee to abide by and be bound by the
terms hereof.

 

4.                                      Upon receipt of notice of a default
under the Superior Indebtedness or, regardless of notice, upon the bankruptcy,
reorganization, receivership or liquidation of the Borrower, then until the
Superior Indebtedness has been paid in full the Subordinate Creditor shall not
be entitled to, and shall not accept any payment or distribution with respect to
the Subordinated Indebtedness and will turn over to the Agent for the benefit of
the Senior Creditors, in the form received, any such payment or other
distribution the Subordinate Creditor does receive.

 

5.                                      The Subordinate Creditor will cause all
Subordinated Indebtedness to be at all times evidenced by the Promissory Note or
notes of the Borrower and will cause all such notes to bear thereon a legend
substantially as follows:

 

“The indebtedness evidenced by this Note is subordinate to any and all
indebtedness, obligations and liabilities of the maker hereof to certain of the
Borrower’s secured lenders and their successors and assigns in the manner and to
the extent set forth in that certain Subordination Agreement dated
                          , 20      , to which reference is hereby made for a
more full statement thereof.  The holder has agreed thereby without said
lenders’ written consent not to sell, assign, transfer, pledge or hypothecate
this Note.”

 

--------------------------------------------------------------------------------


 

6.                                      This Subordination Agreement shall be
continuing and binding until terminated in writing by the Senior Creditors.

 

 

 

 

 

(“Subordinate Creditor”)

 

 

 

By:

 

 

Its:

 

 

 

 

Address:

 

 

 

 

 

 

 

The PrivateBank and Trust Company

 

as Administrative Agent, Collateral Agent

 

and Lender

 

120 South LaSalle Street

 

2nd Floor

 

Chicago, Illinois 60603

 

 

 

 

 

Prudential Investment Management, Inc.

 

c/o Prudential Capital Group

 

2200 Ross Avenue, Suite 4200E

 

Dallas, Texas 75201

 

 

--------------------------------------------------------------------------------


 

Primoris Services Corporation hereby acknowledges receipt of a copy of the above
Subordination Agreement and agrees to be bound by the terms and provisions
thereof, to make no payment or distribution contrary to the terms thereof and to
do every other act and thing necessary or appropriate to be done or performed by
it in order to carry out the terms of the Subordination Agreement.

 

 

Dated:                                                      ,

 

 

 

 

 

Section 37.        Primoris Services Corporation

 

 

 

By:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------